©

عملا بأحكام الفقرة الثالثة من الفصل 19 من الأمر عدد 556 لسنة
1 المؤرخ في 23 أفريل 1991. ينتفع المعني بالأمر برتبة
وامتيازات كاهية مدير إدارة مركزية.

بمقتضى أمر عدد 1834 لسنة 2001 مؤرخ في 11 أوت 2001.
ني السيد الطيب غ متفقد للمصالح المالية بوزارة المالية.
محققا من الدرجة الثا الأبحاث والمراقبة القومية المتعددة
الجوانب بالإدارة العامة للمراقبة الجبائية.
عملا بأحكام الفقرة الثالثة من الفصل 19 من الأمر عدد 556 لسنة
1 المؤرخ في 23 أفريل 1991. ينتفع المعني بالأمر برتبة
وامتيازات رئيس مصلحة إدارة مركزية.

أمر

وزارة الصناعة

بمقتضى أمر عدد 1841 لسنة 2001 مؤرخ في 11 أوت 2001.
السيد الى

الح العمومية بوزارة

بيب الحويجء ار ال ناد
الثانية بالهيئة العامة

انية الدولة من الدرجة

عدد 1842 لسنة 2001 مؤرخ في أول أوت 2001 يتعلق

بالمصادقة على الاتفاقية الخاصة النموذجية المتعلقة بأعمال البحث

عن حقول المحروقات واستغلالها.

بمقتضى أمر عدد 1835 لسنة 2001 مؤرخ في 11 أوت 2001.
سمي السيد سامي البوبكري. متفقد مركزي للمصالح المالية بوزارة
المالية. رئيس خلية المراقبة المعمقة للملفات الجبائية بالمركز الجهوي
لمراقبة الأداءات بصفاقس بالإدارة العامة للمراقبة الجبائية. 1
لا بأحكام الفصل 6 من الأمر عدد 1016 لسنة 1991 المؤرخ
في أوّل جويلية 1991, ينتفع المعني بالأمر برتبة وامتيازات كاهية مدير
إدارة مركزية.

المتعلق بال

إن رئيس الجمهورية.
باقتراح من وزير الصناعة.
بعد الاطلاع على القانون عدد 27 لسنة 1966 المؤرخ في 30

أفريل 1966 المتعلق بالمصادقة على مجلة الشغل.

وعلى القانون عدد 16 لسنة 1975 المؤرخ في 31 مارس 1975
ادقة على مجلة ال

وعلى القانون عدد 18 لسنة 1976 المؤرخ في 21 جانفي 1976

5

المتعلق بضبط وتحيين تشريع الصرف والتجارة الخارجية.

بمقتضى أمر عدد 1836 لسنة 2001 مؤرخ في 11 أوت 2001.
سميت السيدة فتيحة الغربي حرم العربي. مستشار المصالح
العمومية بوزارة المالية. متفقدا من الدرجة الأولى بتفقدية المصالح
الجبائية بالإدارة العامة للمراقبة الجبائية.
عملا بأحكام الفقرة الرابعة من الفصل 19 من الأمر عدد 556 لسنة
1 المؤرخ في 23 أفريل 1991., تنتفع المعنية بالأمر برتبة
وامتيازات كاهية مدير إدارة مركزية.

9 المتعلق بال
الطبيعيين والضريبة على الشركات.

بمقتضى أمر عدد 1837 لسنة 2001 مؤرخ في 11 أوت 2001.
سمي السيد المنصف القارصء متفقد مركزي للمصالح المالية
بوزارة المالية. متفقدا من الدرجة الأولى بتفقدية المصالح الج
بالإدارة العامة للمراقبة الجبائية.
عملا بأحكام الفقرة الرابعة من الفصل 19 من الأمر عدد 556 لسنة
1 المؤرخ في 23 أفريل 1991. ينتفع المعني بالأمر برتبة

وامتيازات كاهية مدير إدارة مركزية.

بمقتضى أمر عدد 1838 لسنة 2001 مؤرخ في 11 أوت 2001.
سمّيت السيدة نجاح الشتيوي حرم عزوزء متفقد مركزي للمصالح
المالية. بوزارة المالية. مراقبا من الدرجة الثانية بالإدارة العامة للتأمين.

بمقتضى أمر عدد 1839 لسنة 2001 مؤرخ في 11 أوت 2001.

مي السيد لطفي واردةء الح العمومية بوزارة
المالية. مراقبا من الدرجة الثانية بالإدارة العامة للتأمين.

متشار ال

المتعلق بتحوير التشريع الخاص بالملك ال

المتعلق بدراسات التأثير على

المتعلق بضبط مث

وعلى القانون عدد 17 لسنة 1986 المؤرخ في 7 مارس 1986
مي للدولة للطرقات.
وعلى القانون عدد 20 لسنة 1988 المؤرخ في 13 أفريل 1988

المتعلق بتحوير مجلة الغابات.

وعلى القانون عدد 91 لسنة 1988 المؤرخ في 2 أوت 1988

المتعلق بإحداث الوكالة الوطنية لحماية المحيط:

وعلى القانون عدد 114 لسنة 1989 المؤرخ في 31 ديسمبر
ادقة على مجلة الضريبة على دخل الأشخاص

وعلى القانون عدد 24 لسنة 1992 المؤرخ في 9 مارس 1992

المتعلق بالمصادقة على مجلة التأمين.

وعلى القانون عدد 73 لسنة 1995 المؤرخ في 24 جويلية 1995

المتعلق بالملك العمومي البحري»

وعلى مجلة المحروقات الصادرة بالقانون عدد 93 لسنة 1999

المؤرخ في 17 أوت 1999 وخاصة الفصل 22 منهاء

وعلى الأمر عدد 362 لسنة 1991 المؤرخ في 13 مارس 1991

وعلى الأمر عدد 916 لسنة 1995 المؤرخ في 22 ماي 1995
لات وزارة الصناعة.
وعلى رأي وزير المالية,
وعلى رأي المحكمة الإدارية.
يصدر الأمر الآتي نصه :

الفصل الأول . تمت المصادقة على الات

اقية الخاصة النموذجية

المتعلقة بأعمال البحث عن حقول المحروقات واستغلالها بجزئيها :

بمقتضى أمر عدد 1840 لسنة 2001 مؤرخ في 11 أوت 2001.
مي السيد أسامة المساكني رئيسا لوحدة الشؤون الإدارية
والمالية بهيئة الرقابة العامة للمالية بوزارة المالية.
يتمتع المعني بالأمر عملا بأحكام الفصل 13 من الأمر عدد 2886
لسنة 2000 المؤرخ في 7 دي 0 بالمنح والامتيازات المخولة
لرئيس مصلحة إدارة مركزية.

صفحة 2874 الرائد الرسمي للجمهورية التونسية

ذا الأمر الذي

الأنموذج المتعلق بمشاركة المؤسسة الوطنية.
الأنموذج المتعلق بمقاسمة الإنتاج.
الفصل 2 وزيرا الصناعة والمالية
بالرائد الرسمي للجمهورية التونسد
تونس في أوّل أوت 000001

لفان كل فيما يخصه بتنفيذ

زين العابدين بن علي

عدد 66

7 أوت 2001

الاتفاقية الخاصة النموذجية المتعلقة بأعمال البحث عن حقول المحروقات واستغلالها
أنموذج المشاركة مع المؤسسة الوطنية

الاتفاقية المتعلقة بأعمال البحث عن حقول المحروقات واستغلالها

التولة التونسيّة (لمشار إليها فيما يلي بتسمية "السلطة المائحة") الممثلة من طرف
السيد................. وزير 0

من جهة

والمؤسسة التونسيّة للأنشطة البتروليّة (لمشار إليها فيما يلي بتسمية "إيتاب") ومقرها
بتونس» 27 مكرر شارع خير الدين باشا 1002 تونس البلفيدير» ممثلة من طرف رئيسها

المدير العام السيد والموكل قانونيا لإمضاء هذه الإتفاقيّة 0
و طلالمشار إليها فيما يلي بتسميّة 00 ) وهي شركة قائمة
وخاضعة لقوانين دولة
الإجتماعي ...إختارت مقرا لها.
من طرف ملل الذي تمّ توكيله قانونيا لإمضاء هذه ‎١‏
‏مجلس إدارتها بتاريخ 00
من جهة أخسرى

يشار فيما يلي إلى ابلتسميّة "الشركة".
ويشار فيما يلي إلى إيتاب و ....... بصفة مشتركة بتسميّة "صاحب الرخصة"
وبصفة فرديّة بتسميّة "صاحب الرخصة الشريك".
يتمٌ مسقا عرض مايلي :
أودعت إيتاب و ...0000 إصفة مشتركة بتاريخ .0 مطلب رخصة بحث
تحت نظام مجثة المحروقات المصادق عليها بالقانون ع93 -دد لسنة 1999 المؤرخ
في 17 أوت 1999 تدعى رخصة ..........لتشتمل على ....... محيطات أوليّة يمسح
الواحد منها أربعة كيلومترات مربعة (إبكلم2) متلاصقة يكون مجموع
مساحتها ............ .كيلومتر مربع (كلم2).

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2875

وقرّرت إيتاب و ............. ...أن يقوما معا بعمليات البحث عن المحروقات بالرخصة
إضافة الى عمليّات إستغلال إمتيازات الإستغلال التي تنجم عنها.

وأبرمت إيتاب و ...عفد مشاركة قصد تحديد شروط وصيغ إشتراكهما وكذلك
الحقوق والإلتزامات التي تنتج لكل منهما من تطبيق أحكام مجلة المحروقات وتطبيق هذه
الإتفاقيّة وملحقاتها.

وبعد عرض ما سبق تقرّر وتم الإتفاق على مابلي :

الفصل الأول ‎٠‏

تمنح رخصة البحث كما تمّ تحديدها بالفصل 2 من كرّاس الشروط الملحق بهذه
الإتفاقتة (ملحق أ) لإيتاب و .0.5 ربصفة مشتركة وعلى الشياع؛ بقرار من

الفصل 2 ‎١‏
‏تخضع أشغال إستكشاف المحروقات والبحث عنها وإستغلالها المنجزة من قبل صاحب
الرخصة بالمناطق المعنيّة برخصة البحث المشار إليها أعلاه لأحكام مجئة المحروقات
والنصوص الترتيبيّة المتخذة لتطبيقها ولمقتضيات هذه الإتفاقيّة وملحقاتها المبرمة في إطار

المجلة المذكورة.

وتمثل الملحقات جزءا لا يتجزأ من الإتفاقيّة وهي الآتية :
الملحق أ : كراس الشروط
الملحق ب : الإجراءات المتعلقة بمراقبة الصرف
الملحق ج : التعريف وخارطة الرخصة

(إحداثيات زوايا الرخصة ونسخة من الخارطة)

صفحة 2876 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

١ ‏الفصل_3‎

طبقا للأحكام المنصوص عليها بمجلة المحروقات والنصوص الترئيبيّة المتخذة
لتطبيقها » يلتزم كل صاحب رخصة شريك بأن يدفع للسلطة المانحة :

[ . الأتاوة النسبيّة (يشار إليها فيما يلي "بالأتاوة") على قيمة المحروقات السائلة
أوالغازيّة أو كميّاتها المتأنيّة من العمليّات المنجزة.ذف ي إطار هذه الإتفاقيّة والمباعة
أو المرفوعة من طرف صاحب الرخصة الشريك أو لحسابه» والتي تحتسب حسب. النسب
المنصوص عليها بالفصل 4.2.101 من مجلة المحروقات .

ويقع إحتساب هذه الأتاوة ودفعها سواء عينا أو نقدا طبق الإجراءات المبيّنة بالعنوان الثالث
من كراس الشروط .

. المعاليم والأداءات المنصوص عليها بالفصل 100 من مجلة المحروقات .
وتجدر الإشارة إلى أن هذه المعاليم و الأداءات و الأتاوة تبقى مستوجبة حتى في غياب أي
أرباح..

3 . الضريبة على الأرباح حسب التسب المنصوص عليها بالفصل 101 من مجلة
المحروقات. وتعوّض الدفوعات المسدّدة من أصحاب الرخصة الشركاء بعنوان الضريبة
على الأرباح كل الضترائب التي قد تكون مستوجبة بمقتضى أحكام مجلة الضريبة على
دخل الأشخاص الطبيعيين والضريبة على الشركات.
ويتمّ إحتساب الأرباح الخاضعة للضريبة طبقا لأحكام الباب الأول من العنوان
السابع من مجلة المحروقات .
غير أن مساهمي صاحب الرخصة الشريك لا يطالبون بأيّة ضريبة أو معلوم بعنوان
جبائيّة وفقا لمقتضيات هذه الإتفاقيّة .
كما لا يتحمل صاحب الرخصة الشريك أيّة دفوعات على حصص المساهمين من الأرباح
بعنوان هذه الضرائب أو المعاليم .
ولغاية تحديد الأرباح الصافية » يمسك كل صاحب رخصة شريك بتونس محاسبة بالدينار
تسجّل فيها كل النفقات والمصاريف والأعباء التي تحملها بعنوان الأنشطة الخاضعة لهذه
الإتفاقيّة بما في ذلك التعديلات الواجب إجراؤها لتصحيح الخسائر أو الأرباح التي قد تنجم
دون تلك التعديلات عن تغيير أو عدّة تغييرات في سعر الصرف بين الدينار والعملة
الوطنيّة لصاحب الرخصة الشريكٍ المعني بالأمر والتي تحمل بمقتضاها تلك المصاريف
والنفقات والأعباء » على أن لا 5 تعتبر هذه التعديلات نفسها بمثابة ربح أو خسارة بالنسبة
للضريبة على الأرباح.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2877

ويمكن كلما اقتضت الحاجة ذلك تأجيل إستهلاك المعدّات الماديّة الثابتة والنفقات المعتبرة
شعدات ثابتة طبق الفصل 9 من مجلة المحروقات كي يتستى خصمها على السنوات
التي سجّل فيها أرباحا وذلك إلى انقضائه تماما.

ويمكن اعتبار كلّ رصيد لم يتمّ إستهلاكه من قيمة تلك المعدّات الثابتة الضائعة أو التي وقع
التخثي عنها كعبئ قابل للطرح بعنوان السنة التي تم خلالها الضياع أو التخلي.

ويتمٌ خصم الأعباء والإستهلاكات لكل سنة تحقق فيها أرباح حسب الترتيب الآني
2. الإستهلاكات المؤجلة »
3 إستهلاكات أخرى.

الفصل_4 :

يجب على صاحب الرخصة أن يبلغ للسلطة المائحة قبل نهاية شهر أكتوبر من كلّ سنة
بزامج الأشغال التي يتوقع إنجازها في إطار البحث والإستغلال للسنة المواليّة مرفقة
بتقديرات المصاريف ويعلم السلطة المائحة بكل التعديلات التي يدخلها على هذه البرامج .

ويجب على صاحب الرخصة أن يمد السلطة المانحة فورا بعقود التزوّد بالخدمات
أوالمعدات وبعقود الأشغال التي تفوق قميتها ما يساوي ا...دينارا .

ويوافق صاحب الرخصة على أن يتم إختيار متعاقديه ومزوديه بالإلتجاء الى المنافسة
وبطريقة مطابقة للآعراف المعمول بها عالميّا في مجال الصناعة البتروليّة والغازيّة.
ولهذا الغرض تبرم كل العقود أو الصفقات (ماعدا تلك التي تتعلق بالعملة والتأمين ووسائل
التمويل وتلك التي تسبّبها حالة القوّة القاهرة) التي تفوق ة
إجراء إستشارات موسّعة بهدف الحصول على الظروف التي توقر لصاحب الرّخصة
أقصى الفوائد. ويتمٌ التعامل مع الشركات التي تقع إستشارتها » تونسيّة كانت أو أجنبيّة »
على قدم المساواة . إلا أله يمكن لصاحب الرخصة أن يعفى من الالتزام بما سبق في
الحالات التي يقدّم فيها للسلطة المانحة وفي الوقت المناسب الأسباب التي تبرر منحه مثل
هذا الإعفاء.

الفصل 5 .
يسيّر صاحب الرخصة كل عمليّات البحث والإستغلال بعناية حسب التراتيب الفنيئة الجاري
بها العمل أوطبق الممارسات السليمة المعمول بها في الصناعة البتروليّة والغازيّة الموليّة

في غياب التراتيب الملائمة بشكل يحقق في النهاية الحصول على أكثر ما يمكن من
الموارد. الطبيعيّة التي تشملها رخصته وإمتيازات إستغلاله .

صفحة 2878 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

عدد 66

وتكون حقوق وإلتزامات صاحب الرخصة فيما يتعلق بالإلتزام بالحد الأدنى من الأشغال
ووسائل المحافظة على المكمن وتجديدات الرخصة والتمديد في مدتها أو مساحتها
والإحالات والهجر والتخلي هي تلك المنصوص عليها بأحكام مجئة المحروقات
والنصوص الترتيبيّة المتخذة لتطبيقها كما تم ضبطها بكراس الشروط .

الفصل 6 :
تنعهّد السلطة المائحة بمايلي :

1 . منح صاحب الرخصة تجديدات رخصته حسب الشروط المضبوطة بمجلة
المحرؤقات والنصوص الترتيبيّة المتخذة لتطبيقها وكذلك أحكام الفصول من 3 إلى 6
والفصل 14 من كراس الشروط»

2 . منح صاحب الرخصة » إمتيازات إستغلال حسب الشروط المنصوص عليها
بمجلة المحروقات والتنصوص الترتيبيّة المتخذة ة لتطبيقها وبكراس الشروط »

3 . عدم إخضاع صاحب الرخصة بطريقة مباشرة أو غير مباشرة لقواعد وأحكام
أتقل من قواعد وأحكام القانون العام الجاري به العمل في إطار إنجاز الأشغال التي يعتزم
القيام بها بمقتضى هذه الإتفاقيّة وكراس الشروطء.

4 . عدم الزيادة في معاليم التسجيل أو المعاليم القارّة التي تخضع لها سندات
المحروقات كما تمٌ ضبطها وفقا لمجلة المحروقات عند إمضاء هذه الإثفاقيّة إلا في حالات
تعديلها بما يتماشى والتطورات العامّة للأسعار بتونس »

5 . إمكانيّة إعادة تصدير كل الممتلكات أو البضائع التي تمَّ إعفاؤها من الرسوم
الديوانيّة عند التوريد طبقا لأحكام الفصل 116 من مجئة المحروقات مع إعفائها أيضا من
لرسوم الديوانيّة وذلك بإستثناء القيود التي يمكن أن تفرضها السلطة المانحة في فترة
لحرب أو في حالة الحصار»

6 . تمتيع صاحب الرخصة بالنظام الخاص الممنوح للبحريّة التجاريّة عند تزويد
بواخره وغيرها من المراكب بالوقود والمحروقات. ش

7. إخضاع صاحب الرخصة بالنسبة للعمليّات المنجزة في إطار هذه الإتفافيّة إلى
نظام مراقبة الصرف المنصوص عليه بالباب الثاني من العنوان السابع من مجلة
المحروقات وكما وقع بيانه بالإجراءات المضبوطة بالملحق "ب" من هذه الإتفاقيّة الذي
يمثل جزءا لا يتجزأ منها .

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2879

الفصل 7 :
يلتزم كل صاحب رخصة شريك بتسويق المحروقات المستخرجة في أحسن الظروف
الإقتصاديّة الممكنة ويتعهد لهذا الغرض ببيع هذه المحروقات حسب مقتضيات الفصل 54
من كراس الشروط .

الفصل 8 :

يقع فض كل نزاع يتعلق بتطبيق هذه الإتفاقيّة وملحقاتها بين السلطة المانحة وأصحاب
الرخص الشركاء وكلّ شركة توقع لاحقا على هذه الإتفافيّة عن طريق التحكيم .

(وتبيّن الإثفاقيّة الخاصّة أساسا نوع التحكيم وعدد الحكام والإجراءات المطبقة إضافة الى

مكان التحكيم) .
الفصل 9 :

إذا وقع تأخير في تنفبيذ هذه البنود من قبل أحد الأطراف بسبب قؤة فاهرة » فإِنَ أجل
التنفيذ المنصوص عليه يقع تمديده لفترة تساوي الفترة التي إستمرت فيها حالة القوّة
القاهرة .

ويتمَ نتيجة لذلك التمديد في مدة صلوحيّة الرخصة أو إمتياز الإستغلال حسب الحالة وذلك
دون توظيف أيّة خطيّة ,

الفصل 10 :
حقوق والتزمات صاحب الرخصة هي تلك المثرتبة عن مجلة المحروقات والنصوص

الترتيبيّة المتخذة لتطبيقها المعمول بها عند إمضاء هذه الإتفاقيّة وتلك المنجزة عنها
الفصل_11:
أحكام مختلفة 00
صفحة 2880 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 12:

تعفى الإتفاقيّة الخاصة وجملة التصوص الملحقة بها من معاليم التنبر ويتمّ تسجيلها على
حساب صاحب الرخصة تحت نظام المعلوم القارَ طبقا لأحكام الفقرة "أ" من الفصل 100
من مجثة المحروقات.

( في خمسة نظائر أصليّة)

الرئيس المدير العام

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2881

|1 5 لزنا
كراس الشروط المتعلق بأنموذج مشاركة المؤسسة الوطنية
كراس الشروط
الملحق بالإتفاقية الخاصة المتعلقة بالترخيص في البحث عن حقول المحروقات
وإستغلالها في إطارالرخصة التي تعرف ب " 00
الفصل الأول ‎٠‏ موضوع كراس الشروط
إن موضوع كرّاس الشروط هذا الذي يمثل جزءا لا يتجزأ من الإتفاقيّة الخاصة

المتعلقة بالترخيص في البحث عن حقول المحروقات و استغلالها برخصة ل
المشار إليها فيما يلي بتسمية " الرخصة" » هو ضبط الشروط التي في إطارها كل

من المؤسسة التونسية للأنشطة البترولية " إيتاب" وشركة ...0 المشار إليهما
معا فيما يلي بمصطلح "صاحب الرخصة " و فرديًا بمصطلح "صاحب الرّتخصة
الشريك":

- تقومان بأشغال يكؤن هدفها البحث عن المحروقات »
- تتوليان في حالة اكتشاف حقل قابل للإستغلال تطوير ذلك الحقل و استغلاله .
العنوان الأوّل
أشغال البحث

الفصل 2 ‎٠‏ تحديد الرخصة

تحدد الرخصة المشار إليها بالفصل الأول أعلاه طبق أحكام الفصل 13 من مجئة
المحروقات وتحتوي على ......محيطات أولية أي ما يقابل مساحة جملية أولية
........ كيلومترا مربعا.

صفحة 2882 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

©

الفصل 3 الإلتزام بالقيام بالأشغال الدنيا أثناء الفترة الأولية من صلوحية
الرخصة

تلتزم الشركة أثناء الفترة الأولية لصلوحية الرخصة المحتدة ب.... سنة بإنجاز
البرنامج الأدنى التالي من الأشغال :

- القيام بأشغال جيولوجية و جيوفيزيائية»
- القيام ب.......كيلومتر من المسح الزلزالي»
- حفر.... بئر (آبار) استكشافية يصل عمقها إلى حدود........متر أو إلى طبقة ا

وتقتر مصاريف إنجازهذه الأشغال ب ..... مليون دولار أمريكي»

و في صورة ما إذا أنجز صاحب الرخصة برنامج أشغال الفترة الأوليّة من صلوحية
الرخصة و برنامج كل فترة من فترات التجديد كما هو منصوص عليها بالفصل 5
اسفله فإته يكون قد أوفى بالتزاماته حئى في حالة إنجازالأشغال بتكلفة اقل من التكلفة
التقديريّة .

و إذا لم تنقذ الشركة في نهاية أي مرحلة من مراحل صلوحية الرخصة إلتزاماتها
المتعلقة بالأشغال المرتبطة بالفترة المعنيّة فإتها تلتزم بدفع المبلغ الضروري لإنجاز
أو لإتمام أشغال البحث المذكورة إلى السلطة المائحة .

و تعلم السلطة المانحة الشركة بذلك المبلغ و طرق دفعه.

وفي صورة الإعتراض الذي يجب أن يثار في أجل لا يتعدى 30 يوما إبتداء من
تاريخ الإعلام المذكور أعلاه؛ تعيّن الستلطة المانحة و الشركة بالإتفاق بينهما خبيرا
مستقلا لفض النزاع و ذلك خلال السئين يوما الموالية لتاريخ القيام بذلك
الإعتراض.

و يجب على الخبير المعيّن أن يصرّح بقراره خلال الستين يوما الموالية لتسميته»
و يكون لقراره صيعغة تنفيذيّة فوريّة. 1

و تتحمّل الشركة و السلطة المائحة بالتساوي مصاريف الخبير وأتعابه.

الفصل 4 ‎٠‏ تبريرالمصاريف المتعلقة بأشغال البحث المنجزة

بأشغال البحث المنجزة من طرفه خلال فترة صلوحيّة الرتخصة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2883

الفصل 5 : تجديد الرّخصة

طبقا لأحكام القسم الرّابع من العنوان الثالث من مجلة المحروقات و للنصوص
الترئيبيّة المتخذة لتطبيقها و بشرط تلبيته كافة الشروط المنصوص عليها بالقسم
المذكورء لصاحب الرّخصة الحقّ في تجديد رخصته لفترتين تكون مدّة كل واحدة
منهما ......سنوات .

و تلتزم الشركة بالنسبة لفترة التجديد الأول بإنجاز البرنامج الأدنى التالي من
الأشغال :

- حفر.....بئر(آبار) إستكشافية يبلغ عمقها ..... متر أو طبقة 0

-القيام ب..... كيلومتر من المسح الزلزالي .

و يقدر مبلغ المصاريف لإنجاز برنامج الأشغال هذا ب......مليون دولار أمريكي»
منها ....دولارا للحفر و .... دولارا للمسح الزلزالي .

و تلتزم الشركة خلال فترة التجديد الثاني بإنجاز برنامج الأشغال الآتي : *

- حفر ....بئر( آبار) استكشافية يبلغ عمقها...... مترا أو طبقة.......

- القيام ب..... كيلومتر من المسح الزلزالي.

و يقدر مبلغ المصاريف لإنجاز برنامج الأشغال هذا ب ....مليون دولار أمريكي»
منها ....دولارا للحفر و ....دولارا للمسح الزلزالي.

العنوان الثاني
اكتشاف حقل محروقات واستغلاله
الفصل 6 ‎٠‏ منح امتياز استغلال

إذا أثبث. صاحب رخصة البحث أنه قام باكتشاف ما و إذا ما أوفى بكل الشروط
المحتدة بمجلة المحروقات و بالنصوص الترتيبية المتخذة لتطبيقها فله الحق في
تحويل جزء من رخصته إلى امتياز استغلال.

ويؤسس امتياز الإستغلال طبقا لأحكام مجلة المحروقات وللنصوص الترتيبية
المتخذة لتطبيقها و طبقا للشروط الآتي ذكرها :

-يقع اختيار المحيط طبق القواعد الفنيّة المتبعة مع الأخذ بعين الإعتبار للنتائج التي
توصل إليها صاحب الرخصة »

- لا يعزل المحيط منطقة منغلقة داخل امتياز الإستغلال.

صفحة 2884 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

مع العلم أته في صور قيامه داخل رخصة بحثه باكتشافات تقع خارج امتياز
الإستغلال » فلصاحب الرخصة الحقّ في طلب تحويل المحيط الذي يشمل كل
اكتشاف جديد إلى امتياز استغلال.

الفصل” : الإلتزام بالإستغلال

يلتزم صاحب الرخصة باستغلال جملة إمتيازاته طبق القواعد الفنية المتبعة مع
الحرص على تحقيق أوفرمردود يتماشى و قواعد الإستغلال المقتصد و طبق صيغ

تخدم إلى أقصى حد المصالح الإقتصادية التونسية و ذلك دون المسَّ بمصالحه
الأساسية كمستكل.

وإذا أثبت صاحب الرخصة أن أيّة طريقة استغلال لا تؤدي إلى الحصول على
محروقات من الحقل بسعر تكلفة تمكنه من ضمان استغلال مربح بالنظر إلى الأسعار
العالمية للمنتجات المعنيّة» فإته يعفى من إلتزامه بالإستغلال و ذلك مع مر'اعاة أحكام
الفصل 8 الموالي.

الفصل 8 : الإستغلال الخاص بطلب من السلطة المانحة

1- إذا قرّرت السلطة المانحة في الحالة المنصوص عليها بالفصل 7 أعلاه أته يتعيّن
رغم ذلك استغلال الحقل المذكور حرصا منها على تأمين تزويد البلاد بالمحروقات؛
المحروقات المنتجة بسعر عادل يمكته من تغطية مصاريفه المباشرة و مصاريف
الإستغلال العامة و مبالغ الأداءات بمختلف أنواعها والقسط من المصاريف العامة
المخصتصة للمقر الإجتماعي استثناء كل الإستهلاكات المخصّصة بعنوان أشغال
البحث السابقة و كل مصاريف أشغال البحث المنجرة أو المزمع إنجازها ببقيّة إمتياز
الإستغلال أو بالمنطقة التي تشملها رخصة البحث ) و أن تضمن له كذلك هامشا
صافيا من الربح يساوي 10 0 من المصاريف المذكورة أعلاه .

2-غير أته إذا أدى الإلتزام الناتج عن مقتضيات الفقرة 1 . من هذا الفصل بصاحب
الرخصة إلى القيام بمصاريف بعنوان الإنتصاب الأوّلي تعتبرمشطة بالنظر إلى
برامج التطوير العادي لأبحاثه و استغلاله أو التى لا يمكن توقع قيمة إستهلاكها
العادي بقدر كاف من الضمانات» يثفق كل من صاحب الرخصة و المتلطة المانحة
على البحث في سبل تمويل العملية المقترحة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2885

و في هذه الحالة» لا يلزم صاحب الرخصة أبدا بالترفيع كرها في استثماراته بالنسبة
لعملية معيّنة ما لم تكن هذه العمليّة مدرجة ضمن برامجه العامة للبحث و الإستغلال.
و إذا أصبح مثل هذا الترفيع في الإستثمارات ضروريّاء يتفق صاحب الرخصة
والسلطة المانحة على البحث في طرق تمويله الذي تكون السلطة المانحة مدعوة إلى
تحمّله جزئيّا أو كليّا.

3-, يمكن لصاحب الرخصة أن ينقض في أي وقت تعهده بالإلتزامات المنصوص
عليها بهذا الفصل إذا تنازل عن الجزء من الإمتياز الذي تنطبق عليه هذه الإلتزامات
و ذلك طبقا للشروط المنصوص عليها بالفصل 47 من هذا الكراس.

كما يمكن لصاحب الرخصة نقض تعهداته في أي وقت بالتنازل عن طلب إمتياز
الإستغلال و بالتخلي عن رخصة بحثه المتعلقة بالطبقة المعنيّة و ذلك إذاءلم يتم منح
أمتياز استغلال بعد.

الفصل 9 : تجديد رخصة البحث في حالة اكتشاف حقل

عند نهاية المدة التي يشملها التجديد الثاني و إذا قام صاحب الرخصة باكتشاف
و أوفى بالشروط المضبوطة بمجلة المحروقات و بالتزاماته بالقيام بالأشغال كما
تم ضبطها بالفصل 5 أعلاه فله الحقّ في تجديد ثالث للرخصة و ذلك لمدّة

سنوات.

و تلتزم الشركة بالنسبة لمدّة التجديد الثالث بإنجاز برنامج الأشغال الآتي :
-سحفر.....بئر( آبار) استكشافية يصل عمقها. .......مترا أو عمق طبقة ا

- القيام ب....كيلومتر من المسح الزلزالي . ‎١‏

و تقذر مصاريف إنجازهذه الأشغال ب ...... مليون دولار أمريكي منها

......دولارا للحفر و ...دولارا للمسح الزلزالي.

صفحة 2886 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

العنوان الثالث
الأتاوة النسبية على إنتاج المحروقات

الفصل 10 ‎٠‏ الأتاوة المستوجبة على المحروقات السائلة

1- تدفع للسلطة المائحة الأتاوة النسبيّة على كميّات المحروقات السائلة المنتجة
بمناسبة القيام بأشغال البحث أو الإستغلال من قبل كل صاحب رخصة شريك في
صورة تسديدها نقدا أو تسلم بدون مقابل في صورة التسديد عيّنا بنقطة تسمى " نقطة
التسليم" التي تم التعريف بها بالفصل 12 من هذا الكراس و ذلك مع الأخذ بعين
الإعتبار للتعديلات التي قد تكون ضرورية تحسبا لما يوجد بها من ماء أو شوائب و
كذلك للظروف التي تَمَّ فيها القيام بالقياسات المتعلقة بالحرارة و الضغط.

2- و يتم قيس المنتوج السائل الذي تستوجب الأتاوة النسبيّة بعنوانه عند خروجه من
خزانات التجميع الموجودة بحقول الإنتاج. و يقع إقتراح طرق القيس المعتمدة من قبل
ضاحب الرّخصة على أن تصادق عليها السلطة المانحة . ويتم القيام بالقياسات حسب
توقيت يقع ضبطه بناء على مقتضيات العمل بالحقل و تعلم السلطة المائحة به في
الوقت المناسب. و يمكن للسلطة المانحة أن تعيّن من ينوبها عند القيام بعمليّة القيين
وأن تقوم بكلَ الفحوص بحضور الطرفين.

3- يتم. إحتساب الأتاوة النسبية على الإنتاج شهريا. و تستخلص خلال الخمسة عشر
يوما الأولى من الشهر الموالي للشهر الذي تستوجب بعنوانه الأتاوة . و يرسل
صاحب الرخصة للسلطة المانحة" قائمة في كميات المحروقات الخاضعة للأتاوة "
مصحوبة بكل ما يفيد من مبررات يؤخذ فيها بعين الإعتبار لقياسات الإنتاج التي
تمت بخضور الطرفين .

و تضبط السلطة المانحة القائمة المذكورة أعلاه بعد التثبت و القيام بإصلاح الأغلاط

إن وجدت.

الفصل 17 ‎٠‏ اختيار طريقة دفع الأتاوة النسبيّة على الإنتاج

يعود اختيار طريقة دفع الأتاوة النسبيّة على الإنتاج سواء نقدا أو عيّنا للسلطة
المانحة.

و تعلم السلطة المانحة فيما يخقص المحروقات السائلة كل صاحب رخصة شريك
باختيارها لطريقة الدفع و في صورة التسديد عيّنا بنقاط التسليم المشار إليها بالفصلين
3 و 14 من كراس الشروط هذا و ذلك في أجل أقصاه 30 جوان من كل سنة.
ويكون هذا الإختيار صالحا بالنسبة للمّدة ما بين غرّة جانفي و 31 ديسمبر من السنة
الموالية.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

صفحة 2887

و إذا ما لم تعلم المتلطة المانحة باختيارها في الأجل المحدد يعتبر أنها خّرت طريقة
الدفع عينا.

و فيما يخص الغاز يتفق صاحب الرخصة و السلطة المانحة حول ضبط طريقة الدفع
و الفترات التي يّتم فيها تطبيق هذه الطريقة.

الفصل 72 ‎٠‏ طرق استخلاص الأتاوة النسبيّة على المحروقات السائلة نقدا

1 - إذا وقع استخلاص الأتاوة النسبيّة نقداء فإنَ مبلغها يحتسب شهريّا على أساس
القائمة المضبوطة من قبل السلطة المانحة كما نصّت على ذلك الفقرة الثالثة من
الفصل 10 من هذا الكراس من جهة وقيمة المحروقات العتائلة المحددة عند. نقطة
الخروج من خزانات التجميع الموجودة بحقل الإنتاج والتي يشار إليها فيما يلي
ب "نقطة الإستخلاص" من جهة أخرى.

ويتفق على أن يتم تحديد هذا المبلغ بناء على أسعار البيوعات التي أنجزت بصفة
فعليّة وفق ما نص عليه الفصل 53 من هذا الكراس تحذف منها تكاليف النقل ولكن
بما في ذلك الأتاوة على الخدمات الديوانية انطلاقا من الخزانات وحتى ظهر الباخرة.

2- و ينطبق على كل صنف من أصناف المحروقات الخاضعة للأتاوة بالنسبة لكل
كميّة يتم بيعها من قبل صاحب الرخصة الشريك خلال الشهر المعني السعر
المنصوص عليه بالفقرة 3 من هذا الفصل وذلك بعد إدخال التعديلات الملائمة عليه
بحيث يستقر هذا السعر في مستوى الشروط المرجعيّة المذكورة بالفقرة 1. أعلاه
والمعتمدة في احتساب الأتاوة.

3 - يكون سعر البيع بالنسبة للبيوعات المنجزة لتلبية حاجات الإستهلاك بالسوق

الداخليّة التونسيّة هو السعر الذي قبضه صاحب الرخصة الشريك فعلا وفقا للفصل
3 من هذا الكراس وللفصل 1.50 من مجلة المحروقات

صفحة 2888 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

4- يتمٌ احتساب أسعار التفصيل المزمع تطبيقها بالنسبة للشهر المعني طبقا للفصل
3 من هذا الكراس من قبل صاحب الرخصة الشريك ويتم إبلاغها في نفس الوقت
مع القائمة الشهرية المذكورة بالفقرة 3 من الفصل 10 من هذا الكراس إلى السلطة
المانحة.

وإذا تخلف صاحب الرخصة الشريك عن إبلاغ الأسعار أو إذا لم يبلغها في الأجل
المحدد تقوم السلطة المانحة بضبط هذه الأسعار أصالة منها وفقا للضوابط المحدّدة
بالفقرات 2 و 3 و4 من هذا الفصل واستنادا إلى المعلومات المتوقرة لديها.

الفصل 13 ‎٠‏ طرق إستخلاص الأتاوة النسبيّة على المحروقات السائلة عينا

إذا وقع إستخلاص الأتاوة النسبية على المحروقات السائلة عينا , يتم ذلك ب " نقطة
الإستخلاص" المعرفة بالفصل 12 أعلاه . إلا أته يمكن تسليمها بنقطة أخرى تسمّى
"نقطة التسليم " وفقا للأحكام المنصوص عليها بهذا الفصل.

ويعلم صاحب الرخصة الشريك في نفس الوقت الذي يرسل فيه إلى السلطة المانحة
القائمة المشار إليها بالفقرة 3 من الفصل 10 أعلاه بكميّات المحروقات السائلة من
مختلف الأصناف والمكونة للأتاوة النسبيّة كما يعلمها بكل دقة بالمكان الذي سيقع
خزنها فيه.

ويمكن للسلطة المانحة أن تختار بالنسبة لنقطة تسليم المحروقات السائلة المكونة
للأتاوة التي تستخلص عينا سواء "نقطة الإستخلاص" أو أيّة نقطة أخرى تقع بإحدى
المحطات النهائية للأنابيب الرئيسيّة لصاحب الرخصة.

و تهيّئ السلطة المانحة على نفقتها المنشآت المناسبة للإستلام بنقطة التسليم المَتفق
عليها و تكون هذه الأجهزة ملائمة لحجم حقل المحروقات و لأسلوب الإنتاج فيه
ولضمان سلامته.

و يمكن للسلطة المانحة أن تلزم صاحب الرّخصة بإقامة منشآت الإستلام المشار إليها
أعلاه » ولكن إلا إذا تعلق الأمر بمنشآت عادية تقع قرب حقول الإنتاج . وفي هذه
الحالة » يجب عليها أن توقر لصاحب الرخصة المواد اللازمة و أن ترجع له
مصاريفه الحقيقية بالعملة التي تمَّ الإنفاق بها.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2889

وتصبح المحروقات السائلة التي تتكوّن منها الأتاوة ملكا للسلطة المانحة انطلاقا من
نقطة الإستخلاص ويتولى صاحب الرخصة الشريك تسليمها لها " بنقطة التسليم"
التي حدّدتها .و إذا كانت نقطة التسليم منفصلة عن نقطة الإستخلاص ‎٠‏ يعني أتها تقع
خارج شبكة النقل العامّة لصاحب الرّخصة ؛ فإن السلطة المانحة تسّتدد لصاحب
الرخصة الشريك. التكلفة الحقيقيّة لعمليات شحن و نقل المحروقات التي قام بها هذا
الأخير بين نقطة الاستخلاص ونقطة التسليم » بما في ذلك القسط المخصخص
للإستهلاكات بعنوان المنشات وعقود التأمين ضد الخسائر و التلوثت التي يتعين
إبرامها وجوبا.

وترفع المحروقات السائلة التي تكوّن الأتاوة العينيّة حسب نسق يتقق عليه شهريّا بين
صاحب الرّخصة الشريك والسلطة المائحة,

وعدا حالات القوّة القاهرة 3 تعلم السلطة المانحة صاحب الرتخصة الشريك
قبل 10 لام على الال بالتغييرات التي يمكن أن تطرأ على برنامج الشحن
المتفق عليه

و تعمل السلطة المانحة على رفع كميّات المحروقات التي تكوّن الأتاوة المستوجبة
بالنسبة للشهر المنقضي وذلك بصفة منتظمة خلال الثلاثين يوما الموالية للإعلام
المشار إليه بالفقرة 2 من هذا الفصل والمرسل إليها من قبل صاحب الرخصة
الشريك.

غير أنه يمكن باتفاق الطرفين ضبط جدول لرفع كميات المحروقات يمتد على فترات
تتجاوز مدتها الشهر.

وإذا تمّ رفع كميات المحروقات التي تكون الأتاوة من قبل السلطة المانحة في أجل
الثلاثين يوما » لا يحق لصاحب الرخصة الشريك الإنتفاع بأيّ تعويض.

إلا أن السلطة المانحة تحتفظ بالحق في مطالبة صاحب الرخصة الشريك بالتمديد في
أجل الثلاثين يوما لفترة جديدة لا تتجاوز الستين يوما.

وينتج عن هذه التسهيلات الممنوحة مقابلا يؤدتى في شكل منحة تدفعها السلطة
المانحة حسب تسييرة متفق عليه مسبقا وذلك تعويضا للاعباء الإضافية التي يتحملها
صاحب الرخصة الشريك من جرراء ذلك. ‎١‏

ولا يمكن بأيّ حال من الأحوال إلزام صاحب الرخصة الشريك بمواصلة منح

التسهيلات المذكورة بالفقرة 5 من هذا الفصل بعد انقضاء أجل يساوي جمليا تسعون
(30+60) يوما.

صفحة 2890 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

وعند انقضاء هذا الأجل » يعتبر أن الأتاوة لم تعد تدفع عينا . وبالتالي يمنح لصاحب
الرخصة الشريك الحق في بيع كميّات المحروقات التي لم ترفعها السلطة المانحة
بسوق النفط ويلزم بتسليم محاصيل البيع للسلطة المانحة وفقا للشروط الواردة
بالفصل 12 أعلاه.

وإذا تم تطبيق الأحكام الواردة بالفقرة 6 من هذا الفصل مرّتين خلال نفس السنة
الجبائيّة » يمكن لصاحب الرخصة الشريك أن يطالب بأن يتم دفع الأتاوة نقدا حتى
نهاية السنة الجبائية المعنية. ش

ويمكن أن تعيّن السلطة المانحة المؤستسة الوطنيّة كما تمّ التعريف بها بمجثة
المحروقات للقيام لحسابها برفع المحروقات السائلة التي تكوّن الأتاوة عينا.

الفصل 14 , الأتاوة المستوجبة على المحروقات الغازية

1- يؤدي كل صاحب رخصة شريك للسلطة المانحة أتاوة نسبيّة على انتاج
المحروقات الغازية تحتسب وفقا لأحكام مجلة المحروقات وللنصوص الترتيبيّة
المتخذة لتطبيقها ويتمّ ذلك بالدفع في صورة تسديدها نقدا أو بتسليم كميّات من
المحروقات الغازية بدون مقابل في صورة تسديدها عينا.

وتستخلص الأتتاوة :

- إِمَا نقدا على كميّات الغاز المباع من قبل صاحب الرّخصة الشريك. ويكون سعر
البيع المعتمد السعر الذي طبقه صاحب الرخصة الشريك وفقا لأحكام الفصل 53 من
كراس الشروط هذا بعد احتساب التعديلات اللازمة التي أوجبها نقل كميّات
المحروقات المعنية إلى "نقطة الإستخلاص" وتكون نقطة الإستخلاص مدخل
الأنبوب الرئيسي لنقل الغاز»

وإمًا عينا على كميات الغاز المنتج من قبل صاحب الرخصة الشريك كما تمّ كيلها
عند خروجها من المنشآت التي تمت فيها معالجتها. ويقترح صاحب الرخصة
الأساليب المعتمدة للكيل وتصادق عليها السلطة المانحة.

ويتمٌ إعلام السلطة المانحة في الوقت المناسب بتاريخ عمليّات كيل الغاز المنتج
ا أن تعيّن من ينوبها عند القيام بعمليّة الكيل وأن تقوم بكل الفحوص بحضور
الطرفين.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2891

ويمكن للسلطة المانحة أن تختار كنقطة تسليم » إمّا نقطة الإستخلاص كما تمَّ
التعريف بها بالفقرة السابقة وإمّا أيّة نقطة أخرى تفع بإحدى المحطات النهائيّة
للأنابيب الرئيسيّة لصاحب الرّخصة الشريك وذلك حسب نفس الشروط المذكورة
بالفقرتين 3 و4 من الفصل 13 من هذا الكراس .

2- إذا قرّر صاحب الرّخصة الشريك أن يستخرج بعض المحروقات التي يمكن أن
توجد بالغاز الخام في شكل سائل » تستخلص المتلطة المانحة الأتاوة بعد المعالجة .
وتستخلص الأتاوة على هذه المنتوجات السائلة إمّا عينا أو نقدا انطلاقا من نقطة
استخلاص ثانويّة و تقع تلك النقطة بالمكان الذي يتم فيه فصل المنتوجات السائلة
عن الغاز.

و في حالة تسديد الأتاوة عيناء يمكن للطرفين أن يتققا على اختيار نقطة تسليم أخرى
وتقع هذه النقطة وجوبا بإحدى منشآت التسليم المعدة من طرف صاحب. الرتخصة
الشريك لحاجياته الخاصة.

و تدفع السلطة المانحة حصتتها من مصاريف الشحن و النقل حسب نفس الشروط
المنصوص عليها بالفقرتين 3 و 4 من الفصل 13 أعلاه.

وفي صورة استخلاص الأتاوة نقدا » يتمّ إحتسابها على أساس سعر البيع المعمول به
فعلا بعد ادخال التعديلات الضرورية عليه حتى يكون ملائما مع الشروط الخاصة
بنقطة الإستخلاص الثانويّة.

ويتمٌ اختيار طريقة تسديدالأتاوة إمّا نقدا أو عينا حسب. نفس الشروط المنصوص
عليها بالفصل 11 أعلاه والخاصة بالمحروقات السائلة.

يمكن خلطها من جديد بالنفط الخام الغازولين الطبيعية التي يتم فصلها إثر عمليّة
تخفيف مجرد للضغط والتي يتم تثبيتها.

ويمكن باتفاق الطرفين ضبط جدول زمني لرفع المنتوجات يمتدّ على فترات تدوم كل
واحدة منها سئة أشهر وذلك بالنسبة لكميّات الغازولين الطبيعية التي تسلم مقابل
الاتاوة أو بالنسبة للمنتوج المروّج لتلبية حاجات السوق التونسيّة.

4 - لا يلتزم صاحب الرّخصة الثتريك :

- بفصل الغازولين بقدر يفوق ما هو ضروري لتحويلها إلى غاز تجاري » في
صورة ما إذا وجد من يشتريه»

-ولا بتثبيت الغازولين الطبيعيّة أو خزنهاء

-ولا بإنجاز عمليّة خاصتة لمعالجتها أو إعادة استعمالهاء

صفحة 2892 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

5- في صورة ما إذا اختارت السلطة المانحة استخلاص الأتاوة عينا » عليها أن
توفر على نفقتها بنقاط التسليم المصادق عليها وسائل الإستلام المناسبة و الكفيلة
بتقتل حصتتها من المواد السائلة وذلك حالما تكون متوفرة وبمجرد إنتاجها

أو خروجها من المعامل التي تعالج فيها وتتعهد الستلطة المانحة تحت مسؤوليتها
بالستوائل فور إستلامها. و لا يمكن لها أن تلزم صاحب الرّخصة الثتريك بخزن تلك
الستوائل.

6-و في صورة ما إذا اختارت الستلطة المانحة استخلاص الأتاوة نقدا » يتم احتسابها
طبقا لأحكام الفقرة 3 من الفصل 10 ولأحكام الفصل 12 أعلاه.

7- إذا لم يكن بإمكان المتلطة المانحة إستلام الأتاوة عينا حسب الشروط المحددة
بالفقرة 5 من هذا الفصل , فإتها تعتبر متخليّة عن استخلاص الأتاوة عينا سواء كان
ذلك بالنسبة لكميّات المحروقات الموافقة للأتاوة المستوجبة أو لجزء الكميّات الذي
لايتوفر للسلطة المائحة الوسائل اللازمة لإستلامه.

العنوان الرابع :

منشآت صاحب الرخصة الخاصة بالبحث و الإستغلال

الفصل 75 ‎٠‏ التسهيلات الممنوحة لصاحب الرخصة فيما يخص منشآته الفرعيّة

تمنح المتلطة المانحة لصاحب الرخصة طبقا لأحكام الفصول من 84 إلى 90 من
مجلة المحروقات كل التسهيلات للقيام على نفقته و بطريقة رشيدة و اقتصاديّة
بعمليّات الإستكشاف و البحث و الإنتاج و النقل و التخزين وتصريف المواد المتأتيّة
من عمليّات البحث والإستغلال وكذلك كل عمليّة تهدف إلى معالجة المواد المذكورة
وتخص هذه التسهيلات بقدر الإمكان :

أ - تهيئة مستودعات الخزن بحقول المحروقات أو بمواني الشحن أو بالقرب من

معامل المعالجة»
ب- منشآت معالجة الغاز الخام»

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2893

ج- المواصلات عبر الطرقات و الستكك الحديديّة و المواصلات الجويّة و البحرّية
وكذلك الربط بالشبكة العامّة للطرقات و السكك الحديديّة والخطوط الجويّة
والبحريّة »

د -الأنابيب و محطات الضحٌ و كل المنشآت المعدة لنقل المحروقات السائبة»

ه مراكز الشحن الواقعة بالملك العمومي البحري أو الملك العمومي للمواني

البحريّة أو الجويّةء

و- المواصلات اللآسلكية و ربطها بالشبكة العامة للمواصلات اللآسلكية التونسيّة »

ز- الوصل بشبكة توزيع الطاقة و بالخطوط الخاصة لنقل الطاقة »

ح- التزود بالماء الصالح للشراب و الماء المخصص للإستعمال الصناعي.

الفصل_ 16 , المنشآت التي لا تكتسي صبغة المصلحة العامة

1- يقيم صاحب الرّخصة على نفقته و تحت مسؤوليته كل المنشآت التي تكون
ضروريّة لعمليّات البحث و الإستغلال و التي لا تكتسي صبغة المصتلحة العامة
سبواء أكانت موجودة داخل رخصته و امتيازات الإستغلال المنبتقة عنها أو خارجها.
وتعتبر منشآت لا تكتسي صبغة المصلحة العامّة :

أ-. وسائل الخزن بحقول الإنتاج الواقعة بالبنَ أو البحر»

ب- الأنابيب المعدّة لجمع النفط الحام أو الغاز من الآبار ونقله إلى خزانات التجميع
أو إلى مراكز المعالجة»

ج- أنابيب التصريف التي تمكن من نقل النفط الخام عبر السكك الحديديّة أو الطرقات
أو البحر من مراكز المعالجة والتخزين إلى نقطة الشحن وكذلك أنابيب نقل
الغازء

د خزإنات التجميع بنقاط الشحن »

ه- منشآت شحن النفط السائب بواسطة الأنابيب. و التي تستعمل لشحن البواخرء

و- منشآت جلب المياه الخاصة التي يكون صاحب الرّخصة قد تحصّل عليها عن

طريق الترخيص أو اللزمة »

ز- الخطوط الخاصة لنقل الطافة الكهربائية,

ح- الدتروب و الطرقات و سكك الحديد التي تسمح بالتخول إلى حضائرصاحب

الرخصة برا وجؤاء

ط المواصلات اللاسلكية التي تربط بين حضائرصاحب الرخصة»

ي-و بصفة عامّة المنشآت الصناعيّة و الورشات و المكاتب المخصتصة للاستعمال
من قبل صاحب الرخصة دون سواه والتي تعتبر من توابع مؤسسته

ك- وسائل النقل البري و الجوّي و البحري الخاصّة بصاحب الرخصة والتي تمكنه
من الدخول إلى حضائره. ‎١‏

صفحة 2894 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

2- يلتزم صاحب الرخصة فيما يخقص المنشآت المشار إليها بالحروف "ج" و "ه"
و"و" و "از" من الففرة 1 من هذا الفصل إذا طلبت منه السلطة المائحة ذلك بأن
يسمح للغير باستعمال تلك المنشآت » مع مراعاة الشروط الآتي ذكرها:

أ- لا يلزم صاحب الرخصة بأن يبني أو يبقي على منشآت أهمٌ من تلك التي
تستلزمها حاجياته الخاصة»

ب-تلبّى حاجيات صاحب الرّخصة الخاصة قبل تلبية حاجيات غيره من
الا
- يجب ألا يعرقل استعمال الغيرلهذه المنشآات استغلالها من طرف. صاحب
الرخصة لحاجياته الخاصة »

د- يدفع المستعملون الآخرون لصاحب الرّخصة مقابلا عادلا عن الخدمات
المسداة لهمء

ويضبط الوزير المكلف بالمحروقات التعريفات وشروط الإستعمال المنطبقة على

الغير و ذلك بناء على اقتراح من صاحب الرّخصة و طبقا لأحكام مجلة

المحروقات و للنصوص الترتيبيّة المتخذة لتطبيقها.

3- تحتفظ السلطة المانحة بحقها في أن تفرض على صاحب الرخصة إبرام اتفاقات
مع أصحاب رخص بحث أو امتيازات استغلال آخرين قصد تهيئة واستغلال البناءات
المشار إليها بالحروف "ج" و"ه «" و"ز"او 0 ح" من الفقرة 1 من هذا الفصل بصفة
مشتركة وذلك إذا ترئب عن هذه الإتفاقات إقتصاد في الإستثمارات و في إستغلال
كل مؤسسة من المؤسمتات المعنيّة.

4- و تحرص المتلطة المانحة على منح صاحب الرخصة كل التراخيص الضروريّة
لإنجاز الأشغال المتعلقة بالمنشآت المشار إليها بالفقرة 1 من هذا الفصل وذلك في
إطار التشريع و التراتيب المعمول بها.

الفصل 77 ‎٠‏ استعمال صاحب الرخصة للتجهيزات و للأدوات العمومية المتوافرة
يجوز لصاحب الرلتخصة أن يستعمل في عمليّات البحث و الإستغلال جميع

التجهيزات والأدوات العموميّة المتوقرة بالبلاد التونسيّة و ذلك وفق الأحكام
والشروط و التعريفات المعمول بها وعلى قدم المساواة مع غيره من المستعملين.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2895

الفصل 18 ‎٠‏ المنشآت التي تكتسي صبغة المصلحة العامّة و التي تقيمها السلطة
المانحة بطلب من صاحب الرّخصة

1 - إذا أثبت..صاحب الرّخصة أنه في حاجة لإستكمال التجهيزات والأدوات
العموميّة المتوفرة أو لتنفيذ أشغال تكتسي صبغة المصلحة العامّة و ذلك قصد تطوير
صناعته المتصلة بالبحث و استغلال المحروقات » فعليه أن يعلم السلطة المانحة
بذلك,

و يلتزم صاحب الرّخصة و الستلطة المانحة بالتشاور حول إيجاد الحّل الأمتل الذي
يمكن من تلبية الحاجيات المشروعة لصاحب الرّخصة وذلك مع مراعاة الأحكام
التشريعيّة و الترتيبيّة الساريّة المفعول و المتعلقة بالملك العمومي و المرافق العامّة
المعنيّة.

2- باستثناء الأحكام المخالفة و الواردة بالفصول 22 و23 و 24 من هذا الكراس »
يتقق الطرفان على تطبيق المقتضيات التالية ‎٠‏

أ - يعلم صاحب الرّخصة السلطة المائحة بحاجاته المتعلقة بالمنشآت التي يطلب
إقامتها .

و يدعم مطلبه بمذكرة تثبت ضرورة إنجاز تلك المنشات و بمشروع إنجاز دقيق.
ويجب أن يذكر بها آجال التنفيذ التي كان سيتقيّد بها لو تعهّد بنفسه بتنفيذ تلك
الأشغال. و يجب أن توافق تلك الآجال المخططات العامّة لتطوير أعماله بالبلاد
التونسيّة كما ثم عرضها من طرفه بالتقارير التي عليه أن يقتمها للستلطة المائحة
تطبيقا للعنوان الخامس من كرّاس الشروط هذا.

اب - يتعيّن على السلطة المانحة إعلام صاحب الرّخصة في أجل ثلاثة ( 3) أشهر
بملاحظاتها حول جدوى الأشغال و التدابير الفنيّة التي يعتزم صاحب الرئخصة
إتخاذها وبتصوراتها حول الصيغ التي سيقع على أساسها إنجاز تلك الأشغال.

و تحتفظ المتلطة المانحة بحقها في تنفيذ الأشغال بنفسها أو في إسناد تنفيذها إلى

ج- إذا قرّرت السلطة المانحة تنفيذ الأشغال المطلوبة بنفسها ‏ يتعيّن عليها بيان نيّتها

في الإلتزام بتمويل أشغال الإنتصاب الأوّلي بنفسها أو في إلزام صاحب الرخصة
بإرجاع كل المصاريف التي أنفقتها أو جزء منها.

صفحة 2896 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

وفي هذه الحالة » يتعيّن على صاحب الرخصة إرجاع كل المصاريف الفعليّة أو
الجزء من المصاريف المتفق عليه مدعمة بالمبررات اللازمة إلى السلطة المانحة
وذلك حسب أقساط شهريّة تحل آجال دفعها ابتداء من الشهر الموالي لتاريخ تقديم
كشوف الحسابات. ويترتب عن كل تأخير في الدفع تحمّل خطايا تأخير تحتسب وفق
النسب القانونيّة.

د- وفي الحالات المشار إليها بالحرف"ج" من هذا الفصل تضبط مشاريع التنفيذ
بإتفاق الطرفين طبقا للقواعد الفنية المتبعة وعلى أساس القواعد والشروط العامة
والمواصفات الفنية الخاصة المعتمدة لدى السلطة المانحة.

وتتمَّ المصادقة على هذه المشاريع من قبل الوزير المكثف بالمحروقات بعد سماع
صاحب الرخصة الذي تؤخذ ملاحظاته بعين الإعتبار قدر الإمكان » ويحقّ لصاحب
الرخصة سحب مطلبه إذا ما اعتبر أن المساهمة المالية التي تمت مطالبته بها مرتفعة
جدا.

وإذا قبل صاحب الرخصة قرار الوزير المكثف بالمحروقات » فإن السلطة المانحة
تكون ملزمة بتنفيذ الأشغال بكلّ حرص وبتشغيل المنشآت في أجل معقول وذلك مع
الأخذ بعين الإعتبار للحاجيات المشروعة التي يعرب عنها صاحب الرخصة
ولوسائل التنفيذ الممكن توظيفها.

3- توضع المنشآت المنجزة حسب ما تم بيانه على ذمة صاحب الرخصة لتلبية
حاجياته ولكن دون أن يطالب باستعمالها لنفسه دون سواه .

وتضمن السلطة المانحة أو أيَةَ مؤسسة عموميّة أو ديوان أو صاحب لزمة تعينه
استغلال المنشآت المذكورة و صيانتها وتجديدها طبقا للشروط التي يقع ضبطها عند
المصادقة على مشاريع التنفيذ.

4- ومقابل استعماله لهذه المنشآت » يدفع صاحب الرخصة للمستغل الأداءات
المعمول بها ورسوم الإستعمال التي يضبطها بعد سماعه الوزير المكلف
بالمحروقات .

ويجب أن تكون الأداءات ورسوم الإستعمال هذه نفس الأداءات والرسوم المعمول
بها بالبلاد التونسيّة بالنسبة للمرافق العامة والمنشآت المماثلة إن وجدت. وإذا تعر
ذلك » يتم ضبطها وفقا لمقتضيات الحرف "د" من الفقرة 2 من الفصل 16 من هذا
الكراس.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2897

وفي صورة ما إذا أرجع صاحب الرخصة » كما هو منصوص عليه بالحرف "ج "

من الفقرة 2 من هذا الفصل» » كل مصاريف الإنتصاب الأوّلي أو جزء منها تحتسب
المبالغ المدفوعة حسب نفس النسبة عند ضبط رسوم الإستعمال والأداءات المعمول
بها.

الفصل 9م المنشآت التي تكتسي صبغة المصلحة العامة المنجزة من قبل صاحب
الرّخصة ( اللزمة أو الترخيص في استعمال الأدوات العموميّة )

في الحالة المذكورة بالحرف "ب" من الفقرة2 من الفصل 18 من هذا الكراس التي
تقرر فيها السلطة المانحة تكليف صاحب الرخصة بإنجاز أشغال تكتسي صبغة
المصلحة العامة فإنه ينتفع بلزمة أو بترخيص في استعمال الأدوات العموميّة لإنجاز
هذه الأشغال.

1 - إذا وجد تشريع في هذا المجال بالنسبة لهذا النوع من المنشآت المعنية فإنه يتعيّن
الرجوع إليه »

2 - وإذا لم يوجد مثل هذا التشريع تطبّق الأحكام العامّة الآتي ذكرها ما لم تخالفها
الأحكام المنصوص عليها بالفصول 22 و23 و24 من هذا الكراس:

تمنح اللزمة أو الترخيص في استعمال الأدوات العموميّة بموجب كتب. مستقل عن
قرار تأسيس امتياز استغلال المحروقات »

ويتولى صاحب الرخصة إقامة المنشآت واستغلالها على مسؤوليته الخاصة »

ويقع إعداد المشاريع المتعلقة بالبناء والإستغلال من طرف صاحب الرخصة وتقع
المصادقة عليها من قبل السلطة المانحة»

كما تصادق السلطة المائنحة على تدابير السلامة وظروف الإستغلال التي يتخذها
صاحب الرخصة» 1

و ترجع قانونا المنشآت المبنيّة من طرف صاحب الرخصة على ملك الدولة أو ملك
الجماعات المحليّة أو ملك المؤسسات العموميّة للسلطة المانحة في نهاية امتياز
استغلال المحروقات.

ويجب أن تتضمن اللزمة أو الترخيص في استعمال الأدوات العموميّة إلتزام صاحب
الرخصة بوضع تجهيزاته ومنشاته على ذمة السلطة المانحة والعموم على أن يتمتع
صاحب الرخصة بحق الأولويّة في تلبية حاجياته الخاصة قبل الإستجابة إلى طلبا
المستعملين الآخرين . ويتم ضبط تسعيرة الإستعمال كما هو منصوص عليه بالحرف
"د" من الفقرة 2 من الفصل 16 من هذا الكراس ".

صفحة 2898 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل_ 20 - 0 ‎٠‏ مدة التراخيص واللزمات الممنوحة بالنسبة لمنشآت صاحب
الرخصة الفرعية

1 - تمنح لصاحب الرخصة لزامات وتراخيص لإشغال الملك العمومي أو الملك
الخاص للدولة واللزمات والتراخيص في استعمال الأدوات العمومية لمدّة صلوحيّة
رخصة البحث طبقا للإجراءات المعمول بها.

ويقع تجديدها آليّا كلما وقع تجديد الرخصة أو تجديد جزء منها.

ويقع التمديد فيها كلما تحصّل صاحب الرخصة على امتياز استغلال محروقات
أوأكثر منحت له طبق الفصل 6 من هذا الكراس وحتى نهاية آخر امتياز استغلال

2- غير أنه إذا انتهى صاحب الرخصة من استعمال المنشآة التي منحت على أساسها
اللزمة أو الترخيص في إشغال الملك العمومي أو الملك الخاص للدولة أو اللزمة
أوالترخيص في استعمال الأدوات العمومية » تحتفظ السلطة المائحة بالحقوق الآتي
بيانها :

أ-عندما يتوقف صاحب الرخصة عن استعمال المنشأة المشار إليها أعلاه نهائيا
تلغي السلطة المانحة اللزمة أو الترخيص في استعمال الأدوات العمومية أو

ب-إذا تركت المنشأة المذكورة أعلاه وقتيّا بدون استعمال على أساس أن صاحب
الرخصة يعتزم إعادة استعمالها لاحقا » فللسلطة المانحة الحق أن تطالب
باستعمالها وقتيا وتحت مسؤوليتها سواء لفائدتها أو لفائدة أي طرف آخر
. إلا أته يمكن لصاحب الرخصة أن يستأنف استعمال المنشأة المذكورة حالما
تتبيّن ضرورة إعادة استعمالها من جديد للقيام بأعمال البحث والإستغلال.

الفصل 271 ‎٠‏ الأحكام المختلفة التي تتعلق بالتراخيص واللزمات الأخرى غير
امتياز إستغلال المحروقات

في كل الحالات » تنطبق على صاحب الرخصة عند استعماله لمرفق عام أو عند
إشغاله للملك العمومي أو للملك الخاص للدولة وبالنسبة للزمات أو التراخيص في
استعمال الأدوات العموميّة الأحكام السارية المفعول في الفترة المعنية والمتعلقة
بالسلامة وصيانة الملك العمومي وأموال الدولة والتصرّف فيها

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2899

ويترتب عن التراخيص واللزمات المشار إليها أعلاه عند منحها دفع معاليم التسجيل
والأداءات والأتاوى المستوجبة من قبل صاحب الرخصة وذلك طبقا للتراتيب
والإجراءات المعمول بها.

كما تنطبق التعريفات والأداءات المستوجبة ورسوم الإستعمال المعمول بها بالجداول
العامة في هذه المادة. وتلتزم السلطة المانحة عند منح اللزمات أو التراخيص المشار
إليها أعلاه بالإمساك عن إحداث أتاوى أو أداءات أو رسوم إستعمال أو معاليم أو
أداءات عن الإستعمال على منشآت صاحب الرخصة الفرعية بصفة غير عادلة تضر
بمصالحه وتمثل أداءات أو ضرائب إضافية لم تعد لها صيغة المقابل المالي العادل
لخدمة مسداة.

الفصل 22 م الأحكام المنطبقة على إلتقاط المياه وجلبها

1- يفترض أن يكون صاحب الرخصة على علم تام بكافة الصعوبات التي قد تنشأ
عن مشاكل التزود بالماء الصالح للشراب أو للصناعة أو للفلاحة داخل محيط
الرخصة الأوليّة كما تم التعريف به بالفصل 2 من كراس الشروط هذا.

2- يمكن لصاحب الرخصة إذا طلب ذلك أن يشترك وقتيًا أو بصفة قارة بالشبكة
العموميّة لتوزيع المياه الصالحة للشراب أو للصناعة وذلك في حدود حاجياته
المشروعة ومعدّل الانصباب الذي تسمح به هذه الشبكة.

وتمنح الإشتراكات حسب الأحكام والشروط العامة والتعريفات المنطبقة على
الشبكات العمومية المعنيّة.

و يتم وضع قنوات الربط بطلب من صاحب الرخصة وعلى نفقته حسب مشاريع
مصادق عليها من قبل المصالح المختصة بوزارة الفلاحة وحسب الأحكام والشروط
الفنيّة المنطبقة على مثلها من قنوات الربط في هذا الميدان.

3- إذا احتاج صاحب الرخصة إلى تزويد حضائره بالماء بصفة وقتية خاصة أثناء
عمليات التنقيب ولم يتيسر تلبية حاجياته الشرعية بصفة اقتصادية بواسطة الربط
بنقطة مياه عمومية أو بشبكة عمومية لتوزيع المياه» تلتزم السلطة المانحة بأن تمكنه
من كل التسهيلات الفنية والإدارية في إطار الأحكام المنصوص عليها بمجلة المياه
السارية المفعول ومع مراعاة الحقوق المعترف بها للغير للقيام بعمليات التفاط وجلب
المياه الضرورية من الملك العمومي.

صفحة 2900 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

وترجع منشآت التقاط المياه التي أنجزها صاحب الرخصة تطبيقا للتراخيص المشار
إليها أعلاه للدولة وذلك دون أي تعويض وعلى حالتها عند انتهاء صاحب الرخصة
من استعمالها. ولا ينطبق هذا الحكم على منشآت جلب المياه.

4 - إذا احتاج صاحب الرخصة إلى تزويد حضائره ومنشآته الفرعية بصفة قارّة
ولم يستطع الحصول على حاجياته المشروعة بصفة كافية واقتصادية ودائمة
ومضمونة عن طريق الربط بنقطة مياه عمومية موجودة (أو بالشبكة العموميّة
لتوزيع المياه) » يتفق الطرفان على التشاور قصد البحث عن كيفيّة تلبية حاجيتات
صاحب الرّخصةالمشروعة.

5 يلتزم صاحب الرّخصة باحترام كل القواعد و أنظمة الإستعمال التي تمليها عليه
السلطة المانحة فيما يقص المياه التي قد يتمكن من التقاطها والتي تخضع لنظام مائي
تم تصنيفه والتعريف به بقائمة الموارد المائيّة للبلاد التونسية.

أمَا إذا -أدّت عمليّات الحفرالتي يقوم بها صاحب الرّخصة إلى إكتشاف نظام. مائيّ
جديد غير مصنف. و غير معرف به بعد بقائمة الموارد المائيّة و لا يرتبط بنظام مائي
آخر معروف ‎٠‏ فإن السلطة المانحة تعطي لصاحب الرّخصة الأولوية في الحصول
على تراخيص أو لزمات التقاط المياه في إطار هذا النظام.

إلا أنه يت يتفق على أن منح هذه الأولويّة لا يمكن أن يؤدي إلى عرقلة المصلحة العامة
أو أن يتم بموجبه تجاوز كميّات المياه الضروريّة لتزويد منشآت صاحب الرخصة
الرئيسيّة والفرعية.

6- قبل تخّلي صاحب الرخصة عن كل حفر للبحث؛ يمكن للسلطة المانحة أن تلزمه
بالقيام بالتقاط المياه من كلّ.طبقة تعتبرها قابلة للإستغلال مع العلم أن المصاريف
التي يتمّ إنفاقها من جراء ذلك تتحمّلها الدولة التونسيّة.

الفصل_23 : الأحكام المنطبقة على السكك الحديديّة

يجوز لصاحب الرّخصة أن يقيم على نفقته خطوطا فرعيّة خاصّة لسكك الحديد وذلك
قصد ربط حضائره و قنواته و مستودعاته و مراكز الثتحن التابعة له بالشبكات
العمومية للسكك الحديديّة.

و يتولى صاحب الرّخصة إعداد مشاريع التنفيذ طبق شروط السلامة و الشروط
الفنيّة المنطبقة على الشبكات العمومية التونسيّة. و تقع المصادقة على هذه المشاريع
من قبل الستلطة المائحة بعد إجراء إستقصاء ميداني .

وتحتفظ المتلطة المانحة بحقها في تعديل رسم الخطوط المقترحة من قبل صاحب
الرّخصة و ذلك لأخذ نتائج الإستقصاء الميداني بعين الإعتبار وربط منشآت صاحب
الرخصة بالشبكات العمومية مع إتباع أقصر المسافات وطبقا للقواعد الفنيّة المتبعة.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

صفحة 2901

الفصل 24 _ء الأحكام المنطبقة على منشآت الشحن و التفريغ عن طريق البحر

1- عندما يواجه صاحب الرّخصة مشكلة تتعلق بالشحن أو التفريغ عن طريق البحر»
يتشاور مع السلطة المانحة حول ضبط التدابير التي من شأنها أن تلبّي حاجياته
المشروعة باتفاق الطرفين.

و تعطى الأولويّة لكل حل يتمثل في إستعمال ميناء مفتوح للتجارة ما عدا في الحالات
الإستثنائية حيث يتمتل الحل الأقلَ كلفة في إقامة مركز الشحن او التفريغ بمكان
طبيعي غير مهيّا.

2- تلتزم اللطة المانحة بمنح صاحب الرّخصة كل التسهيلات وفق الشروط
المنصوص عليها بالتشريع الجاري به العمل والمتعلق بشرطة المواني البحريّة
وبالتراتيب الخاصة بالمواني التجاريّة للبلاد التونسيّة و على قدم المساواة مع غيره
من المستغلين للمحروقات و ذلك ليتستى له الإستفادة من :

- الخرائط المتعلقة بالمياه التابعة للملك العمومي بالمواني »

- عدد مناسب من مراكز الإرساء القادرة على قبول السفن الناقلة العاديّة »

- الأرصفة المسطحة التابعة للملك العام للمواني واللازمة لإقامة منشآت معدة
للعبور أو الخزن.

3- إذا كان الحلّ الذي 3 تم اعتماده هو إقامة مركز شحن أو تفريغ بمناطق طبيعية غير
مهيّأة » فإئه يتم بناء المنشآت ( بما في ذلك الأنابيب العائمة) و يوضع عليها علامة
وتستغل من طرف صاحب الرّخصة على نفقته وفي إطار نظام ترخيص الإشغال
الوقت قتي للملك العمومي البحري.

و تخضع التدابير المتوخاة والتراتيب المتعلقة بالإستغلال لمصادقة الستلطة المانحة
بناء على اقتراح من صاحب الرّخصة .

الفصل_25 ‎٠:‏ الأحكام المنطبقة على محطات توليد الكهرباء

تعتبر محطات توليد الكهرباء المقامة من قبل صاحب الرّخصة و كذلك شبكات
توزيع الطاقة الخاصة به من التوابع القانونيّة للمؤستسة و تكون خاضعة لجميع
التراتيب ولجميع عمليات المراقبة المنطبقة على منشآات إنتاج و توزيع الطاقة
المماثلة.

ويمكن لصاحب الرّخصة المنتج للطاقة الكهربائيّة لتزويد حضائره أن يبيع بسعر

التكلفة كل فائض من قوة الطاقة المنتجة يفوق حاجياته الخاصة إلى أي ع هيئة تعينها
السلطة المائنحة.

صفحة 2902 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

الفصل 26 ‎٠‏ المواد المعدنيّة الأخرى غير المحروقات السائلة أو الغازيّة

إذا اضطر صاحب الرّخصة بمناسبة أشغال البحث و إستغلال المحروقات إلى
إستخراج مواد معدنيّة أخرى غير المحروقات السائلة أو الغازيّة ودون أن يتمكن من
فصلها عن المحروقات فإن السلطة المانحة و صاحب الرّخصة يتشاوران للنظر في
ما إذا وجب فصل هذه المواد المعدنيّة والإحتفاظ بها. 1
إلا أن صاحب الرّخصة لا يلزم باستغلال و فصل و الإحتفاظ بالمواد الأخرى غير
المحروقات السائلة و الغازية إذا كان فصلها والإحتفاظ بها يؤديان إلى القيام بعمليات
تكون باهظة التكاليف أو جد عسيرة.

الفصل 27 : المنشآت المختلفة الأخضرى

لا تعتبر كتوابع قانونية لمؤستسة صاحب الرخصة :

- منشآت معالجة المحروقات السائلة أو الصلبة أو الغازية و خاصة معامل التكرير»
- منشآت توزيع الوقود السائل أو الغازي للعموم.

و على عكس ذلك , تعتبركتوابع قانونية لمؤستسة صاحب الرّخصة منشآت المعالجة
الأوليّة للمحروقات المستخرجة و المهيّأة من طرفه قصد نقلها و تسويقها و خاصة
منشآت فصل الغازولين من الغاز الكام.

العنوان الخامس

المتابعةوالمراقبة

الفصل 28 ‎٠‏ الوثائق التي توفرها السلطة المانحة لصاحب الرّخصة
توقر السلطة المانحة لصاحب الرّخصة الوثائق التي توجد بحوزتها و المتعلقة ب :

- قيس الأراضي و رسم الخرائط »
- الجيولوجيا العامّة؛

- الجيوفيزياء»

- علم المياه و قائمة الموارد المائية»
- حفرالآبار.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2903

إلا أن السلطة المانحة لا تمكنه من المعلومات ذات الطابع السرّي من منظور الدفاع
الوطني أو من المعلومات التي يقدّمها أصحاب الرخص و/أو امتيازات الإستغلال
ساريّة المفعول والتي لا يمكن إفشاؤها للغير إلا بموافقة المعنيين بالأمر.

الفصل 29 ‎٠‏ المراقبة الفنيّة

يخضع صاحب الرّخصة إلى مراقبة الستلطة المانحة طبقا للأحكام الواردة بمجلة
المحروقات وحسب الشروط المبيّنة بالفصول من 31 إلى 44 الآتي نصتّها.

الفصل 30. ‎٠‏ تطبيق مجلة المياه

يخضع صاحب رخصة البحث سواء فيما يقص أشغال البحث أو أشغال الإستغلال
إلى أحكام التشريع التونسي المعمول به و المتعلق بمياه الملك العمومي وحسب
الشروط المبيّنة بالمقتضيات الواردة في كرّاس الشروط هذا .
و: تبقى المياه التي يمكن أن يكتشفها صاحب الرخصة عند القيام بأشغاله مصئفة
ضمن الملك العمومي ولا يمكنه إستعمالها بصفة قارة إلا بشرط امتثاله لإجراءات
الترخيص أو امتياز الإستغلال المنصوص عليها بمجلة المياه.

و يجب على صاحب الرّخصة أن يتحّذ بالتشاور مع المصالح المختصّة بوزارة
الفلاحة كل التدابير الكفيلة بحماية الطبقات المائية.

و تحتفظ وزارة الفلاحة بالحق في توقيف أو منع أي حفر إن لم تكن التدابير المتخدة
كافية لحفظ الطبقات المائية الإرتوازية.

و على صاحب الرخصة أن يبلغ المصالح المختصة بوزارة الفلاحة كل المعلومات
التي يكون قد تحصّل عليها. بمناسبة حفر الآبار بالطبقات المائية التي تعترضه
(موقعها و المستوى السكوني و التحاليل والكميّة) طبق الصيغ التي يشار بها عليه.

الفصل 31 : الدخول إلى الحضائر
للسلطة المانحة الحقّ في أن ترسل في أيّ وقت إلى حضائر صاحب الرّخصة و
على نفقته » عونا يدخل بكل حريّة لكل المنشآت و توابعها القانونية قصد التثبت من

تقدم الأشغال » والتعهّد بعمليات قيس و كيل المحروقات و بصفة عامة التثبت من أن
حقوق السلطة المانحة و مصالحها مصانة.

صفحة 2904 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

الفصل 32 ء الإلتزام بالإعلام عن الأشغال

أ- يوجّه صاحب الرّخصة إلى السلطة المائحة ثلاثين يوما على الأقل قبل بداية
الأشغال : ‎١‏

- برنامج الإستكشاف الجيوفيزيائي الذي يعتزم إنجازه و الذي يجب أن يتضمّن
بالخصوص خريطة تبرز التربيع الجزئي الذي يعتزم استعماله و كذلك المسح
الزلزالي المبرمج و تاريخ بداية العمليّات و مدتها على وجه التقريب»

- تقريرا حول موقع كل حفر إستكشاف و برنامجا خاصا بكل حفر تطوير.

و يشتمل التقرير على :

-الأهداف التي يرمي إليها الحفر والأعماق المتوقع بلوغهاء

- موقع الحفر المعتزم إنجازه محدد بالإحداثيات الجغرافية ويرفق بنسخة من
الخريطةء

- رصف موجز للمعدّات المستخدمة:

- التوقعات الجيولوجيّة الخاصة بطبقات الأرض التي يتم اختراقهاء

- البرنامج الأدنى لعمليّات استخراج العيّنات اللبية وعمليّات التسجيل الجيولوجي »

- البرنامج المعتزم فيما يختص إيلاج أنابيب الحفر»

- التدابير المعتزمة للتزّود بالماء»

- وعند الإقتضاء الطرق التي يعتزم صاحب الرّخصة اتباعها قصد. استغلال البئر
أوالآبار التي تمّ حفرها.

ب - يجب على صاحب الرّخصة أن يرسل للسلطة المانحة تقريرا يوميّا حول تقدم

أشغاله الجارية متل عمليّات المسح الزلزالي و الحفر و البناءات.

و عليه أن يمّد الستلطة المانحة في الإبّان بنسخة من التسجيلات المنجزة .

ج -سجل الحفر :

يجب أن يكون لصاحب الرّخصة بكل. حضيرة حفر سجّل موقع عليه بالأحرف
الأولى و ذو صفحات مرقمة طبق أنموذج مصادق عليه من طرف السسلطة المانحة
يتم فيه تدوين ظروف إنجاز الأشغال أوّلا بأول خسب تقدمها وبدون أن يكون هناك
مساحات بيضاء أو تشطيب وبالخصوص :

- نوع آلة الحفر و قطرهاء

- تقدّم عمليّات الحفر»

- المقاييس المعتمدة في عمليّات الحفر »

- طبيعة العمليات الخاصّة ومذتها مثل أخذ العيتات و الخراطة وتغيير أدوات الحفر
والآلات »

- المؤشرات وكلّ ما يطرأ من أحداث عارضة ذات بال مهما كان نوعها.

وييجب أن يبقى هذا السجلَ على عين المكان على ذمّة أعوان الستلطة المائحة.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2905

الفصل_33. المراقبة الفنيّة للحفر

1- يجب على صاحب الرّخصة أن يتحذ التدابير المناسبة لتحديد خصائص طبقات
الأرض التي تمّ اختراقها بقطع النظر عن عمليّات أخذ العيتات و مراقبة الحفر
المنصوص عليها بالتقرير المذكور بالفصل 32 أعلاه.

2- يتولى صاحب الرخصة تكوين مجموعة من أتربة الحفر وعند الإقتضاء من
العيّنات يضعها على ذمَّة السلطة المانحة بمكان متقق عليه مسبقا.

و لصاحب الرّخصة الحقّ في أخذ نماذج من العيتات و من أتربة الحفر التي قد
يحتاجها لإجراء الفحوص و التحاليل بنفسه أو عن طريق الغير.

ولا يمكن أن يتعلق أخذ النماذج » كل ما أمكن ذلك ؛ إلا بالجزء من العيّنات والأتربة
التي لها نفس الخاصتيات حتى يتستى الإحتفاظ بما تبقى من النموذج ضمن المجموعة
رتمكين أعوان السلطة المانحة من فحصه.

وإذا تعدّر ذلك ‎٠‏ لا يؤخذ النموذج الوحيد إلا بعد فحصه من قبل ممثل مختص عن
السلطة المانحة عدا الحالات التي يستحيل فيها ذلك.

وفي صورة ما إذا استحال إجراء هذا الفحص مسبّقا » فإته يتمّ م السلطة المانحة
بتقرير خاص في الغرض.

وبالإضافة إلى ذلك إذا لم يتمّ إتلاف النموذج الوحيد ؛ يتولى صاحب الرّخصة
أو المتلطة المانحة إرجاعه إلى المجموعة بعد فحصه و تحليله

ويحتفظ صاحب الرخصة بما تبقى من الأتربة وعيّنات الحفر بكل عناية حتى تتمكن
السلطة المانحة بدورها من أخذ نماذج لتكوين مجموعاتها ولإجراء فحوصاتها
وتحاليلها.

و يحتفظ صاحب. الرّخصة بكل عيّنات الحفر والأتربة التي تبقت. بعد أخذ النماذج
المشار إليه أعلاه وذلك للمدة التي يراها مناسبة ويضعها على ذمّة الستلطة المانحة
عند انقضاء مدة صلوحية الرخصة علئ أقصى تقدير.

3- يجب على صاحب الرّخصة أن يعلم الستلطة المانحة بكل العمليّات الهامّة مثل
عمليّات التسجيل الجيولوجي وعمليّات إيلاج أنابيب الحفر وعمليّات الطلي

بالإسمنت وتجارب الشروع في الإنتاج وذلك في أجل كاف يمكنها من تعيين من
يمثلها لمتابعة تلك العمليات.

صفحة 2906 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

كما يجب على صاحب الرّخصة أن يعلم الستلطة المانحة بكل حادث خطير من شأنه
أن يعطل مواصلة الحفر أو يغيّر بشكل هام ظروف تنفيذها.

4- يجب. على صاحب الرّخصة أن يمّد السلطة المانحة بنسخة من التقارير المتعلقة
بالفحوصات التي تقع على عيّنات الحفر والأتربة و كذلك على عمليّات الحفر بما
فيها الأنشطة الخاصة المذكورة بالفقرة 3 من هذا الفصل.

الفصل 34 ء التوقف عن عملية حفر

لا يمكن لصاحب رخصة البحث أن يتوقف نهائيًا عن عملية حفر إلا بعد إعلام
السلطة المانحة بذلك و بإستثناء الحالات الخاصة يجب أن يوجّه هذا الإعلام على
لأقل 72 ساعة مسبقا.

و.في صورة التخلي النهائي أو الوقئي عن الحفر يجب على صاحب الرّخصة أن يمد
السلطة المانحة ببرنامج يكون مطابقا للتراتيب االفنيّة المعمول بها أو في صورة عدم
وجودها يكون مطابقا لأحدث القواعد المنشورة من طرف المعهد الأمريكي
للبترول.

إلا أنه إذا لم تبد السلطة المائحة ملاحظاتها خلال الإثنين و سبعين ساعة الموالية
لإيداع برنامج التخلي عن الحفر من قبل صاحب الرخصة يعتبر البرنامج مقبولا .

الفصل 35 ,ء تقرير نهاية الحفر

يرجه صاحب الرّخصة للسلطة المانحة في أجل أقصاه ثلاثة أشهر بعد نهاية كلّ
عمليّة حفر ‎٠»‏ تقريرا نهائيّا يسمّى " تقرير نهاية الحفر".

و يتضمن تقفرير نهاية الحفر بالخصوص:

أ- نسخة من مقطع الحفر المعني بأكمله يبيّن تكوين الطبقات التي وقع إختراقها
ويذكر الملاحظات و التدابير المتخذة أثناء الحفر و مقطع لأنابيب الحفر المستقرّة
بالبئر والتسجيلات الجيولوجية و نتائج تجارب الإنتاج.

ب - مذكرة تتضتمن المعلومات الجيوفيزيائية و الجيولوجيّة المرتبطة مباشرة بالحفر
المعني.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2907

الفصل 36 تجارب الحفر

1- إذا رأى صاحب الرّخصة أثناء ء عمليّة الحفر أنه من الضروري إجراء تجارب
على طبقة من طبقات الأرض يعتقد أنها قابلة لأن تكون مصدرا لإنتاج محروقات»
يعلم السلطة المانحة أربعة و عشرين( 24) ساعة على الأقل قبل القيام بهذا النوع من
التجارب .

2- وباستثناء الحالات المنتصوص عليها بالفقرتين 3 و 5 من هذا الفصل تعود
المبادرة بالقيام بتجارب أو بإعادتها لصاحب الرّخصة .,

3- - و يجب على صاحب الرخصة أثناء تنفيذ عملية حفر أن يقوم بتجارب على كلّ
طبقة من طبقات الأرض يعتقد أنها تحتوي على محروقات و ذلك بطلب من ممثل
مختص عن السلطة المانحة و بشرط أن يقع إنجاز هذه التجارب دون المساس بالسير
العادي لأشغال صاحب الرخصة.

4- و في حالة تنفيذ أو إعادة إحدى التجارب المنجزة بطلب من السلطة المانحة رغم
رأي صاحب الرخصة المخالف و التي تلحق بصاحب الرخصة خسائر أو مصاريف
تحمل هذه المصاريف أو الخسائر على نفقة :

- صاحب الرّخصة إذا أدت التجارب إلى اكتشاف يمكن أن يكون قابلا للإستغلال:
- السلطة المائحة إذا لم تؤدي هذه التجارب إلى إكتشاف يمكن أن يكون قابلا

لاستف ل"

5- عندما تؤدي عمليات حفر بئر تطوير إلى الإفتراض بصفة معقولة أته يوجد
طبقة معدنيّة من المحروقات. تكتسي قدرا كافيا من الأهميّة و لم يقع التعرف عليها
بعدء وجب على صاحب الرّخصة أن يتكذ كل التدابير الفنيّة الكفيلة بإتمام ا
هذه الطبقة.

الفصل_ 37 ء التقرير و البرنامج السنوي

يجب على صاحب الرّخصة قبل غرة أفريل من كل سنة أن يقدم تقريرا عاما عن
أنشطته أثناء السنة المنقضية طبقا لأحكام مجئة المحروقات .

و يبيّن هذا التفرير النتائج المتحصل عليها أثناء السنة المعنيّة و كذلك مصاريف
البحث و الإستغلال التي أنفقها صاحب الرّخصة.

و يقع إعداد هذا التقرير حسب الصيغ المتشاور بشأنها مستبقا بين السلطة المانحة
وصاحب.الراخصة.

صفحة 2908 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 38 , الإستغلال المنظم للحقل

يجب أن يقع كل استغلال لحقل بصفة عقلانية و أن يسيّر طبق القواعد الفنية المتبعة
و الطرق السليمة المعمول بها في الصناعة البترولية .

و يجب أن تضمن مباشرة الإستغلال أعلى مستوى من الإنتاج يمكن من الحصول

على أكثر ما يمكن من المحروقات.

ويجب على صاحب رخصة البحث أن يعلم السلطة المائحة 3 أشهر على الأقل قبل
بداية الإستغلال المنتظم للحقل بمثال بياني لطريقة الإستغلال يشير فيه وجوبا إلى
المصبّ النهائي لكل دفيق .

وفي الآبار المنتجة للمحروقات السائلة يجب أن يكون إنتاج الغاز مجدودا قدر
الإمكان و في مستوى النسب التي تمكن من الحصول على أكثر ما يمكن من
السوائل.

و يمنع بالآبار التي لا تنتج إلا الغاز ترك الغاز يتسرّب خارج قنوات الإستعمال.

ويمكن للسلطة المانحة أن تمنح استثناءات للقواعد المشار إليها أعلاه بطلب من
صاحب الرخصة يكون مبررا قانونا ومعثلا.

ويجب إعلام السلطة المائحة فورا بكل تغيير هام يقّع إدخاله على ما تمّ إقراره
بالمثال البياني الأصلي .

الفصل 39 ‎٠‏ مراقبة آبار الإنتاج
يجب أن تكون لصاحب الرّخصة في كل بئر أو مجموعة آبار منتجة آلات تمكن من
متابعة مقاييس الإنتاج بهذه الآبار و ذلك بصورة منتظمة و واضحة لا لبس فيها

ومطابقة للأعراف المتبعة في صناعة النفط و الغاز .

و توضع كل الوثائق ‎١‏ لمتعلقة بهذه المراقبة على ذمّة السلطة المانحة و يوفر
صاحب الرخصة نسخا منها للسلطة المانحة كلما طلبت منه ذلك ,

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2909

الفصل 40 ء المحافظة على حقول المحروقات

ينجز صاحب الرخصة الأشغال والتدابير والتجارب اللازمة التي تمكن من معرفة
الحقل على أحسن وجه ممكن.

ويمكن للسلطة المانحة أن تدعو صاحب الرخصة إلى اللإلتزام بالقواعد الفنيّة المتبعة
وخاصمة إلى اللإلتزام بتنظيم معدل إنتاج الآبار وبالتخفيض فيه عند الإقتضاء بحيث
لا يدخل أي اختلال على التطور العادي للحقل.

الفصل 41 ‎٠‏ تنسيق أشغال البحث و الإستغلال التي يقوم بها عذة مستغليد
مختلفين داخل نفس الحقل

إذا كان نفس الحقل يمتد على محيطات عدة امتيازات استغلال مختلفة تم منحها
لمنتفعين مختلفين» يتعهتد. صاحب الرخصة بالقيام بأشغال البحث والإستغلال بجزء
الحقل التابع له وذلك وفق مخطط عام.

يتم ضبط المخطط العام هذا حسب الشروط الآتى ذكرها :
ويتم م وط الاتي

1- تدعو السلطة المانحة جميع أصحاب الرّخص المعنيين بنفس الحقل للتشاور قصد
ضبط مخطط موحد للبحث و الإستغلال ينطبق على كامل الحقل.

ويضبط هذا المخطط عند الإقتضاء الأسس التي يتم بمقتضاها توزيع المحروقات
المستخرجة بين أصحاب الرّخص.

و يبيّن هذا المخطط عند اللزوم الصيغ التي يتم على أساسها تعيين "لجنة موحدة"
تكلف بتسيير عمليّات البحث و الإستغلال المشترك.

و يمكن للسلطة المانحة أن تعيّن ممثلا عنها في اجتماعات هذه اللجنة .

و إن لم يحمصل اتفاق بالتراضي بين المعنيين بالأمر خلال التسعين يوما (2"90
من تازيم الدعرة ةيم م السلطة المانحة وجب. على كل منهم أن
يقدم لها مخططه الشخصي للبحث و الإستغلال .

وتقترح السلطة المانحة على الوزير المكلف بالمحروقات أن يتخذ قرارا تحكيميًا فيما
يخص مخطط. البحث والإستغلال الموحّد وأسس توزيع المحروقات وإحداث لجنة
موحدة عند الإقتضاء.

3- يجب أن يقترب القرار التحكيمي قدر الإمكان من مقترحات صاحب الرخصة
أومجموعة من أصحاب الرخص الذين يمتلكون ثلاثة أرباع المصالح المعنيّة على

صفحة 2910 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الأقلَ وذلك مع الأخذ بعين الإعتبار لإحتياطي المحروقات الموجودة على ألا ينجن
عن هذا القرار ضرر جسيم لأحد أصحاب الرخص المعنيّين.

ويتمَّ تقدير المصالح والإحتياطي الموجود على أساس المعطيات الثابتة الخاصة
بالحقل والمتوفرة عند التصريح بالقرار التحكيمي.

ويمكن بمبادرة من أحد الأطراف المعنيّة أو من الوزارة المكلفة بالمحروقات مراجعة
المخطط الموحّد وذلك إذا أدى التقتم الحاصل لاحقا في معرفة الحقل إلى إدخال
تعديل في التقديرات المتعلقة بالمصالح المعنيّة والإحتياطي الموجود.

4- ويجب على المعنتّين بالأمر أن يمتثلوا للقرارات التحكيميّة الصادرة عن الوزير
المكلف بالمحروقات وذلك بمجرّد إبلاغهم بها.

الفصل 42 ء الإلتزام بتوفير الوثائق بصفة عامّة

إضافة إلى الوثائق المذكورة بهذا العنوان » يجب على صاحب الرّخصة أن يمّد
السلطة المانحة وبطلب منها بالمعلومات الإحصائية المتعلقة بإنتاج المحروقات
المتأتية من عمليات البحث و الإستغلال وبمعالجتها وعند الإقتضاء بتخزينها وحركة
تداولها وكذلك بجملة المعدّات والمواد الأوليّة وطلبات التزوّد بالمعدات وتوريدها
والموارد البشريّة وبنسخ من الوثائق كالخرائط والأمثلة والتسجيلات والقائمات
والنسخ المأخوذة عن السجلات أو التقارير والتي من شأنها أن تثبت صحّة المعلومات
المقدمة

الفصل _ ‎٠.43‏ وحدات القيس

يجب مد السلطة المانحة بالمعلومات و الأرقام والقائمات و الخرائط و الأمثلة البيانية
وفقا لوحدات قيس و مقاييس مصادق عليها من قبلها.

غير أنه يمكن لصاحب الرخصة أن يستعمل داخل مصالحه أي نظام قيس آخر على
أن يقدم التحويلات التي تقابلها في النظام المتري.

الفصل 44 : الخرائط والأمثلة البيانيّة
1- يجب أن تقدم الخرائط و الأمثلة البيانية من قبل صاحب الرّخصة بالإعتماد على
الخرائط أو الأمثلة البيانية المعدّة من قبل مصلحة رسم الخرائط التونسيّة أومن قبل

مصالح أخرى لرسم الخرائط شريطة أن تكون مصادق عليها من طرف المتلطة
المائحة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2911

ويتمَ في جميع الحالات ربطها بشبكات التثليث والتسوية العامة للبلاد التونسيّة.

2- و يتم التشاور بين الستلطة المانحة و صاحب الرّخصة حول تحديد الشروط التي
سيقوم بموجبها صاحب الرخصة بتنفيذ أشغال رسم الأمثلة البيانيّة ورسم الخرائط
والتصوير الجوي والتجسيم. الفوتوغرافي والتي تكون لازمة لحاجيات البحث
والإستغلال.

و إذا كلف صاحب الرخصة متعاقدين آخرين غير مصلحة رسم الخرائط التونسيّة
بالقيام بالأشغال المذكورة ‎٠»‏ فإته يلزم بمهمّة التنسيق مع مصلحة رسم الخرائط
التونسيّة بحيث يتمّ تبليغ الرسوم المنجزة إليها لتمكينها من استعمالها.

ويمد صاحب الرخصة مصلحة رسم الخرائط التونسيّة بنسختين من الصور الجويّة
التي تم إلتقاطها من قبله أو لحسابة” ”

3- و تلتزم السلطة المانحة في حدود القيود والإرتفاقات التي تفرضها متطلبات
الدفاع الوطني بمنح صاحب الرخصة كل التراخيص المتعلقة بحق المرور والتحليق
والتقاط الصور الجويّة اللازمة لتمكينه من القيام بأشغال رسم الخرائط المذكورة.

إنقضاء إمتيازالإستغلال و رجوع منشآت صاحب الرخصة
إلى السلطة المانحة

الفصل 45 ء انقضاء إمتيازالإستغلال بحلول الأجل

1- مع مراعاة أحكام الفصل 61 من مجثة المحروقات يتم عند إنقضاء إمتياز
الإستغلال بحلول أجله إرجاع العقارات المعرفة بالفصل 53 -1 من مج
المحروقات إلى السلطة المانحة بدون مقابل و في الحالة التي توجد عليها. و ينطبق
هذا الحكم بالخصوص على العقارات والحقوق على العقارات التالية :

أ- الأراضي التي تم شراؤها أو كراؤها من قبل صاحب الرخصة »

ب - الحقوق المتعلقة بالكراء أو بالإشغال التي يمتلكها صاحب الرخصة.

صفحة 2912 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

ويجب أن تتضمّن عقود التسويغ و العقود المتعلقة بكراء أو بإشغال الأراضي بندا
يمنح صراحة للسلطة المانحة الحقّ في الحلول محل صاحب الرخصة.

و تخضع عقود التزويد بالطاقة أو بالماء أو عقود النقل الخاصة و المتعلقة
بالمحروقات السائبة لنفس الأحكام.

وايتم بحضور الطرفين ضبط الحالة التي يوجد عليها المكان و جرد العقارات
المذكورة بهذا الفصل و ذلك خلال الستة أشهر التي تسبق إنقضاء إمتياز الإستغلال.

ج - الآبار و منشآت التنقيب عن الماء و البناءات الصناعية »

د - الطرقات و المداخل و قنوات التزويد بالماء بما فيها منشآت إلتقاط الماء وضحّه
و خطوط نقل الطاقة بما فيها مراكز تحويلها و قطعها و قيسها ووسائل الإتصال
اللأسلكي الراجعة للملك الخاص لصاحب الرخصة »

ه - البناءات الراجعة للملك الخاص لصاحب. الرخصة و ذلك سواء كانت معدّة
للإستعمال كمكاتب أو مخازن و المنازل المعدة لسكنى الأعوان العاملين بالمستتل
وتوابعه.و الحقوق المتعلقة بالكراء أو بالإشغال التي قد يمتلكها صاحب الوخصة في
بناءات على ملك الغير يستعملها للأغراض المذكورة أعلاه.

و-خطوط السكك الحديدية الخاصة بصاحب الرخصة و التي تربط بين حضائره أو
تصلها بالشبكة العمومية.

غير أته يتم إرجاع المنشأت المذكورة بالأصناف المبيتة حصرا بالقائمة أعلاه إلى
السلطة المانحة إذا كان من غير الممكن الإستغناء عنها في سير إمتياز الإستغلال
دون سواه حتى و إن كانت هذه المنشآت موجودة خارج محيط إمتياز الإستغلال.

2- إذا كانت المنشآت الواجب إرجاعها للسلطة المانحة حسب الشروط المبينة بهذا
الفصل ضروريّة أو صالحة كليّا أو جزئيًا لإستغلال امتيازات أو رخص صاحب
الرخصة الأخرى السارية المفعول فيجب؛ باتفاق الطرفين» ضبط الشروط التي سيقع
بمقتضاها إستعمال هذه المنشآت بصفة مشتركة و في حدود إحتياجات كل من
صاحب الرخصة والسلطة المانحة و ذلك قبل إرجاعها إلى السلطة المانحة.
وبالمثل» تنطبق نفس الأحكام على صنف منشآت صاحب الرخصة التي لا ترجع
للسلطة المانحة عند انقضاء الإمتياز و التي لا يمكن استغناء السلطة المائحة عن
استعمالها في السير العادي لإمتياز الإستغلال الذي تم إرجاعه إليها

الفصل 46 : الحق في شراء المنشآت
1- يمكن للسلطة المانحة عند إنقضاء امتياز الإستغلال بحلول الأجل أن تشتري
لحسابها أو عند الإقتضاء لحساب صاحب إمتياز إستغلال أو رخصة بحث تعينه»

بعض أو كل الأملاك المذكورة فيما يلي غير تلك المشار إليها بالفصل 45 أعلاه
والتي تكون ضرورية لمواصلة إستغلال المحروقات المستخرجة و تصريفها:

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

صفحة 2913

أ المواد القابلة للإستهلاك و المنقولات و العقارات الراجعة لصاحب
الرّتخصة؛ :
ب - المنشآت و الأدوات المعدة للإستغلال و لشحن المحروقات الخامة وخزنها.

و يبلغ وجوبا إلى صاحب الرّخصة قرار السلطة المانحة الذي يضبط قائمة المنشآت
المذكورة أعلاه و التي تعتزم السلطة المانحة ممارسة الحق في شرائها و ذلك خلال
ستة أشهر قبل إنقضاء امتياز الإستغلال المعني .

2- يكون ثمن الشراء موافقا للقيمة المحاسبية الصافية لتلك الأملاك.

و يدفع هذا الثمن وجوبا إلى صاحب الرّخصة خلال الشهرين المواليين لإنقضاء
إمتياز الإستغلال و إلآ وجب دفع خطايا تأخير تضبط حسب النسب القانونية و دون
و في صورة ممارسة الحق في الشراء يمكن للسلطة المانحة أن تطالب صاحب
الرخصة بأن يضع على ذمتها طبقا للأحكام المنتصوص عليها بالفقرة 2 من الفصل
5 أعلاه المنشآت المعنيّة و ذلك سواء كان ذلك لحسابها الخاص أو لحسايب صاحب
الرخصة أو صاحب الإمتياز الجديد الذي تعيته.

3- غير أته لا يمكن أن تشترى الأملاك المشار إليها بالفقرة 1 من هذا الفصل إذا

كانت ضرورية كليّا أو جزئيَا » لتمكين صاحب الرخصة من مواصلة الإستغلال في
أحد إمتيازاته التي لم تنقض مذتها بعد.

الفصل 47 : انقضاء إمتياز الإستغلال بالتخلي

يجب على صاحب الرّخصة إذا أراد ممارسة حقه في التخلي عن إحدى إمتيازات
إستغلاله كليّا أو جزئيا أن يعلم السلطة المانحة بقراره إثنا عشر شهرا على أقصى
تقدير قبل تاريخ التخلي.

واتتم تسوية حقوق كل من المتلطة المانحة و صاحب الرّخصة طبقا لأحكام مجلة
المحروقات و الفصلين 45 و 46 من كراس الشروط هذا .

و في صورة التخلي الجزئي عن إمتياز الإستغلال» يتواصل العمل بأحكام مجلة
المحروقات و كراس الشروط هذا بالنسبة إلى بقيّة امتياز الإستغلال.

صفحة 2914 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 48 ء الإلتزام بصيانة المنشات

يلتزم صاحب الرخصة حتى نهاية إمتياز الإستغلال بصيانة البناءات و المنشآت
بمختلف أنواعها و المنشآت النفطية وتوابعها القانونية وخاصة بالقيام بأشغال صيانة
الآبار الموجودة و التجهيزات المعدّة للضخ و المراقبة بها.

الفصل 49 ء العقوبات المنطبقة عند التأخير في تسليم المنشآت

في الحالات المذكورة بالفصل 45 أعلاه » يخول كل تأخير ناتج عن تقصير من
صاحب الرّخصة في تسليم كل أو بعض المنشآت الراجعة للسلطة المانحة الحق في
مطالبة صاحب الرّخصة بدفع غرامة تساوي واحد بالمائة (19) من قيمة المنشآت
التي لم يقع تسليمها عن كل شهر تأخير » و ذلك بعد إنذار لم تتم الإستجابة إليه خلال
مدة شهر.

الفصل 50_: إنقضاء إمتياز الإستغلال بسقوط الحق

إذا حصلت حالة من حالات سقوط الحق المذكور ة بالفصل 57 من مجلة
المحروقات ينذر الوزير المكلف بالمحروقات صاحب الرّخصة الشريك بوجوب
تسوية وضعيته في أجل لا يتجاوز ستة أشهر.

و إذا لم يقم صاحب الرخصة الشريك المعني بالأمر بتسوية وضعيته خلال الأجل
المحدد أو لم يقدم تبريرا مقبولا يتم عندئذ التصريح بسقوط حقه.

و في هذه الحالة » يعود الإمتياز و العقارات و المنقولات التابعة له و المشار إليها
بالفصل 53 من مجلة المحروقات إلى الستلطة المانحة بدون مقابل.

الفصل 51 ‎٠‏ مسؤولية صاحب الرخصة إزاء الغير
يجب على صاحب الرّخصة ‎٠‏ عند انقضاء الإمتياز بحلول الأجل أو في حالة التخلي

أو سقوط الحق ؛ أن يبرم عقد تأمين يشمل خلال مدّة 10 سنوات الأخطار الناتجة
عن نشاطه و التي يمكن أن تظهر بعد إرجاع الإمتياز إلى السلطة المائحة .

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2915

العنوان السابع
أحكام إقتصاديّة

الفصل 52 : إحتياطي المحروقات لتلبية حاجيات الإقتصاد التونسي

1- يمارس حق الأولويّة في شراء جزء من إنتاج المحروقات السائلة المستخرجة من
قبل صاحب الرخصة الشريك من إمتيازات الإستغلال التابعة له بتونس قصد تلبية
حاجيات الإستهلاك الداخلي التونسي و ذلك طبقا لأحكام مجلة المحروقات وللأحكام
التالية :

أ- لا يكون لإلتزام صاحب الرخصة الشريك بتخصيص جزء من الإنتاج لتلبية
حاجيات الإستهلاك الداخلي التونسي أيَةَ علاقة بالأتاوة النسبية على الإنتاج
المنتصوص عليها بالفصل 1 من مجثة المحروقات»

ب - إذا كان صاحب الرخصة الشريك ينتج عدّة نوعيات من النفط الخام فإنَ حقّ
الشراء يشمل كل واحدة من هذه النوعيات دون أن يتجاوز بالنسبة لكل واحدة منها
الحد الأقصى المذكور بمجئة المحروقات عدا حالة الموافقة الصريحة من صاحب
الرّخصة الشريك»

ج - يمكن للسلطة المائحة أن تعيّن المؤستسة الوطنية لتقوم لحسابها بالشراءات
الخاصة بتلبية حاجيات الإستهلاك الداخلي التونسي .

و في هذه الحالة » تضبط طرق دفع ثمن هذه الشراءات باتفاق بين المؤمّتسة
الوطنية و صاحب الرخصة الشريك و تثم المصادقة عليها من قبل السلطة المائحة.

2- تنطبق أحكام الفقرة 5 من الفصل 13 من كراس الشروط هذا على الجزء من
الإنتاج المخصّص لتلبية حاجيات الإستهلاك الداخلي التونسي .

3- يمكن أن يتم التسليم في شكل منتوجات نهائية إذا إختار صاحب الرّخصة الشريك
ذلك ,

و في صورة تسليم المنتوجات في شكلها النهائي بعد تكريرها في تونس فإن التسليم
للسلطة المائحة يتم عند خروجها من معمل التكرير.

صفحة 2916 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

وايتم تحديد نوعية و نسب المنتوجات المكررة التي سيتم تسليمها على ضوء النتائج
التي يبينها تحليل المحروقات الخامة الراجعة لصاحب الرّخصة الشريك كما لو تمت
معالجتها في معمل تكرير تونسي أو عند الإقتضاء في معمل تكرير يوجد بالساحل
الاوروبي .

و يتم ضبط الأسعار بالرجوع إلى أسعار المنتوجات من نفس النوع التي يتم توريدها
إلى تونس في الظروف العادية يحذف منها مبلغ يحتسب بطريقة تؤدي إلى الحمصول
على تخفيض ب #010من قيمة النفط الخام الذي تم إستعماله لإستخراجها و يتم ضبط
هذه القيمة طبقا لأحكام مجلة المحروقات.

إلآ أن هذا التخفيض لا ينطبق على المنتوجات المخصتصة للتصدير. و تلتزم المتلطة
المانحة بمنح كل التسهيلات حتى تمكن صاحب الرخصة الشريك من إحداث معمل
لتكرير النفط يكون منتوجه مخصتصا للتصدير و/أو معمل لتسييل الغاز الطبيعي
و/أو معامل كيمياء النفط تعالج المحروقات أو مشتقاتها.

الفصل 3 سعر بيع المحروقات

بالنسبة للمحروقات السائلة يلتزم صاحب الرّخصة الشريك بتحديد سعر للبيع عند
التصدير يجب ألا يقل عن " سعر البيع العادي " المعرف به فيما يلي و الذي يمكنه
في نفس الوقت من أسواق لترويج كامل إنتاجه.

و يكون بالنسبة للمحروقات السائلة " سعر البيع العادي" على معنى كرّاس الشروط
هذا السعر الذي يؤدي بالأسواق. التي تمثل السوق العادية لترويج المنتوجات التونسيّة
و مع إعتبار العناصر الأخرى التي يجب إحتسابها كالتأمين و الشحن إلى سعر مشابه
لسعر المحروقات السائلة من نفس الجودة القادمة من مصادر أخرى و التي تساهم

في التزويد العادي لنفس الأسواق.

وبالنسبة للمحروقات الغازية » يلتزم صاحب الرخصة الشريك بسعر بيع عند
التصدير لا يقل عن سعر البيع العادي.

و يكون سعر البيع العادي السعر الذي يتحصّل عليه صاحب الرّخصة الشريك في
عقوده المتعلقة ببيع الغاز .

و تكون أسعار الصرف الواجب إعتمادها لتحديد "سعر البيع العادي" أسعار
الصرف المعمول بها في المعاملات التجارية العاديّة باستثناء :

- بيوعات البائع المباشرة أو غير المباشرة عن طريق الوسطاء لفائدة إحدى
شركاته الفرعيّة؛

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

صفحة 2917

©

- المبادلات والمعاملات بالمقايضة أو التي يترتب عنها فرض قيود و البيوعات
الإجباريّة وبصفة عامة كل بيوعات للمحروقات يكون سببها كليَا أو جزنيّا
اعتبارات أخرى غير تلك التي يتم إعتمادها عادة في عمليّات البيع»

- البيوعات الناتجة عن إتفاقات بين الحكومات أو بين الحكومات و الشركات
العمومية.

العنوان الثامن
أحكام مختلفة

الفصل 54 ‎٠‏ أعوان صاحب الرخصة

يجب على صاحب الرّخصة أن يمتتل للتشريع و التراتيب الجاري بها العمل في
تونس في ميدان الشغل و الحيطة الإجتماعية .

و يجب على صاحب الرّخصة أن يلجأ عند تشغيل اليد العاملة المختصّة أو غير

و يلزم بقبول الترشحات المناسبة التي تعرضها عليه هذه المكاتب.
و تعرضٍ على مصادقة السلطة المائحة نسبة التونسيين في العدد الجملي لأعوان
صاحب الرخصة علما و أته يتم تحديد هذه النسبة مع أخذ طبيعة الأشغال التي

ينجزها صاحب الرخصة زمن الإنتداب و أحكام الفصل 62 من مجلة المحروقات
بعين الإعتبار.

صفحة 2918 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 55 : الدفاع الوطني و أمن التراب الوطني

يجب على صاحب الرّخصة أن يمتثل للتدابير التي تتخذها السلط المدنية
أو العسكرية لأسباب تتعلق بالدفاع الوطني أو بأمن تراب الجمهورية التونسيّة.

و يمكن لهذه التدابير أن يكون من نتائجها تعليق تطبيق بعض فصول كرّاس الشروط
هذا والإتفاقيّة الملحق بها.

غير أته يتواصل العمل بالإمتيازات القارة التي يمنحها كراس الشروط هذا والإتفاقية
الملحق بها لصاحب الرخصة و لا يتم تعديلها من حيث الأصل.

ولا يمكن لصاحب الرخصة أن يرفع دعاوى أخرى في التعويض ترتبط بالتدابير

المشار إليها أعلاه عدا الدعاوى الممكن لكل منشأة تونسيّة تكون عرضة لتدابير
ثلة رفعها طبقا للتشريع الجاري به العمل.

الفصل 56 م حالة القوّة القاهرة

لا يعتبر صاحب الرّخصة مخالنا للإلتزامات المترتبة عن كراس الشروط هذا إذا
ثبت أن الإخلال بالإلتزامات المذكورة ناتج عن حالة قوة قاهرة و ذلك طبقا للفصل

2 من مجلة المحروقات.

و يعتبر كحالة قوة قاهرة كل حادث خارجي يتصف في الآن نفسه بكونه غير متوقع

و من غير الممكن درؤه و يمنع الطرف الذي أصابه من تنفيذ كل أو بعض

الإلتزامات المحمولة على كاهله بمقتضى الإتفاقية و كراس الشروط من ذلك مثلا :

1 - كل الكوارث الطبيعية بما فيها الفيضانات أو الحرائق أو العواصف

أوالإنفجارات أو الصواعق أو الإنزلاقات الأرضية أو الزلازل التي تكون حدتها

غير عادية بالنسبة للبلاد»

2- الحروب أو التورات أو الإنتفاضات أو المظاهرات أو الحصارات »

3- الإضرابات عدا التي يقوم بها أعوان صاحب الرخصة»

4- القيود التي تفرضها الحكومات.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2919

و لا تخول التأخيرات الناتجة عن حالة القوّة القاهرة أي حقّ لصاحب الرخصة في
الحصول على تعويض غير أنها تمكته من الحقّ في التمديد في صلوحية رخصة
البحث أو إمتيازات الإستغلال التي حدثت بها هذه التأخيرات و ذلك لفترة تساوي
مدة التأخير الحاصل.

الفصل7 2_5 تبليغ الوثائق لغرض المراقبة

يجب على صاحب الرّخصة أن يضع على ذمة السلطة المانحة كل الوثائق اللآزمة
لتمكين الدولة من إجراء مراقبتها حول الإلتزامات التي تعهد بها صاحب الرّخصة
في كرراس الشروط هذا و الإتفاقية الملحق بها .

الفصل 58_ء نسخ الوثانق

يجب على صاحب الرّخصة خلال شهر واحد على أقصى تقدير من إمضاء الإتفاقية
تسليم الوزارة المكلفة بالمحروقات خمسين (50) نسخة من الإتفاقية المذكورة
و كراس الشروط و الوثائق الملحقة به كما وقع تسجيلها.

ويكون الشأن كذلك بالنسبة للنصوص المعدلة و المكملة المتعلقة بالإتفاقيّة و كرّاس
الشروط هذا و التي تصدر لاحقا .

الدولة التونسيّة

المؤسسة التونسية للأنشطة البترولية صاحب الرخصة الشريك
صفحة 2920 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الملحق "ب"

إجراءات الصرف

الإجراءات المتعلقة بالصرف المنطبقة على 53
رخصة 2100

تخضع عمليّات الصرف المتعلقة بأنشطة البحث عن المحروقات وإنتاجها التي تقوم
بها 0 المسمّاة فيما يلي " الشركة أو الشركات " إلى التشريع الخاص بنظام
الصرف والأحكام المنصوص عليها بمجئة المحروقات و الأحكام التالية :

أ- الشركات غير المقيمة

1- يرخص للشركة أو الشركات دفع كل مصاريف البحث والإستغلال بالعملة
الأجنبية مباشرة بما يتوفر لديها من عملة خارج البلاد التونسيّة مع مراعاة الأحكام
التالية :

- تلتزم الشركة (أو الشركات ) بدفع كل المصاريف بالدينار التونسي
للمؤستسات المقيمة بالبلاد التونسيّة »

- يجوز للشركة أو الشركات خلاص المؤسسات الأجنبية غير المقيمة
بالبلاد التونسية المتخصّصة في البحث عن المحروقات وإستغلالها
بالعملة الأجنبيّة لمجابهة المصاريف المنجرة عن العقود المبرمة في إطار
هذه الإتفاقيّة. وفي صورة ما إذا وقع خلاص هذه المؤسسات بالكامل
بالخارج ‎٠»‏ تلتزم الشركة أو الشركات بتحويل المبالغ الضروريّة
لمصاريفها المحليّة إلى البلاد التونسيّة.

2- تلتزم الشركة ( أو الشركات ) بتحويل العملة الأجنبيّة اللازمة لمجابهة مصاريفها
بالدينار أثناء مراحل البحث و التطويرإلى البلاد التونسيّة.

3- يجب على الشركة ( أو الشركات ) طبق الفصل 44 من مجلة التامين الصادرة

بمقتضى القانون عدد 24 لسنة 1992 المؤرخ في 9 مارس 1992 أن تبرم في
تونس عقود تأمين متعلقة بنشاطها بالبلاد التونسيّة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2921

و يجوز لها القيام بكل حريّة بقبض حصتها من دفوعات شركات التامين المتحصل
عليها بمناسبة تعويض الحوادث والتصرف فيها وتحويلها بالعملة الأجنبيّة و ذلك مع
مراعاة الشروط التالية :

إذا وقع إصلاح المنشآت المتضررة أو تعويضها تدفع مبالغ المصاريف بهذا العنوان
بالعملة الأجنبية و/ أو بالدينار التونسي طبقا للمصاريف الحقيقية المدفوعة.

إذا لم يقع إصلاح المنشات المتضررة أو تعويضها تدفع التعويضات بنفس العملة
التى وقع استعمالها عند التمويل الا حسب نفس الأقساط .
لتي وقع لتمويل الأصلي و نفس

تدفع بالدينار التونسي غرامات التأمين المتحصل عليها مقابل الدفوعات
أوالإستثمارات المنجزة بالدينار التونسي ويمكن تخصيص محصول هذه الغرامات
لتغطية المصاريف المحليّة.

4 - و فيما يتعلق بالمرتب المدفوع للأشخاص من ذوي الجنسية الأجنبية الذين يقع
تشغيلهم من طرف صاحب الرّخصة الشريك ( أو أصحاب الرّخص الشركاء)
بتونس يصرف جزء معقول منه في تونس بالدينار التونسي بينما يمكن دفع الباقي
خارج البلاد التونسيّة بالعملة الأجنبيّة و يضاف إليه أعباء الإمتيازات الإجتماعية
المدفوعة من طرف هؤلاء الأشخاص بالدول التي يوجد بها مقر سكناهم.

أمّا الأجانب الذين يعملون مع المتعاقدين و شبه المتعاقدين مع صاحب الرخصة
الشريك (أو أصحاب الرلخص الشركاء) لمدّة لا تتجاوز الستة )6( أشهر فيمكن أن
تدفع مرتباتهم خارج البلاد التونسية بالعملة الأجنبية و ذلك في صورة تحمّل المشغل
لمصاريف إقامتهم بالبلاد التونسية.

وإذاما زادت هذه المدّة عن الستة (6) أشهر فإنهم يعاملون بنفس المعاملة التي
يستفيد منها مستخدمو صاحب الرخصة وذلك طبقا لما جاء بالفترة السابقة.

مع العلم أن كل مستخدمي صاحب الرّخصة الشريك الأجانب (أو أصحاب الرتخص
الشركاة) أو مستخدمي المتعاقدين أو شبه المتعاقدين معه (أو معهم) يخضعون
للضريبة على المداخيل بتونس طبقا للقوانين المعمول بها.

5- لا يمكن للشركة( أو الشركات) أن تلتجئ (أويلتجؤوا) إلى أي شكل من أشكال
التمويل من البنوك المقيمة بتونسء ما عدا حالات الحسابات المكشوفة قصيرة المدى
التي تحصل بسبب التأخيرات في عمليّة التحويل إلى الدينار التونسي للعملات
الأجنبيّتة المتوفرة لديه بتونس.

صفحة 2922 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

6- يمكن للشركة (أو الشركات) أن تطلب في أول الأمر تحويل باقي حساباتها
بالدينار إذا كانت دائنة وإذا لم يتم التحويل في الشهر الموالي لتقديم المطلب و ذلك
بسبب صدور راي مخالف و معلل من البنك المركزي التونسي بشان جزء ما من
الحساب الدائن بالدينار للشركة (أو الشركات) يكون المبلغ الذي لا يمكن تحويله أو
خصم أقساط منه عند إجراء التحويلات اللاحقة هو المبلغ المتنازع في شأنه فقط.

و يعرض موضوع المبلغ المتنازع في شأنه خلال الشهر الموالي لصدور الرأي
المعلل عن البنك المركزي التونسي » على لجنة مصالحة تتكون من ثلاثة )3(
أعضاء » يمثل فيها الأول البنك المركزي التونسي والثاني الشركة (أو الشركات)
ويقع تعيين الثالث من قبل الطرفين و يجب أن يكون من جنسيّة مختلفة عن جنسيّة
العضوين الآخرين

و يلزم قرار اللجنة الأطراف و يجب أن يقع الإعلام به في غضون الأربعة (4)
أشهر التي تلي صدور الرأي المعلل عن البنك المركزي التونسي.

و تبقى هذه الأحكام سارية المفعول طيلة مدّة صلوحية هذه الإتفافية ومدّة كل
الملاحق والعقود التي قد تضاف إليها لاحقا.

ب - الشركات المقيمة

تلتزم كل شركة مقيمة التي هي طرف أو ستكون طرفا في هذه الإتفاقية و ملحقاتهاء
بإحترام التراتيب التونسية الخاصة بنظام الصرف كما يتم تعديلها وفق الأحكام

'- يرخص للشركة بفتح حسابات مهنيّة بالعملة الأجنبيّة عن طريق الوسطاء
المرخص لهم ويقع تزويد هذه الحسابات إلى غاية 90100 بواسطة
مداخليها من العملة الأجنبيّة ويتمّ التصرف فيها طبقا لنظام الصرف
المعمول به »

- يمكن للشركة أن تعهد لوسيط أو وسطاء مرخّص لهم بالقيام بكلّ حريّة
بعمليّات التحويل المتعلقة بخلاص مصاريفها الجارية التي دفعتها بالعملة
بعنوان تزويدها بالمواد والخدمات في إطار أنشطة البحث والإستغلال
التي يقوم بها وكذلك لتوزيع الحصص الراجعة للشركاء غير المقيمين.
يتعيّن على الوسيط. المرخص له أن يرسل للبنك المركزي التونسي

بطاقة إعلام مدعمة بالحجج اللازمة أثناء إنجاز كل عمليّة تحويل»

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2923

صفحة 2924

يمكن للشركة أن تقوم بكل حريّة باقتناء تذاكرالسفر الخالصة محليًا
بالدينار التونسي لدى وكالات الأسفار المنتصبة بالبلاد التونسيّة على
شرط تقديم الوثائق اللازمة لذلك وذلك لفائدة أعوانها غير المقيمين
الملحقين أو الذين هم في مأموريّة بالبلاد التونسيّة بعنوان المساعدة الفنية
الأجنبيّة في إطار تنفيذ هذه الإتفاقيّة

يمكن للشركة أن تنجز عمليّات التوريد عندما تكون مفروضة قبل وصول
البضاعة إلى البلاد التونسيّة بتقديم فاتورة نموذجيّة للوسيط المرخص له .

ويجب تقديم فاتورة نهائيّة مؤشّر عليها من قبل المصالح الدّيوانيّة إلى
الوسيط المرخص له لتصفية الملفة.

يمكن للمتعاقد معهم غير المقمين القيام بكلّ حريّة بتحويل المبالغ التي
اقتصدوها من جراياتهم وذلك بإيداع عقود شغلهم لدى وسيط واحد
مرخص له الذي يلتزم نتيجة لذلك بتوجيه إستمارة للإعلام إلى البنك
المركزي التونسي مدعمة بالوثائق الضروريّة عند إنجاز “كل عمليّة

الملحق "ج"

التعريف وخارطة الرخصة

(إحداثيات زوايا الرخصة ونسخة من الخارطة)

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

عدد 66

أنموذج مقاسمة الإنتاج

الاتفاقية المتعلقة بالترخيص فى البحث عن حقول المحروقات واستغلالها

بين الممضيين أسقله :

التولة التونسيّة (لمشار إليها فيما يلي بتسمية "السلطة المائحة")» الممثلة من طرف
السيد................. وزير 00

من جهة

والمؤسسة التونسيّة للأنشطة البتروليّة (المشار إليها فيما يلي بتسمية "إيتاب" ) ومقرّها
بتونس » 27 مكرر شارع خير الدين باشا 1002 تونس البلفيدير» ممثلة من طرف رئيسها

المدير العام السيد والموكل قانونيا لإمضاء هذه الإتفاقيّة 3
و ...0 اطالمشار إليها فيما يلي بتسميّة ...م.م وهي شركة قائمة
وخاضعة لقواننين دولة........................ ومقرّهاالإجتماعي 00

توكيله قانونيا لإمضاء هذه الإتفاقة وذلك بقرار من مجلس إدارتها

بتاريخ. 00
من جهة أخرى

تتصرف إيتاب بإعتبارها صاحبة الرخصة وتتصرآف بإعتبارها
المقاول.
يتم مسقا عرض مايلي :
أودعت إيتاب و .ع.ر ربصف مشتركة بتاريخ .0 مطلب رخصة بحث
تحت نظام مجلة المحروقات المصادق عليها بالقانون ع93 دد لسنة 1999 المؤرخ في
7 أوت 1999 تدعى رخصة تشتمل على ........ محيطات أوليّة يمسح الواحد
منها أربعة كيلومترات مربعة ( 4كلمء ) متلاصقة يكون مجموع
مساحتها ...... كيلومتر مربع (كلم2 ).

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2925

يجوز لإيتاب قانونيًا طيق العنوان السادس من مجلة المحروقات إبرام عقد لمقاسمة الإنتاج
مع مقاول تتوقر لديه الإمكانات الماليّة والتجربة الفنيّة الضروريّة.

أفبتت,.. .... أنها تملك الإمكانات الماليّة والتجربة الفنيّة الضروريّة للقيام بكل
عن المحروقات وتقييمها وتطويرها وإستغلالها .

وأبرمت إيتاب و 0000 رعقدا لمقاسمة الإنتاج والذي بمقتضاه تقوم ...ربكل
الأنشطة موضوع هذه الإتفاقيّة وملحقاتها.

يمكن ل .......... طبق هذا العقد أن تأخذ مباشرة جزءا من إنتاج النفط أو الغاز لتغطية
كل مصاريف البحث والتقييم والتطوير والإنتاج إضافة الى جزء آخر بعنوان الأجرو تأخذ
إيتاب الجزء المتبقى من الإنتاج .

وبعد عرض ما سبق تقرر وتم الإتفاق على مايلي :

الفصل الأول :

تمنح رخصة البحث كما تم تحديدها بالفصل 2 من كراس الشروط الملحق بهذه
الإتفاقيية (ملحق أ) لإيتاب ‎٠‏ بقرار من الوزير المكثف بالمحروقات ينشر بالرائد
الفصل 2 :

يلتزم المقاول بإنجاز وتمويل كل أشغال البحث والإستغلال طبق أحكام مجئة المحروقات
والنصوص الترتيبيّة المتخذة لتطبيقها وخاصة العنوان السادس منها إضافة الى عقد
مقاسمة الإنتاج وهذه الإتفاقيّة وملحقاتها.

تمكن السلطة المانحة المقاول من كل الإمتيازات والمزايا المنصوص عليها بمجثة
المحروقات وهذه الإتفاقيّة وملحقاتها.

وتمثل الملحقات جزءا لا يتجزأ من الإتفاقية وهي :
الملحق أ : كراس الشروط
الملحق ب : الإجراءات المتعلقة بمراقبة الصرف
الملحق ج : التعريف وخارطة الرخصة

(إحدائيات زوايا الرخصة ونسخة من الخارطة)

صفحة 2926 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

وتلتتزم إيتاب بتنفيذ الإلتزامات المحمولة عليها في الآجال المحددة طبق هذه الإتفاقيّة
وملحقاتها وعقد مقاسمة الإنتاج.

وتخضع أشغال البحث وإستغلال المحروقات المنجزة من طرف المقاول بالمناطق
المغطاة برخصة البحث إلى أحكام مجئة المحروقات والنصوص الترتيبيّة المتخذة
لتطبيقها وإلى أحكام هذه الإتفاقيّة وملحقاتها إضافة إلى أحكام عقد مقاسمة الإنتاج .

الفصل_3 :
طبقا للأحكام المنصوص عليها بمجئة المحروقات والنصوص الترتيبيّة المتخذة لتطبيقها »
يلتزم صاحب الرخصة بأن يدفع للسلطة المانحة : 1

[ . الأتاوة النسبيّة (يشار إليها فيما يلي "بالأتاوة”) على قيمة المحروقات السائلة
والغازيّة أو كميّاتها المتأتيّة من العمليّات المنجزة في إطار هذه الإتفاقيّة والمباعة أو
المرفوعة من طرف صاحب الرخصة أو لحسابه» والتي تحتسب حسب النسب المنصوص
عليها بالفصل 4.2.101 من مجلة المحروقات .

ويقع إحتساب هذه الأتاوة ودفعها سواء عينا أو نقدا طبق الإجراءات المبيّثة بالعنوان الثالث
من كراس الشروط .

2 . المعاليم والأداءات المنصوص عليها بالفصل 100 من مجئة المحروقات.
وتجدر الإشارة إلى أن هذه المعاليم و الأداءات و الأتاوة تبقى مستوجبة حتى في غياب أي
أرباح.

3. الضريبة على الأرباح حسب. التسب المنصوص عليها بالفصل 101 من مجلة
المحروقات. وتعوقض الدفوعات المسددة من طرف صاحب الرخصة بعنوان الضريبة على
الأرباح كل الضترائب التي قد تكون مستوجبة بمقتضى أحكام مجثة الضريبة على دخل
الاشخاص الطبيعيين والضريبة على الشركات.
ويتمٌ إحتساب الأرباح الخاضعة للضريبة طبقا لأحكام العنوان السابع (7) من الباب
الأول (1) من مجلة المحروقات .

ولغاية تحديد الأرباح الصافية » يمسك المقاول بتونس محاسبة بالدينار تسجّل فيها
كل النفقات والمصاريف والأعباء التي تحمّلها بعنوان الأنشطة الخاضعة لهذه الإتفاقيّة بما
في ذلك التعديلات الواجب إجراؤها لتصحيح الخسائر أو الأرباح التي قد تنجم دون تلك
التعديلات عن تغيير أو عدّة تغييرات في سعر الصرف بين الدينار والعملة الوطنيّة للمقاول
المعني بالأمر والتي تحمّل بمقتضاها تلك المصاريف والنفقات والأعباء » على أن لا تعتبر
هذه التعديلات نفسها بمثابة ربح أو خسارة بالنسبة للضريبة على الأرباح.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2927

ويمكن كلما اقتضت الحاجة ذلك تأجيل إستهلاك المعدات الماديّة الثابتة والنفقات المعتبرة
كمعدات ثابتة طبق الفصل 1.109 من مجئة المحروقات كي يتستى خصمها على السنوات
التي سجل فيها أرباحا وذلك إلى انقضائه تماما.

ويمكن اعتبار كل رصيد لم يتمّ إستهلاكه من قيمة تلك المعذات الثابتة الضائعة أو التي وقع
التخلي عنها كعبئ قابل للطرح بعنوان السنة التي تم خلالها الضياع أو التخلي.

ويتمٌ خصم الأعباء والإستهلاكات لكل سنة 3 تحقق فيها أرباح حسب الترتيب الآني
1[ . تأجيل العجز السابق »
2 . الإستهلاكات المؤجلة »
3. إستهلاكات أخري .

4 . يدفع المقاول الحسابه الخاص ويحتسب بعنوان المصاريف المغطاة المعاليم
والآداءات والتعريفات المنصوص عليها بالفصل 114 من مجلة المحروقات .

5 . يخضع المقاول إلى دفع الضريبة على الأرباح المنصوص عليها بالفصل
1 من مجلة المحروقات ‎٠‏ إلا أن الضريبة على الأرباح المنجرّة عن المحروقات
والمستوجبة من طرف المقاول بعنوان هذه الإتفاقيّة يتحملها كليًا صاحب الرخصة ويدفعها
لحساب المقاول وذلك طبقا لأحكام مجئة المحروقات .

١ 4 ‏الفصل‎

يجب على المقاول أن يبلغ للسلطة المانحة قبل نهاية شهر أكتوبر من كل سنة برامج
الأشغال التي يتوقع إنجازها في إطار البحث والإستغلال للسنة المواليّة مرفقة بتقديرات
المصاريف ويعلم السلطة المانحة بكل التعديلات التي يدخلها على هذه البرامج .

ويجب على المقاول أن يمد السلطة المانحة فورا بعقود التزوّد بالخدمات أو المعدّات وبعقود
الأشغال التي تفوق قميتها ما يساوي ادينارا .

ويوافق المقاول على أن يتم إختيار متعاقديه ومزوديه بالإلتجاء الى المنافسة وبطريقة
مطابقة للاعراف المعمول بها عالميًّا في مجال الصناعة البتروليّة والغازيّة.

ولهذا الغرض تبرم كل العقود أو الصفقات (ماعدا تلك التي تتعلق بالعملة والتأمين ووسائل
التمويل وتلك التي تسبّبها حالة القوّة القاهرة) التي تفوق قيمتها إدينارا بعد
إجراء إستشارات موسّعة بهدف الحصول على الظروف التي توقر للمقاول أقصى الفوائد.
ويتمٌ التعامل مع الشركات التي تقع إستشارتها » تونسيّة كانت أو أجنبيّة » على قدم المساواة
إلا أته يمكن للمقاول أن يعفى من الإلتزام بما سبق في الحالات التي يقدّم فيها للسلطة
المانحة وفي الوقت المناسب الأسباب التي تبرّر منحه مثل هذا الإعفاء.

صفحة 2928 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 5 :

يسيّر المقاول كل عمليّات البحث و الإستغلال بعناية حسب. التراتيب الفنيّة الجاري بها
العمل أو طبق الممارسات السليمة المعمول بها في الصناعة البتروليّة والغازيّة الدوليّة في
غياب التراتيب الملائمة بشكل يحقق في النهاية الحصول على أكثر ما يمكن من الموارد
الطبيعيّة التي تشملها الرخصة وإمتيازات الإستغلال المتآتية منها.

وتكون حقوق وإلتزامات المقاول فيما يتعلق بالإلتزام بالحد الأدنى من الأشغال ووسائل
المحافظة على المكمن وتجديدات الرخصة والتمديد في مدتها أو مساحتها والإحالات
والهجر والتخلي هي تلك المنصوص عليها بأحكام مجئة المحروقات والتصوص الترتيبيّة
المتخذة لتطبيقها كما تمّ ضبطها بكراس الشروط .

الفصل 6 :
تتعهّد السلطة المائحة بمايلي :

:1 . منح صاحب الرخصة تجديدات رخصته حسب الشروط المضبوطة بمجلة
المحروقات والتصوص الترتيبيّة المتخذة لتطبيقها وكذلك أحكام الفصول من 3 إلى 6
والفصل 14 من كراس الشروط »

2 . منح صاحب الرخصة » إمتيازات إستغلال حسب. الشروط المنصوص عليها
بمجثة المحروقات والتصوص الترتيبيّة المكخذة ة لتطبيقها وبكراس الشروط »

3. عدم إخضاع صاحب الرخصة و/أو المقاول بطريقة مباشرة أو غير مباشرة
لقواعد وأحكام أتقل من قواعد وأحكام القانون العام الجاري به العمل في إطار إنجاز
الأشغال التي يعتزم القيام بها بمقتضى هذه الإتفاقيّة وكراس الشروطء

4 . عدم الزيّادة في معاليم التسجيل أو المعاليم القارّة التي تخضع لها سندات المحروقات
كما تمّ ضبطها وفقا لمجثة المحروقات عند إمضاء هذه الإتفاقيّة إلآ في حالات تعديلها بما
يتماشى والتطورات العامّة للأسعار بتونس »

5 . إمكانيّة إعادة تصدير كل الممتلكات أو البضائع التي تمّ إعفاؤها من الرسوم
الديوانيّة عند التوريد طبقا لأحكام الفصل 116 من مجلة المحروقات وذلك بإعفائها أيضا

من الرسوم الديوانيّة وذلك بإستثناء حالات القيود التي يمكن أن تفرضها السلطة المانحة في

فترة الحرب أو في حالة الحصارء

6 . تمتيع صاحب الرخصة والمقاول بالنظام الخاص الممنوح للبحريّة التجاريّة عند
تزويد بواخرهما وغيرها من المراكب بالوقود والمحروقات.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2929

7. إخضاع صاحب الرخصة و المقاول بالنسبة للعمليّات المنجزة في إطار هذه
الإتفاقيّة إلى نظام مراقبة الصرف المنصوص عليه بالباب الثاني من العنوان السابع من
مجئة المحروقات وكما وقع بيانه بالإجراءات. المضبوطة بالملحق "ب" من هذه الإتفاقيّة
الذي يمثل جزءا لا يتجزأ منها .

الفصل 7 :

يلتزم صاحب الرخصة والمقاول بتسويق المحروقات المستخرجة في أحسن الظروف
الإقتصاديّة الممكنة ويتعهدا لهذا الغرض ببيع هذه المحروقات حسب مقتضيات الفصل 54
من كراس الشروط.

الفصل 8 :

يقع فض كل نزاع يتعلق بتطبيق هذه الإتفاقيّة وملحقاتها بين السلطة المانحة والمقاول وكلّ
شركة توقع لاحقا على هذه الإتفاقيّة عن طريق التحكيم . .

(وتبيّن الإتفاقيّة الخاصّة أساسا نوع التحكيم وعدد الحكام والإجراءات المطبقة إضافة الى

مكان التحكيم) .
الفصل 9 :

إذا وقع تأخير في تنفبيذ هذه البنود من قبل أحد الأطراف بسبب قوة قاهرة » فإنَ أجل
التنفيذ المنصوص عليه يقع تمديده لفترة تساوي الفترة التي إستمرت فيها حالة القوّة
القاهرة .

ويتمٌ نتيجة لذلك التمديد في مدّة صلوحيّة الرخصة أو إمتياز الإستغلال حسب الحالة وذلك
دون توظيف أيّة خطيّة

الفصل 0[ :

إن حقوق وإلتزمات صاحب الرخصة والمقاول هي تلك المترتبة عن مجلة المحروقات
والنصوص الترتيبيّة المتخذة لتطبيقها والمعمول بها عند إمضاء هذه الإثفاقيّة وتلك المنجرةة
عنها ,

صفحة 2930 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

الفصل 12:
تعفى الإتفاقيّة الخاصتة وجملة النصوص الملحقة بها من معاليم التنبر ويم تسجيلها على

حساب صاحب الرخصة تحت نظام المعلوم القار طبقا لأحكام الفقرة "أ" من الفصل 100
من مجلة المحروقات.

( في خمسة نظائر أصليّة)

عن الدّولة التونسية

الرئيس المدير العام

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2931

|1 3 لبزايلا
كراس الشروط المتعلق بأنموذج مقاسمة الإنتاج
كراس الشروط

الملحق بالإتفاقيّة الخاصة المتعلقة بالترخيص في البحث عن حقول المحروقات
وإستغلالها في إطارالرخصة التي تعرف ب إل 0

الفصل الأول ‎٠‏ موضوع كراس الشروط

إن موضوع كراس الشروط هذا الذي يمثل جزءا لا يتجزأ من الإتفاقيّة الخاصة
المتعلقة بالترخيص في البحث عن حقول المحروقات و استغلالها برخصة ا
المشار إليها فيما يلي بتسمية " الرخصة" » هو ضبط الشروط التي في إطارها كل

من المؤسسة التونسية للأنشطة البترولية " إيتاب" والتي تسمّى فيما يلي "بصاحب
الرخصة" وشركة ... التي تتصرئكف كمقاول في إطار عقد لمقاسمة
الإنتاج والتي تسمّى فيما يلي "بالمقاول" أو "الشركة":

- تقومان بأشغال يكون هدفها البحث عن المحروقات »
- تتوليان في حالة اكتشاف حقل قابل للإستغلال تطوير ذلك الحقل و استغلاله .

العنوان الأوّل
أشغال البحث

الفصل 2 , تحديد الرخصة

صفحة 2932 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل_5 : الإلتزام بالقيام بالأشغال الدنيا أثناء الفترة الأوليّة من صلوحية
الرخصة

يلتزم المقاول أثناء الفترة الأولية لصلوحية الرخصة المحددة ب.... سنة . بإنجاز
البرنامج الأدنى التالي من الأشغال :

- القيام بأشغال جيولوجية و جيوفيزيائية,
- القيام ب.......كيلومتر من المسح الزلزالي»
- حفر.... بئر (آبار) استكشافية يصل عمقها إلى حدود 2 ....متر أو إلى

و تقدر مصاريفٍ إنجازهذه الأشغال ب .... مليون دولار أمريكيء
منها .........دولارا للحفر و ........ دولارا للمسح الزلزالي.

و في صورة ما إذا أنجز المقاول برنامج أشغال الفترة الأوليّة من صلوحية الرخصة
و برنامج كل فترة من فترات التجديد كما هو منصوص عليها بالفصل 5 اسفله فإثه
يكون قد أوفى بالتزاماته حتى في حالة إنجازالأشغال بتكلفة اقل من التكلفة التفديريّة

و إذا لم ينقذ المقاول في نهاية أي مرحلة من مراحل صلوحية الرخصة إلتزاماتها
المتعلقة بالأشغال المرتبطة بالفترة المعنيّة فإته يلتزم بدفع المبلغ الضروري لإنجاز
أو لإتمام أشغال البحث المذكورة إلى السلطة المانحة

و تعلم السلطة المانحة المقاول بذلك المبلغ و طرق دفعه.

وفي صورة الإعتراض الذي يجب أن يثار في أجل لا يتعدى 30 يوما إبتداء من
تاريخ الإعلام المذكور أعلاه؛ تعيّن الستلطة المانحة و المقاول بالإثفاق بينهما خبيرا
مستقلا لفض النزاع و ذلك خلال الستين يوما الموالية لتاريخ القيام. بذلك
الإعتراض.

و يجب على الخبير المعيّن أن يصرّح بقراره خلال الستين يوما الموالية لتسميته»
و يكون لقراره صيغة تنفيذيّة فوريّة.

و يتحمل المقاول و السلطة المانحة بالتساوي مصاريف الخبير وأتعابه.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2933

الفصل_ 4 : تبريرالمصاريف المتعلقة بأشغال البحث المنجزة

يجب على المقاول أن يبرر للسلطة المانحة مبلغ المصاريف المتعثقة بأشغال
البحث المنجزة من طرفه خلال فترة صلوحيّة الرتخصة.

الفصل 5 : تجديد الرّخصة

طبقا لأحكام القسم الرّابع من العنوان الثالث من مجلة المحروقات و للنصوص
الترتيبيّة المتخذة لتطبيقها و بشرط تلبيته كافة الشروط المنصوص عليها بالقسم
المذكورء لصاحب الرخصة الحقّ في تجديد رخصته لفترتين تكون مدّة كل واحدة

و يلتزم المقاول بالنسبة لفترة التجديد الأول بإنجاز البرنامج الأدنى التالي من
الأشغال : 1
- حفر.... .بئر(آبار) إستكشافية يبلغ عمقها ..... متر أو طبقة ا
-القيام ب..... كيلومتر من المسح الزلزالي .

و يقدر مبلغ المصاريف لإنجاز برنامج الأشغال هذا ب......مليون دولار أمريكي»
منها ....دولارا للحفرو .... دولارا للمسح الزلزالي . ‎١‏

و يلتزم المقاول خلال فترة التجديد الثاني بإنجاز برنامج الأشغال الآتي :

- حفر ....بئر( أبار) استكشافية يبلغ عمقها...... مترا أو طبقة.......

- القيام ب......كيلومتر من المسح زلزالي.

و يقدر مبلغ المصاريف لإنجاز برنامج الأشغال هذا ب ....مليون دولار أمريكي»
منها ....دولارا للحفر و ....دولارا للمسح الزلزالي. ‎١‏

العنوان الثاني

اكتشاف حقل محروقات واستغلاله
الفصل 6 ء منح امتياز استغلال
إذا أثبث المقاول أنه قام باكتشاف ما و إذا ما أوفى بكل الشروط المحتدة بمجتة

المحروقات و بالنصوص الترتيبية المتخذة لتطبيقها فلصاحب الرخصة الحق في
تحويل جزء من الرخصة إلى امتياز استغلال 1

صفحة 2934 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

ويؤسس امتياز الإستغلال طبقا لأحكام مجلة المحروقات وللنصوص الترتيبية
المتخذة لتطبيقها و طبقا للشروط الآتي ذكرها :

- يقع اختيار المحيط طبق القواعد الفنيّة المتبعة مع الأخذ بعين الإعتبار للنتائج التي
توصل إليها المقاولء 1
- لا يعزل المحيط .منطقة منغلقة داخل امتياز الإستغلال.

مع العلم أله في صورة قيامه داخل رخصة البحث باكتشافات تقع خارج امتياز
اكتشاف جديد إلى امتياز استغلال.

الفصل7 م الإلتزام بالإستغلال

يلتزم المقاول باستغلال جملة إمتيازاته طبق القواعد الفنيّة المتبعة مع الحرص على
تحقيق أوفرمردود يتماشى و قواعد الإستغلال المقتصد و طبق صيغ تخدم إلى
أقصى حد المصالح الإقتصادية التونسية و ذلك دون المسّ بمصالحه الأساسيّة
كمستغل.

وإذا أثبت المقاول أن أيّة طريقة استغلال لا تؤدي إلى الحصول على محروقات من
الحقل بسعر تكلفة تمكنه من ضمان استغلال مربح بالنظر إلى الأسعار العالمية
للمنتجات المعنيّة, فإنه يعفى من إلتزامه بالإستغلال و ذلك مع مراعاة أحكام الفصل
8 الموالي.

الفصل 8 ء الإستغلال الخاص بطلب من السلطة المانحة

1- إذا قررت السلطة المانحة في الحالة المنصوص عليها بالفصل 7 أعلاه أثه يتعيّن
رغم ذلك استغلال الحقل المذكور حرصا منها على تأمين تزويد البلاد بالمحروقات»
فإن صاحب الرخصة يكون ملزما باستغلاله شريطة أن تضمن له السلطة المانحة
بيع المحروقات المنتجة بسعر عادل يمكته من تغطية مصاريفه المباشرة و مصاريف
الإستغلال العامة و مبالغ الأداءات بمختلف أنواعها والقسط من المصاريف العامة
المخصّصة للمقر الإجتماعي (باستثناء كل الإستهلاكات المخصّصة بعنوان أشغال
البحث السابقة و كل مصاريف أشغال البحث المنجرة أو المزمع إنجازها ببقيّة إمتياز
الإستغلال أو بالمنطقة التي تشملها رخصة البحث ) و أن تضمن له كذلك هامشا
صافيا من الربح يساوي 10 98 من المصاريف المذكورة أعلاه .

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2935

2-غير أنه إذا أدى الإلتزام الناتج عن مقتضيات الفقرة 1. من هذا الفصل بصاحب
الرخصة إلى القيام بمصاريف بعنوان الإنتصاب الأوّلي تعتبر مشطة بالنظر إلى
برامج التطوير العادي لأبحاثه و استغلاله أو التي لا يمكن توفع قيمة إستهلاكها
العادي بقدر كاف من الضماناتء يتفق كل من صاحب الرخصة والمقاول و الستلطة
المانحة على البحث في سبل تمويل العملية المقترحة.

و في هذه الحالة» لا يلزم المقاول أبدا بالترفيع كرها في استثماراته بالنسبة لعملية
معينة ما لم تكن هذه العمليّة مدرجة ضمن برامجه العامة للبحث و الإستغلال.

و إذا أصبح مثل هذا الترفيع في الإستثمارات ضرورياء يتفق صاحب الرخصة
والمقاول و السلطة المانحة على البحث في طرق تمويله الذي تكون السلطة المانحة
مدعوة إلى تحمّله جزئيّا أو كليًا.

3-, يمكن لصاحب الرخصة و المقاول أن ينقضا. في أيّ وقت تعهده بالإلتزامات
المنصوص عليها بهذا الفصل إذا تنازلا عن الجزء من الإمتياز الذي تنطبق عليه هذه
الإلتزامات و ذلك طبقا للشروط المنصوص عليها بالفصل 47 من هذا الكواس.

كما يمكن لصاحب الرخصة نقض تعهداته في أي وقت بالتنازل عن طلب إمتياز
الإستغلال و بالتخلي عن رخصة بحثه المتعلقة بالطبقة المعنيّة و ذلك إذا لم يتمّ منح
امتياز استغلال بعد.

الفصل 9 ‎٠‏ تجديد رخصة البحث في حالة اكتشاف حقل

عند نهاية المدة التي يشملها التجديد الثاني و إذا قام المقاول باكتشاف و أوفى
بالشروط المضبوطة بمجئة المحروقات و بالتزاماته بالقيام بالأشغال كما تمّ ضبطها
بالفصل 5 أعلاه فلصاحب الرخصة الحقّ في تجديد ثالث للرخصة و ذلك لمدّة
و يلتزم المقاول بالنسبة لمدّة التجديد الثالث بإنجاز برنامج الأشغال الآتي :
- حفر ... .بئر( آبار) استكشافية يصل عمقها .......مترا أو عمق طبقة
- القيام ب.. لوم من المح ا

و تقر مصاريف إنجازهذه الأشغال ب ...... مليون دولار أمريكي منها
.......دولارا للحفر و .. .دولارا للمسح الزلزالي.

صفحة 2936 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

العنوان الثالث
الأتاوة النسبيّة على إنتاج المحروقات

الفصل 10 - الأتاوة المستوجبة على المحروقات السائلة

1- تدفع للسلطة المائحة الأتاوة النسبيّة على كميّات المحروقات السائلة المنتجة
بمناسبة القيام بأشغال البحث أو الإستغلال من قبل صاحب الرخصة في صورة
تسديدها نقدا أو تسثم بدون مقابل في صورة التسديد عيّنا بنقطة تسمى " نقطة
التسليم" التي تمّ التعريف بها بالفصل 12 من هذا الكراس و ذلك مع الأخذ بعين
الإعتبار للتعديلات التي قد تكون ضرورية تحسبا لما يوجد بها من ماء أو شوائب و
كذلك للظروف التي تم فيها القيام بالقياسات المتعلقة بالحرارة و الضغط,

2-و يم قيس المنتوج السائل الذي تستوجب الأتاوة النسبيّة بعنوانه عند خروجه من
خزانات التجميع الموجودة بحقول الإنتاج. و يقع إقتراح طرق القيس المعتمدة من قبل
صاحب الرخصة على أن تصادق عليها السلطة المائحة . ويثم القيام بالقياسات حسب
توقيت يقع ضبطه بناء على مقتضيات العمل بالحقل و تعلم المتلطة المائحة به في
الوقت المناسب. و يمكن للسلطة المائحة أن تعيّن من ينوبها عند القيام بعمليّة القيس
وأن تقوم بكلّ الفحوص بحضور الطرفين.

3- يكم إحتساب الأتاوة النسبية على الإنتاج شهريا. و تستخلص خلال الخمسة عشر
يوما الأولى من الشهر الموالي للشهر الذي تستوجب بعنوانه الأتاوة . و يرسل
صاحب الرخصة للسلطة المانحة" قائمة في كميات المحروقات الخاضعة للأتاوة "
مصحوبة بكل ما يفيد من مبررات يؤخذ فيها بعين الإعتبار لقياسات الإنتاج التي
تمت بحضور الطرفين .

و تضبط السلطة المانحة القائمة المذكورة أعلاه بعد التثبت و القيام بإصلاح الأغلاط

إن وجدت.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2937

الفصل 1 1 ء اختيار طريقة دفع الأتاوة النسبيّة على الإنتاج

يعود اختيار طريقة دفع الأتاوة النسبيّة على الإنتاج سواء نقدا أو عيّنا للسلطة
المانحة.
و تعلم السلطة المانحة فيما يخص المحروقات السائلة صاحب الرخصة باختيارها
لطريقة الدفع و في صورة التسديد عيّنا بنقاط التسليم المشار إليها بالفصلين 13 و 14
من كراس الشروط هذا و ذلك في أجل أقصاه 30 جوان من كل سنة. و يكون هذا
الإختيار صالحا بالنسبة للمّدة ما بين غرّة جانفي و 31 ديسمبر من السنة الموالية.

و إذا ما لم تعلم الستلطة المانحة باختيارها في الأجل المحدد يعتبر أنها خيّرت طريقة
الدفع عينا.
و فيما يخص الغاز يتفق صاحب الرخصة و السلطة المانحة حول ضبط طريقة
الدفع و الفترات التي يتم فيها تطبيق هذه الطريقة.

الفصل 12 طرق استخلاص الأتاوة النسبيّة على المحروقات المستائلة نقدا

1- إذا وقع استخلاص الأتاوة النسبيّة نقداء فإنَ مبلغها يحتسب شهريًا على أساس
القائمة المضبوطة من قبل السلطة المانحة كما نصّت. على ذلك الفقرة الثالثة من
الفصل 10 من هذا الكراس من جهة وقيمة المحروقات المتائلة المحدّدة عند نقطة
الخروج من خزانات التجميع الموجودة بحقل الإنتاج والتي يشار إليه فيما يلي
ب "نقطة الإستخلاص" من جهة أخرى.

ويتفق على أن يتم تحديد هذا المبلغ بناء على أسعار البيوعات التي أنجزت بصفة
فعليّة وفق ما نص عليه الفصل 53 من هذا الكراس تحذف منها تكاليف النقل ولكن
بما في ذلك الأتاوة على الخدمات الديوانية انطلاقا من الخزانات وحتى ظهر الباخرة.

2- و ينطبق على كل صنف من أصناف المحروقات الخاضعة للأتاوة بالنسبة لكل
كميّة يتم بيعها من قبل صاحب الرخصة خلال الشهر المعني السعر المنصوص عليه
بالفقرة 3 من هذا الفصل وذلك بعد إدخال التعديلات الملائمة عليه بحيث يستقر هذا
السعر في مستوى الشروط المرجعيّة المذكورة بالفقرة 1 أعلاه والمعتمدة في
احتساب الأتاوة.

3- يكون سعر البيع بالنسبة للبيوعات المنجزة لتلبية حاجات الإستهلاك بالسوق
الداخليّة التونسيّة هو السعر الذي قبضه صاحب الرخصة فعلا وفقا للفصل 53 من
هذا الكراس وللفصل 1.50 من مجلة المحروقات.

صفحة 2938 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

4- يتم احتساب أسعار التفصيل المزمع تطبيقها بالنسبة للشهر المعني طبقا للفصل
3 من هذا الكراس من قبل صاحب الرخصة ويتم إبلاغها في نفس الوقت مع
القائمة الشهرية المذكورة بالفقرة 3 من الفصل 10 من هذا الكراس إلى السلطة
المائحة.

وإذا تخلف صاحب الرخصة عن إبلاغ الأسعار أو إذا لم يبلغها في الأجل المحدّد
تقوم السلطة المانحة بضبط هذه الأسعار أصالة منها وفقا للضوابط المحددة
بالفقرات 2 و 3 و4 من هذا الفصل واستنادا إلى المعلومات المتوقرة لديها.

الفصل 2:13 طرق إستخلاص الأتاوة النسبيّة على المحروقات السائلة عينا

إذا وقع إستخلاص الأتاوة النسبية على المحروقات السائلة عينا » يتم ذلك
ب " نقطة الإستخلاص" المعرفة بالفصل 12 أعلاه .

إلا أته يمكن تسليمها بنقطة أخرى تسمّى "نقطة التسليم " وفقا للأحكام المنصوص
عليها بهذا الفصل.

ويعلم صاحب الرخصة في نفس الوقت الذي يرسل فيه إلى السلطة المانحة القائمة
المشار إليها بالفقرة 3 من الفصل 10 أعلاه بكميّات المحروقات السائلة من مختلف
الأصناف والمكونة للأتاوة النسبيّة كما يعلمها بكل دقة بالمكان الذي سيقع خزنها فيه.

ويمكن للسلطة المانحة أن تختار بالنسبة لنقطة تسليم المحروقات السائلة المكونة

للأتاوة التي تستخلص عينا سواء "نقطة الإستخلاص" أو أيّة نقطة أخرى تقع بإحدى
المحطات النهائية للأنابيب الرئيسيّة لصاحب الرخصة واللمقاول.

و تهيّئ السلطة المانحة على نفقتها المنشآت المناسبة للإستلام بنقطة التسليم المتفق
عليها و تكون هذه الأجهزة ملائمة لحجم حقل المحروقات و لأسلوب الإنتاج فيه
ولضمان سلامته.

و يمكن للسلطة المانحة أن تلزم صاحب الرخصة والمقاول بإقامة منشآت الإستلام
المشار إليها أعلاه » ولكن إلا إذا تعلق الأمر بمنشآت عادية تقع قرب حقول الإنتاج .
وفي هذه الحالة » يجب عليها أن توقر لصاحب الرخصة والمقاول المواد اللازمة
و أن ترجع له مصاريفه الحقيقية بالعملة التي تمّ الإنفاق بها.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2939

©

وتصبح المحروقات السائلة التي تتكوّن منها الأتاوة ملكا للسلطة المانحة انطلاقا من
نقطة الإستخلاص ويتولى صاحب الرخصة تسليمها لها " بنقطة التسليم" التي
حددتها. و إذا كانت نقطة التسليم منفصلة عن نقطة الإستخلاص » يعني أثها تقع
خارج شبكة النقل العامّة لصاحب الرخصة والمقاول ؛ فإن السلطة المانحة تمتدد
للمقاول التكلفة. الحقيقيّة لعمليات شحن و نقل المحروقات بين نقطة الاستخلاص
ونقطة التسليم » بما في ذلك القسط المخصص للإستهلاكات بعنوان المنشآت وعقود
التأمين ضد الخسائر و التلوّث التي يتعيّن إبرامها وجوبا.

وترفع المحروقات السائلة التي تكوّن الأتاوة العينيّة حسب نسق يتقق عليه شهريّا بين
صاحب الرخص والسلطة المانحة.

وعدا حالات القوّة القاهرة » تعلم السلطة المانحة صاحب الرخصة قبل 10 أيام على
الأقل بالتغييرات التي يمكن أن تطرأ على برنامج الشحن المتفق عليه.

وتعمل السلطة المانحة على رفع كميّات المحروقات التي تكون الأتا اوة المستوجبة
بالنسبة للشهر المنقضي وذلك بصفة منتظمة خلال الثلاثين يوما الموالية للإعلام
المشار إليه بالفقرة 2 من هذا الفصل والمرسل إليها من قبل صاحب الرخصة.

غير أنه يمكن باتفاق الطرفين ضبط جدول لرفع كميات المحروقات يمتد على فترات
تتجاوز مدتها الشهر.

وإذا تمّ رفع كميات المحروقات التي تكون الأتاوة من قبل السلطة المانحة في أجل
الثلاثين يوما » لا يحق لصاحب الرخصة الإنتفاع بأيّ تعويض.

إلا أن السلطة المانحة تحتفظ بالحق في مطالبة صاحب الرخصة بالتمديد في أجل
الثلاثين يوما لفترة جديدة لا تتجاوز السثين يوما.

وينتج عن هذه التسهيلات الممنوحة.مقابلا يؤدتى في شكل منحة تدفعها السلطة
المانحة حسب تسعيرة متفق عليه مسبقا وذلك تعويضا للاعباء الإضافية التي يتحملها
صاحب الرخصة من جراء ذلك.

ولا يمكن بأيّ حال من الأحوال إلزام صاحب الرخصة بمواصلة منح
التسهيلات المذكورة بالفقرة 5 من هذا الفصل بعد انقضاء أجل يساوي جمليا
تسعون (30+60) يوما.

وعند انقضاء هذا الأجل » يعتبر أن الأتاوة لم تعد تدفع عينا. وبالتالي يمنح لصاحب
الرآخصة الحق في بيع كميّات المحروقات التي لم ترفعها السلطة المانحة بسوق النفط
ويلزم بتسليم محاصيل البيع للسلطة المانحة وفقا للشروط الواردة بالفصل 12 أعلاه.

صفحة 2940 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

وإذا تم تطبيق الأحكام الواردة بالفقرة 6 من هذا الفصل مرتين خلال نفس السنة
الجبائيّة » يمكن لصاحب الرخصة أن يطالب بأن يتم دفع الأتاوة نقدا حتى نهاية
السنة الجبائية المعنية.

الفصل 14 : الأتاوة المستوجبة على المحروقات الغازية

1- - يؤذي صاحب الرخصة للسلطة المائحة أتاوة نسبيّة على انتاج المحروقات
الغازية تحتسب وفقا لأحكام مجلة المحروقات وللنصوص الترتيبيّة المتخذة لتطبيقها
ويتمَ ذلك بالدفع في صورة تسديدها نقدا أو بتسليم كميّات من المحروقات الغازية
بدون مقابل في صورة تسديدها عينا.

وتستخلص الأناوة :

- إمَا نقدا على كميّات الغاز المباع من قبل صاحب الرخصة. ويكون“سعر البيع
المعتمد السعر الذي طبقه صاحب الرخصة وفقا لأحكام الفصل 53 من كراس
الشروط هذا بعد احتساب التعديلات اللازمة التي أوجبها نقل كميّات المحروقات
المعنية إلى "نقطة الإستخلاص" وتكون نقطة الإستخلاص مدخل الأنبوب الرئيسي
لنقل الغاز»

- وإمًا عينا على كميات الغاز المنتج من قبل صاحب الرخصة كما تمّ كيلها عند
خروجها من المنشآت التي تمت فيها معالجتها. ويقترح المقاول الأساليب المعتمدة
للكيل وتصادق عليها السلطة المانحة.

ويتمٌ إعلام السلطة المائحة في الوقت المناسب بتاريخ عمليّات كيل الغاز المنتج
ويسكنها أن تعن من ينوبها عند القام عملية الكيل وأن تقوم بكل الفحوص بحضور
الطرفين

ويمكن للسلطة المانحة أن تختار كنقطة تسليم » إِمَا نقطة الإستخلاص كما تمّ
التعريف بها بالفقرة السابقة وإمًا أيّة نقطة أخرى تفع بإحدى المحطات النهائيّة
للأنابيب الرئيسيّة لصاحب الرخصة والمقاول وذلك حسب نفس الشروط المذكورة
بالفقرتين 3 و4 من الفصل 13 من هذا الكراس .

2- إذا قرّر صاحب الرخصة والمقاول أن يستخرجا بعض المحروقات التي يمكن أن
توجد بالغاز الخام في شكل سائل ؛ تستخلص المتلطة المانحة الأتاوة بعد المعالجة
وتستخلص الأتاوة على هذه المنتوجات السائلة إمّا عينا أو نقدا انطلاقا من نقطة
استخلاص تانويّة و تقع تلك النقطة بالمكان الذي يتمّ فيه فصل المنتوجات السائلة
عن الغاز.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2941

و في حالة تسديد الأتاوة عيناء يمكن للأطراف أن يتفقوا على اختيار نقطة تسليم
أخرى وتقع هذه النقطة وجوبا بإحدى منشآت التسليم المعدذة من طرف صاحب
الرخصة لحاجياته الخاصة.

و تدفع الستلطة المانحة حصتتها من مصاريف الشحن و النقل حسب نفس الشروط
المنصوص عليها بالفقرتين 3 و 4 من الفصل 13 أعلاه.

وفي صورة استخلاص الأتاوة نقدا يتم إحتسابها على أساس سعر البيع المعمول به
فعلا بعد ادخال التعديلات الضرورية عليه حثى يكون ملائما مع الشروط الخاصة
بنقطة الإستخلاص الثانويّة.

ويتم اختيار طريقة تسديدالأتاوة إمًا نقدا أو عينا حسب نفس الشروط المنصوص
عليها بالفصل 11 أعلاه والخاصة بالمحروقات السائلة.

3- باستثناء حالة المنع المعلل من قبل السلطة المائحة » تعتبر كمحروقات سائلة
يمكن خلطها من جديد بالنفط الخام الغازولين الطبيعية التي يتمّ فصلها. إثر عمليّة
تخفيف مجرد للضغط والتي يتم تثبيتها.

ويمكن باتفاق الطرفين ضبط جدول زمني لرفع المنتوجات يمتد على فترات تدوم كل
واحدة منها سئة أشهر وذلك بالنسبة لكميّات الغازولين الطبيعية التي تسثم مقابل
الاتاوة أو بالنسبة للمنتوج المروّج لتلبية حاجات السوق التونسيّة.

4 - لا يلتزم صاحب الرخصة والمقاول :

- بفصل الغازولين بقدر يفوق ما هو ضروري لتحويلها إلى غاز تجاري » في
صورة ما إذا وجد من يشتريهء

-ولا بتثبيت الغازولين الطبيعيّة أو خزنهاء

-ولا بإنجاز عمليّة خاصة لمعالجتها أو إعادة استعمالها.

5- في صورة ما إذا اختارت السلطة المانحة استخلاص الأتاوة عينا » عليها أن
توفر على نفقتها بتقاط التسليم المصادق عليها وسائل الإستلام المناسبة و الكفيلة
بنقيل حصتتها من المواد السائلة وذلك حالما تكون متوفرة وبمجرد إنتاجها أو
خروجها من المعامل التي تعالج فيها وتتعهد الستلطة المانحة تحت مسؤوليّتها
بالستوائل فور إستلامها. و لا يمكن لها أن تلزم صاحب الرخصة بخزن تلك المتوائل.

6-و في صورة ما إذا اختارت المتلطة المانحة استخلاص الأتاوة نقدا » يتمٌ احتسابها
طبقا لأحكام الفقرة 3 من الفصل 10 ولأحكام الفصل 12 أعلاه.

صفحة 2942 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

©

عدد 66

7- إذا لم يكن بإمكان الستلطة المانحة إستلام الأتاوة عينا حسب الشروط المحتدة
بالفقرة 5 من هذا الفصل ., فإثها تعتبر متخليّة عن استخلاص الأتاوة عينا سواء كان
ذلك بالنسبة لكميّات المحروقات الموافقة للأتاوة المستوجبة أو لجزء الكميّات الذي لا
يتوفر للسلطة المانحة الوسائل اللازمة لإستلامه.

العنوان الرابع :

منشآت صاحب الرخصة والمقاول الخاصة بالبحث و الإستغلال

الفصل _ 15 + التسهيلات الممنوحة لصاحب الرخصة والمقاول فيما يخصَ
منشآتهما الفرعيّة

تم اللطة المائحة لصاحب الرخصة والمقاول طب لأحكام فصول من 4 إلى

0 من مجلة المحروقات كل التسهيلات للقيام على نفقتهما و بطريقة رشيدة و

اقتصاديّة بعمليّات الإستكشاف و البحث و الإنتاج و النقل و التخزين وتصريف

المواد المتأتيّة من عمليّات البحث والإستغلال وكذلك كل عمليّة تهدف إلى معالجة

المواد المذكورة قصد جعلها قابلة للتسويق

وتخص هذه التسهيلات بقدر الإمكان :

أ - تهيئة مستودعات الخزن بحقول المحروقات أو بمواني الشحن أو بالقرب من
معامل المعالجة؛

ب- منشات معالجة الغاز الخام»

ج- المواصلات عبر الطرقات و الدتكك الحديديّة و المواصلات الجويّة و البحرية
وكذلك الربط بالشبكة العامّة للطرقات و السكك الحديديّة والخطوط الجويّة
والبحريّة,

د الأنابيب و محطات الضحٌ و كل المنشات المعدة لنقل المحروقات السائبة»

ه ‏ مراكز الشحن الواقعة بالملك العمومي حر أو الملك العمومي للمواني

البحريّة أو الجويّة,

و- المواصلات اللأسلكية و ربطها بالشبكة العامة للمواصلات اللأسلكية التونسيّة »

ز- الوصل بشبكة توزيع الطاقة و بالخطوط الخاصة لنقل الطاقة »

3 التزود بالماء الصالح للشراب و الماء المخصص للإستعمال الصناعي.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2943

الفصل_ 16 ‎٠‏ المنشآت التي لا تكتسي صبغة المصلحة العامّة

1- يقيم المقاول على نفقته و تحت مسؤوليته كل المنشات التي تكون ضروريّة
لعمليّات البحث و الإستغلال و التي لا تكتسي صبغة المصلحة العامة سواء كانت
موجودة داخل رخصته و امتيازات الإستغلال المنبتقة عنها أو خارجها.

وتعتبر منشآت لا تكتسي صبغة المصلحة العامّة :

أ- وسائل الخزن بحقول الإنتاج الواقعة بالبن أو البحر»

ب _الأنابيب المعدّة لجمع النفط الام أو الغاز من الآبار ونقله إلى خزانات التجميع
أوإلى مراكز المعالجة»

ج- أنابيب التصريف التي تمكن من نقل النفط الخام عبر السكك الحديديّة أو الطرقات
أو البحر من مراكز المعالجة والتخزين إلى نقطة الشحن وكذلك أنابيب نقل
الغازء

د- خزّانات التجميع بنقاط الشحن »

ه منشآت شحن النفط السائب بواسطة الأنابيب و التي تستعمل لشحن البواخر»

و- منشآت جلب المياه الخاصة التي يكون المقاول قد تحصّل عليها 'عن طريق

الترخيص أو اللزمة » ‎١‏

ز- الخطوط الخاصة لنقل الطاقة الكهربائية؛

ح- الدروب و الطرقات و سكك الحديد التي تسمح بالتخول إلى حضائرصاحب
الرخصة والمقاول برا وجواء

ط المواصلات اللآسلكية التي تربط بين حضائر صاحب الرخصة و المقاول»

ي- و بصفة عامّة المنشآت الصناعيّة و الورشات و المكاتب المخصصة للإستعمال
من قبل صاحب الرخصة والمقاول دون سواهما والتي تعتبر من توابع
مؤسستهما القانونية »

ك- وسائل النقل البري و الجوّي و البحري الخاصّة بصاحب الرخصة والمقاول
والتِي تمكنهما من الدخول إلى حضائرهما.

2- يلتزم صاحب الرخصة والمقاول فيما يقص المنشات المشار إليها بالحروف "ج”

و"ه"و"و"و "ز”" من الفقرة 1 من هذا الفصل إذا طلبت منهما السلطة المانحة ذلك

بأن يسمحا للغير باستعمال تلك المنشآت ‏ مع مراعاة الشروط الآتي ذكرها:

أ- لا يلزم صاحب الرخصة والمقاول بأن يبنيا أو يبقيا منشآت أهمّ من تلك التي

تستلزمها حاجياتهما الخاصّة:
ب- تلبَى حاجيات صاحب الرخصة والمقاول الخاصة قبل تلبية حاجيات غيرهما
من المستعملين»

ج- يجب ألا يعرقل استعمال الغيرلهذه المنشآت استغلالها من طرف المقاول
لحاجياته الخاصة »

د- يدفع المستعملون الآخرون لصاحب الرخصة والمقاول مقابلا عادلا عن الخدمات
المسداة لهمء

صفحة 2944 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

ويضبط الوزير المكلف بالمحروقات التعريفات وشروط الإستعمال المنطبقة على
الغير و ذلك بناء على اقتراح من صاحب الرخصة والمقاول وطبقا لأحكام مجلة
المحروقات و للنصوص الترتيبيّة المتخذة لتطبيقها.

3- تحتفظ السلطة المانحة بحقها في أن تفرض على المقاول إبرام اتفاقات مع
أصحاب رخص بحث أو امتيازات استغلال آخرين قصد تهيئة واستغلال البناءات
المشار إليها بالحروف "ج" و":" و"ز" و"ح" من الفقرة 1 من هذا الفصل بصفة

مشتركة وذلك إذا ترئثب عن هذه الإتفاقات إقتصاد في الإستثمارات و في إستغلال
كلّ مؤسسة من المؤسستات المعنيّة. ‎١ ١‏

4- و تحرص المتلطة المانحة على منح المقاول كل التراخيص الضروريّة لإنجاز
الأشغال المتعلقة بالمنشآت المشار إليها بالفقرة 1 من هذا الفصل وذلك في إطار
التشريع و التراتيب المعمول بها.

الفصل 77 + استعمال صاحب الرخصة والمقاول للتجهيزات ' وللأدوات
العمومية المتوفرة

يجوز لصاحب الرخصة والمقاول أن يستعملا في عمليّات البحث و الإستغلال
جميع التجهيزات والأدوات العموميّة المتوقرة بالبلاد التونسيّة و ذلك وفق الأحكام
والشروط و التعريفات المعمول بها وعلى قدم المساواة مع غيره من المستعملين.

الفصل _ 18 ء المنشآت التي تكتسي صبغة المصلحة العامة و التي تقيمها
السلطة المائنحة بطلب من المقاول

1 - إذا أثبت المقاول أته في حاجة لإستكمال التجهيزات والأدوات العموميّة المتوفرة
أو لتنفيذ أشغال تكتسي صبغة المصلحة العامّة و ذلك قصد تطوير صناعته المتصلة
بالبحث و استغلال المحروقات , فعليه أن يعلم السلطة المانحة بذلك.

و يلتزم صاحب الرخصة والمقاول و المتلطة المانحة بالتشاور حول إيجاد الحّل
الأمثل الذي يمكن من تلبية الحاجيات المشروعة للمقاول وذلك مع مراعاة الأحكام
التشريعيّة و الترتيبيّة الساريّة المفعول و المتعلقة بالملك العمومي و المرافق العامّة
المعنيّة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2945

©

2- باستثناء الأحكام المخالفة و الواردة بالفصول 22 و23 و 24 من هذا الكراس »
يتقق الطرفان على تطبيق المقتضيات التالية :

أ - يعلم المقاول السلطة المانحة بحاجاته المتعلقة بالمنشآت التي يطلب. إقامتها
ويدعم مطلبه بمذكرة تثبت ضرورة إنجاز تلك المنشآت و بمشروع إنجاز دقيق.
ويجب أن يذكر بها آجال التنفيذ التي كان سيتقيّد بها لو تعهّد بنفسه بتنفيذ تلك
الأشغال.

و يجب أن توافق تلك الآجال المخططات العامّة لتطوير أعماله بالبلاد التونسيّة
كما تم عرضها من طرفه بالتقارير التي عليه أن يقدّمها للستلطة المانحة تطبيقا
للعنوان الخامس من كراس الشروط هذا.

ب - يتعيّن على السلطة المانحة إعلام المقاول في أجل ثلاثة ( 3) أشهر بملاحظاتها
حول جدوى الأشغال و التدابير الفنيّة التي يعتزم المقاول إتخاذها وبتصوّراتها
حول الصيغ التي سيقع على أساسها إنجاز تلك الأشغال.

و تحتفظ الستلطة المانحة بحقها في تنفيذ الأشغال بنفسها أو في إسناد تنفيذها إلى
ْ المقاول .

ج- إذا قررت السلطة المانحة تنفيذ الأشغال المطلوبة بنفسها ء يتعيّن عليها بيان نيّتها
في الإلتزام بتمويل أشغال الإنتصاب الأوّلي بنفسها أو في إلزام المقاول بإرجاع
كل المصاريف التي أنفقتها أو جزء منها.
وفي هذه الحالة » يتعيّن على المقاول إرجاع كل المصاريف الفعليّة أو الجزء من
المصاريف المتفق عليه مدعمة بالمبررات اللازمة إلى السلطة المانحة وذلك

حسب أقساط شهريّة تحل آجال دفعها ابتداء من الشهر الموالي لتاريخ تقديم .

كشوف الحسابات. ويترتب عن كل تأخير في الدفع تحمّل خطايا تأخير تحتسب
وفق النسب القانونيّة.

د وفي الحالات المشار إليها بالحرف"ج" من هذا الفصل تضبط مشاريع التنفيذ
بإتفاق الطرفين طبقا للقواعد الفنية المتبعة وعلى أساس القواعد والشروط العامة
والمواصفات الفنية الخاصة المعتمدة لدى السلطة المائحة.

وتتمٌ المصادقة على هذه المشاريع من قبل الوزير المكثف بالمحروقات بعد سماع
المقاول الذي تؤخذ ملاحظاته بعين الإعتبار قدر الإمكان » ويحق للمقاول سحب
مطلبه إذا ما اعتبر أن المساهمة المالية التي تمث مطالبته بها مرتفعة جدا.

وإذا قبل المقاول قرار الوزير المكلف بالمحروقات , فإنَ السلطة المانحة تكون
ملزمة بتنفيذ الأشغال بكلّ حرص وبتشغيل المنشآت في أجل معقول وذلك مع الأخذ
بعين الإعتبار للحاجيات المشروعة التي يعرب عنها المقاول ولوسائل التنفيذ الممكن
توظيفها

صفحة 2946 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

عدد 66

3- توضع المنشآت المنجزة حسب ما تم بيانه على ذمة المقاول لتلبية حاجياته ولكن
دون أن يطالب باستعمالها لنفسه دون سواه.

استغلال المنشآت المذكورة و صيانتها وتجديدها طبقا للشروط التي يقع ضبطها عند
المصادقة على مشاريع التنفيذ.

4- ومقابل استعماله لهذه المنشآت ‎٠»‏ يدفع المقاول للمستغل الأداءات المعمول بها
ورسوم الإستعمال التي يضبطها بعد سماعه الوزير المكلف بالمحروقات.

ويجب أن تكون الأداءات ورسوم الإستعمال هذه نفس الأداءات والرسوم المعمول
بها بالبلاد التونسيّة بالنسبة للمرافق العامة والمنشاآت المماثلة إن وجدت وإذا تعذر
ذلك » يتم ضبطها وفقا لمقتضيات الحرف "د" من الفقرة 2 من الفصل 16 من هذا
الكراس.

وفي صورة ما إذا أرجع المقاول » كما هو منصوص عليه بالحرف "ج" من
الفقرة 2 من هذا الفصلء؛ كل مصاريف الإنتصاب الأوّلي أو جزء متها تحتسب
المبالغ المدفوعة حسب نفس النسبة عند ضبط رسوم الإستعمال والأداءات المعمول
بها.

الفصل_19:- المنشآت التي تكتسي صبغة المصلحة العامّة المنجزة من قبل
المقاول ( اللزمة أو الترخيص في استعمال الأدوات العموميّة )

في الحالة المذكورة بالحرف "ب" من الفقرة2 من الفصل 18 من هذا الكراس التي
تقرر فيها السلطة المائحة تكليف المقاول بإنجاز أشغال تكتسي صبغة المصلحة
العامة فإنه ينتفع بلزمة أو بترخيص في استعمال الأدوات العموميّة لإنجاز هذه
الأشغال.

1 -إذا وجد تشريع في هذا المجال بالنسبة لهذا النوع من المنشآت المعنية فإنه يتعيّن
الرجوع إليه »

2 -وإذا لم يوجد مثل هذا التشزيع تطبّق الأحكام العامّة الآتي ذكرها ما لم تخالفها
الأحكام المنصوص عليها بالفضول 22 و23 و24 من هذا الكراس:

تمنح اللزمة أو الترخيص في استعمال الأدوات العموميّة بموجب كتب مستقل عن
قرار تأسيس امتياز استغلال المحروقات »

ويتولى المقاول إقامة المنشآت واستغلالها على مسؤوليته الخاصة »

ويقع إعداد المشاريع المتعلقة بالبناء والإستغلال من طرف المقاول وتقع المصادقة
عليها من قبل السلطة المانحة:

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2947

كما تصادق السلطة المانحة على تدابير السلامة وظروف الإستغلال التي يتخذها
المقاول»

و ترجع قانونا المنشآت المبنيّة من طرف المقاول على ملك.الدولة أو ملك الجماعات
او ملك المؤسسات العموميّة للسلطة المانحة في نهاية امتياز استغلال المحروقات.

ويجب أن تتضمن اللزمة أو الترخيص في استعمال الأدوات العموميّة إلتزام صاحب
الرخصة والمقاول بوضع تجهيزاتهما ومنشآتهما على ذمة السلطة المانحة والعموم
على أن يتمتع صاحب الرخصة والمقاول بحق الأولويّة في تلبية حاجياتهما الخاصة
قبل الإستجابة إلى طلبات المستعملين الآخرين. ويتم ضبط تسعيرة الإستعمال كما هو
منصوص عليه بالحرف "د" من الفقرة 2 من الفصل 16 من هذا الكراس.

الفصل 20 ‎٠‏ مدة التراخيص واللزمات الممنوحة بالنسبة لمنشآت. المقاول
الفرعية

1[ - تمنح للمقاول لزمات وتراخيص لإشغال الملك العمومي واستعمال الأدوات
العمومية وكراء ملك الدولة الخاص طيلة مدّة صلوحيّة رخصة البحث طبقا
للإجراءات المعمول بها.

ويقع تجديدها آليّا كلما وقع تجديد الرخصة أو تجديد جزء منها .

ويقع التمديد فيها كلما تحصّل المقاول على امتياز استغلال محروقات أو أكثر منحت
له طبق الفصل 6 من هذا الكراس وحتى نهاية آخر امتياز استغلال يتحصل عليه.

2- غير أنه إذا انتهى المقاول من استعمال المنشآة التي منحت على أساسها اللزمة أو
الترخيص في إشغال الملك العمومي أو الملك الخاص للدولة أو اللزمة أو الترخيص
في استعمال الأدوات العمومية » تحتفظ السلطة المانحة بالحقوق الآتي بيانها :

أ عندما يتوقف المقاول عن استعمال المنشأة المشار إليها أعلاه نهائيا تلغي
السلطة المانحة اللزمة أو الترخيص في استعمال الأدوات العمومية
أو الإاشغال المسموح به بموجبهاء

ب- إذا تركت المنشأة المذكورة أعلاه وقتيّا بدون استعمال على أساس ,أن
المقاول يعتزم إعادة استعمالها لاحقا » فللسلطة المانحة الحق أن تطالب
باستعمالها وقتيا وتحت مسؤوليتها سواء لفائدتها أو لفائدة أي طرف آخر
إلا أته يمكن للمقاول أن يستأنف استعمال المنشأة المذكورة حالما تتبيّن
ضرورة إعادة استعمالها من جديد للقيام بأعمال البحث والإستغلال.

صفحة 2948 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 27 ‎٠‏ الأحكام المختلفة التي تتعلق بالتراخيص واللزمات الأخرى غير
امتياز إستغ لل المحصروقات

في كل الحالات » تنطبق على المقاول عند استعماله لمرفق عام أو عند إشغاله للملك
العمومي أو للملك. الخاص للدولة وبالنسبة للزمات أو التراخيص في استعمال
الأدوات العموميّة الأحكام السارية المفعول في الفترة المعنية والمتعلقة بالسلامة
وصيانة الملك العمومي وأموال الدولة والتصرّف فيها.

ويترتب عن التراخيص واللزمات المشار إليها أعلاه عند منحها دفع معاليم التسجيل
والأداءات والأتاوى المستوجبة من قبل المقاول وذلك طبقا للتراتيب والإجراءات
المعمول بها.

كما تنطبق التعريفات والأداءات المستوجبة ورسوم الإستعمال المعمول بها
بالجداول العامة في هذه المادة. وتلتزم السلطة المانحة عند منح اللزمات
أو التراخيص المشار إليها أعلاه بالإمساك عن إحداث أتاوى أو أداءات أو رسوم
إستعمال أو معاليم أو أداءات عن الإستعمال على منشآت المقاول الفرعية بصفة غير
عادلة تضرّ بمصالحه وتمثل أداءات أو ضرائب إضافية لم تعد لها صيغة المقابل
المالي العادل لخدمة مسداة.

الفصل 22 : الأدكام المنطبقة على إلتقاط المياه وجلبها

1 - يفترض أن يكون المقاول على علم تام بكافة الصعوبات التي قد تنشأ عن
مشاكل التزود بالماء الصالح للشراب أو للصناعة أو للفلإحة داخل محيط. الرخصة
الأوليّة كما تم التعريف به بالفصل 2 من كراس الشروط هذا.

2- يمكن للمقاول إذا طلب ذلك أن يشترك وقنيّا أو بصفة قارة بالشبكة العموميّة
لتوزيع المياه الصالحة للشراب أو للصناعة وذلك في حدود حاجياته المشروعة
ومعدل الانصباب الذي تسمح به هذه الشبكة.

وتمنح الإشتراكات حسب الأحكام والشروط العامة والتعريفات المنطبقة على
الشبكات العمومية المعنيّة.

و يتم وضع قنوات الربط بطلب من المقاول وعلى نفقته حسب مشاريع مصادق
عليها من قبل المصالح المختصة بوزارة الفلاحة وحسب الأحكام والشروط الفنيّة
المنطبقة على مثلها من قنوات الربط في هذا الميدان.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2949

3- إذا احتاج المقاول إلى تزويد حضائره بالماء بصفة وقتية خاصة أثناء عمليات
التنقيب ولم يتيسر تلبية حاجياته الشرعية بصفة اقتصادية بواسطة الربط بنقطة مياه
عمومية أو بشبكة عمومية لتوزيع الميادء تلتزم السلطة المانحة بأن تمكنه من كل
التسهيلات الفنية والإدارية في إطار الأحكام المنصوص عليها بمجلة المياه السارية
المفعول ومع مراعاة الحقوق المعترف بها للغير للقيام بعمليات التقاط وجلب المياه
الضرورية من الملك العمومي.

وترجع منشآت التقاط المياه التي أنجزها المقاول تطبيقا للتراخيص المشار إليها أعلاه
للدولة وذلك دون أي تعويض وعلى حالتها عند انتهاء المقاول من استعمالها ولا
ينطبق هذا حكم على منشآت جلب المياه.

4 - إذا احتاج المقاول إلى تزويد حضائره ومنشآته الفرعية بصفة قارّة ولم يستطع
الحصول على حاجياته المشروعة بصفة كافية واقتصادية ودائمة ومضمونة عن
طريق الربط بنقطة مياه عمومية موجودة (أو بالشبكة العموميّة لتوزيع المياه) » يتفق
الطرفان على التشاور قصد البحث عن كيفيّة تلبية حاجيتات المقاول المشروعة.

5 يلتزم المقاول باحترام كل القواعد و أنظمة الإستعمال التي تمليها عليه السلطة
المانحة فيما يخص المياه التي قد يتمكن من التقاطها والتي تخضع لنظام مائي تم
تصنيفه والتعريف به بقائمة الموارد المائيّة للبلاد التونسيّة.

أمّا إذا أدت عمليّات الحفرالتي يقوم بها المقاول إلى إكتشاف نظام مائي جديد غير
مصتف و غير معرف به بعد بقائمة الموارد المائيّة و لا يرتبط بنظام ماني آخر
معروف » فإن السلطة المانحة تعطي للمقاول الأولوية في الحصول على تراخيص
أو لزمات التقاط المياه في إطار هذا النظام.

إلا أنه يتفق على أن منح هذه الأولويّة لا يمكن أن يؤدي إلى عرقلة المصلحة العامة
أو أن يتم بموجبه تجاوز كميّات المياه الضروريّة لتزويد منشآات المقاول الرئيسيّة
والفرعية.

6- قبل تخلي المقاول عن كل حفر للبحث. يمكن للسلطة المانحة أن تلزمه بالقيام
بالتقاط المياه من كل طبقة تعتبرها قابلة للإستغلال مع العلم أن المصاريف التي يتم
إنفاقها من جراء ذلك تتحمّلها الدولة التونسيّة. ‎١‏

صفحة 2950 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل_23 الأحكام المنطبقة على السكك الحديديّة

يجوز للمقاول أن يقيم على نفقته خطوطا فرعيّة خاصة لسكك الحديد و ذلك قصد
ربط حضائره و قنواته و مستودعاته و مراكز الثتحن التابعة له بالشبكات العمومية
و يتوّلى المقاول إعداد مشاريع التنفيذ طبق شروط السلامة و الشروط الفنيّة المنطبقة
على الشبكات العمومية التونسيّة. و تقع المصادقة على هذه المشاريع من قبل المتلطة
المانحة بعد إجراء إستقصاء ميداني .

وتحتفظ المتلطة المانحة بحقها في تعديل رسم الخطوط المقترحة من قبل المقاول
و ذلك لأخذ نتائج الإستقصاء الميداني بعين الإعتبار وربط منشات المقاول بالشبكات
العمومية مع إتباع أقصر المسافات وطبقا للقواعد الفنيّة المتبعة.

الفصل 24 ء الأحكام المنطبقة على منشآت الشحن و التفريغ عن طريق البحر

1- عندما يواجه صاحب الرخصة والمقاول مشكلة.تتعلق بالشحن أو التفريغ عن
طريق البحر » يتشاورا مع السلطة المانحة حول ضبط التدابير التي من شأنها أن
تلبّي حاجياتهما المشروعة باتفاق الطرفين.

و تعطى الأولويّة لكل حل يتمثل في إستعمال ميناء مفتوح للتجارة ما عدا في الحالات
الإستثنائية حيث يتمثل الحل الأقلّ كلفة في إقامة مركز الشحن او التفريغ بمكان
طبيعي غير مهيّا.

2- تلتزم الستلطة المانحة بمنح صاحب الرخصة والمقاول كل التسهيلات وفق
الشروط . المنصوص عليها بالتشريع الجاري به العمل والمتعلق بشرطة المواني
البحريّة و بالتراتيب الخاصة بالمواني التجاريّة للبلاد التونسيّة و على قدم المساواة
مع غيره من المستغلين للمحروقات و ذلك ليتستى له الإستفادة من :

- الخرائط المتعلقة بالمياه التابعة للملك العمومي بالمواني »

- عدد مناسب من مراكز الإرساء القادرة على قبول السفن الناقلة العاديّة »

- الأرصفة المسطحة التابعة للملك. العام للمواني واللازمة لإقامة منشآت معدّة
للعبور أوالخزن.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2951

3- إذا كان الحلّ الذي تم اعتماده هو إقامة مركز شحن أو تفريغ بمناطق طبيعية غير
مهيّأة » فإته يتم بناء المنشآت ( بما في ذلك الأنابيب العائمة) و يوضع عليها علامة
و تستكل من طرف المقاول على نفقته وفي إطار نظام ترخيص الإشغال الوقتي
للملك العمومي البحري.

و تخضع التدابير المتوخاة والتراتيب المتعلقة بالإستغلال لمصادقة السّلطة المانحة
بناء على اقتراح من المقاول .

الفصل 25 ‎٠‏ الأحكام المنطبقة على محطات توليد الكهرباء

تعتبير محطات توليد الكهرباء المقامة من قبل المقاول و كذلك شبكات توزيع الطاقة
الخاصة به من التوابع القانونيّة للمؤستسة و تكون خاضعة لجميع التراتيب ولجميع
عمليات المراقبة المنطبقة على منشآت إنتاج و توزيع الطاقة المماثلة.

ويمكن للمقاول المنتج للطاقة الكهربائيّة لتزويد حضائره أن يبيع بسعر" التكلفة كل
فائض من قوة الطاقة المنتجة يفوق حاجياته الخاصة إلى أي هيئة تعّينها السلطة
المائحة.

الفصل 26 ‎٠‏ المواد المعدنية الأخرى غير المحروقات السائلة أو الغازيّة

إذا اضطر المقاول بمناسبة أشغال البحث و إستغلال المحروقات إلى إستخراج مواد
معدنيّة أخرى غير المحروقات السائلة أو الغازيّة و دون أن يتمكن من فصلها عن
المحروقات فإنّ السلطة المانحة وصاحب الرخصة والمقاول يتشاورون للنظر في ما
إذا وجب فصل هذه المواد المعدنيّة والإحتفاظ بها.

إلا أن- المقاول لا يلزم باستغلال و فصل و الإحتفاظ بالمواد الأخرى غير
المحروقات السائلة و الغازية إذا كان فصلها والإحتفاظ بها يؤديان إلى القيام بعمليات
تكون باهظة التكاليف أو جد عسيرة.

الفصل 27 ‎٠‏ المنشآت المختلفة الأخرى

لا تعتبر كتوابع قانونية لمؤسّسة المقاول :

- منشآت معالجة المحروقات السائلة أو الصلبة أو الغازيّة و خاصة معامل التكرير»
- منشآت توزيع الوقود السائل أو الغازي للعموم. 1
و على عكس ذلك » تعتبركتوابع قانونية لمؤسسة المقاول منشآت المعالجة الأوليّة
للمحروقات المستخرجة و المهيّأة من طرفه قصد نقلها و تسويقها و خاصة منشآت
فصل الغازولين من الغاز الكام.

صفحة 2952 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

العنو ان الخامس

المتابعة والمسر اقبة

الفصل 28: الوثائق التي توفرها السلطة المانحة للمقاول
توفر السلطة المانحة للمقاول الوثائق التي توجد بحوزتها و المتعلقة ب :

- قيس الأراضي و رسم الخرائط »
- الجيولوجيا العامّة,»

.- الجيوفيزياء»

- علم المياه و قائمة الموارد المائية»
- حفرالآبار.

إلا أن السلطة المانحة لا تمكنه من المعلومات ذات الطابع السرّي من منظور الدفاع
الوطني أو من المعلومات التي بقدتمها أصحاب الرخص و/أو امتيازات الإستغلال
ساريّة المفعول والتي لا يمكن إفشاؤها للغير إلا بموافقة المعنيين بالأمر.

الفصل 29_ء المراقبة الفنية

يخضع المقاول إلى مراقبة السلطة المانحة طبقا للأحكام الواردة بمجئة المحروقات
وحسب الشروط المبيّنة بالفصول من 31 إلى 44 الآتي نصتها.

الفصل 30 ‎٠‏ تطبيق مجئة المياه

يخضع المقاول سواء فيما يقص أشغال البحث أو أشغال الإستغلال إلى أحكام
التشريع التونسي المعمول به و المتعلق بمياه الملك العمومي وحسب الشروط المبيّنة
بالمقتضيات الواردة في كراس الشروط هذا .

و تبقى المياه التي يمكن أن يكتشفها المقاول عند القيام بأشغاله مصتفة ضمن الملك
العمومي ولا يمكنه إستعمالها بصفة قارة إلا بشرط امتثاله لإجراءات الترخيص
أوامتياز الإستغلال المنصوص عليها بمجئة المياه.

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2953

و يجب على المقاول أن يتحذ بالتشاور مع المصالح المختصة بوزارة الفلاحة كل
التدابير الكفيلة بحماية الطبقات المائية.

و تحتفظ وزارة الفلاحة بالحق في توقيف أو منع أي حفر إن لم تكن التدابير المتخذة
كافية لحفظ الطبقات المائية الإرتوازية.

و على المقاول أن يبلغ المصالح المختصة بوزارة الفلاحة كل المعلومات التي يكون
قد تحصل عليها بمناسبة حفر الآبار بالطبقات المائية التي تعترضه (موقعها

و المستوى السكوني و التحاليل والكميّة) طبق الصيغ التي يشار بها عليه.

الفصل 31 : الذخول إلى الحضائر

للسلطة المانحة الحقَّ في أن ترسل في أي وقت إلى حضائر المقاول و على نفقته »
عونا يدخل بكلّ حريّة لكل المنشآت و توابعها القانونية قصد التثبت من تقدم الأشغال»
والتعهّد بعمليات قيس و كيل المحروقات و بصفة عامة التثبت من أن حقوق السلطة
المانحة و مصالحها مصانة.

الفصل 32 : الإلتزام بالإعلام عن الأشغال

أ-يوجّه المقاول إلى السلطة المانحة ثلاثين يوما على الأقل قبل بداية الأشغال :

- برنامج الإستكشاف الجيوفيزيائي الذي يعتزم إنجازه و الذي يجب أن يتضمّن
بالخصوص خريطة تبرز التربيع الجزئي الذي يعتزم استعماله و كذلك المسح
الزلزالي المبرمج و تاريخ بداية العمليّات و مذتها على وجه التقريب»

- تقريرا حول موقع كل حفر إستكشاف و برنامجا خاصا بكلّ حفر تطوير.

و يشتمل التقرير على :

- الأهداف التي يرمي إليها الحفر والأعماق المتوقع بلوغهاء

- موقع الحفر المعتزم إنجازه محدد بالإحداثيات الجغرافية ويرفق بنسخة من
الخريطة 0

- وصف موجز للمعدّات المستخدمة»

- التوقعات الجيولوجيّة الخاصة بطبقات الأرض التي يتم اختراقهاء

- البرنامج الأدنى لعمليّات استخراج العيّنات اللبية وعمليّات التسجيل الجيولوجي»

- البرنامج المعتزم فيما يخقص إيلاج أنابيب الحفر»

- التدابير المعتزمة للتزّود بالماءء

- وعند الإقتضاء الطرق التي يعتزم المقاول اتباعها قصد استغلال البئر أو الآبار
التي تم حفرها.

صفحة 2954 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

ب - يجب على المقاول أن يرسل للسلطة المانحة تقريرا يوميًّا حول نقتم أشغاله
الجارية مثل عمليّات المسح الزلزالي و الحفر و البناءات.

و عليه أن يمّد الستلطة المانحة في الإبّان بنسخة من التسجيلات المنجزة .

ج - سجل الحفر : ‎٠‏

يجب أن يكون للمقاول بكلّ حضيرة حفر سجّل موقع عليه بالأحرف الأولى و ذو
صفحات مرقمة طبق أنموذج مصادق عليه من طرف المتلطة المانحة يتم فيه تدوين
ظروف إنجاز الأشغال أولا بأوّل حسب تقدمها وبدون أن يكون هناك مساحات
بيضاء أو تشطيب و بالخصوص :

- نوع آلة الحفر و قطرهاء

- تقدم عمليّات الحفر»

- المقاييس المعتمدة في عمليّات الحفر »

- طبيعة العمليات الخاصتّة ومدتها مثل أخذ العيتات و الخراطة وتغيير أدوات الحفر
و الآلات ,»

- المؤشرات وكل ما يطرأ من أحداث عارضة ذات بال مهما كان نوعها.

و يجب أن يبقى هذا السجل على عين المكان على ذمّة أعوان الستلطة المائحة.

الفصل_ 33‏ المراقبة الفنيّة للحفر

1- يجب على المقاول أن يتمذ التدابير المناسبة لتحديد خصائص طبقات الأرضص
التي تمّ اختراقها بقطع النظر عن عمليّات أخذ العيتات و مراقبة الحفر المنصوص
عليها بالتقرير المذكور بالفصل 32 أعلاه.

2- يتولى المقاول تكوين مجموعة من أتربة الحفر وعند الإقتضاء من العيّنات
يضعها على ذمّة السلطة المانحة بمكان متقق عليه معتبقا.

و للمقاؤل الحقّ في أخذ نماذج من العيتات و من أتربة الحفر التي قد يحتاجها لإجراء
الفحوص و التحاليل بنفسه أو عن طريق الغير.

ولا يمكن أن يتعلق أخذ النماذج » كل ما أمكن ذلك ؛ إلا بالجزء من العيّنات والأتربة
التي لها نفس الخاصتيات حثى يتستى الإحتفاظ بما تبقى من النموذج ضمن المجموعة
وتمكين أعوان السلطة المانحة من فحصه.

وإذا تعر ذلك » لا يؤخذ النموذج الوحيد إلا بعد فحصه من قبل ممثل مختص عن
السلطة المانحة عدا الحالات التي يستحيل فيها ذلك.

وفي صورة ما إذا استحال إجراء هذا الفحص مسبّفا » فإته يتمّ م السلطة المانحة
بتقرير خاص في الغرض.

وبالإضافة إلى ذلك إذا لم يتمّ إتلاف النموذج الوحيد » يتولى المقاول أو المتلطة
المانحة إرجاعه إلى المجموعة بعد فحصه و ليله

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2955

ويحتفظ المقاول بما تبقى من الأتربة وعيّنات الحفر بكل عناية حتى تتمكن السلطة
المانحة بدورها من أخذ نماذج لتكوين مجموعتها ولإجراء فحوصاتها وتحاليلها.

و يحتفظ المقاول بكل عيّنات الحفر والأتربة التي تبقت بعد أخذ النماذج المشار إليه
أعلاه وذلك للمدة التي يراها مناسبة ويضعها ثم الستلطة المانحة عند انقضاء
مدة صلوحية الرخصة على أقصى تقدير.

3- يجب على المقاول أن يعلم المتلطة المانحة بكلّ العمليّات الهامّة متل عمليّات
التسجيل الجيولوجي وعمليّات إيلاج أنابيب الحفر و عمليّات الطلي بالإسمنت
وتجارب الشروع في الإنتاج وذلك في أجل كاف يمكنها من تعيين من يمثلها لمتابعة
تلك العمليات.

كما يجب على المقاول أن يعلم الستلطة المانحة بكل حادث خطير من شأنه أن يعط
مواصلة الحفر أو يغيّر بشكل هام ظروف تنفيذها.

4- يجب على المقاول أن يمّد السلطة المائحة بنسخة من التقارير المتعلقة

بالفحوصات التي تقع على عيّنات الحفر والأتربة و كذلك على عمليّات الحفر بما
فَيْها الأتشطة الخاصصة المذكورة بالفقرة 3 من هذا الفصل.

الفصل 34 , التوقف عن عملية الحفر
اا ا 0 ا ا

0-50

و في صورة التخلي النهائي أو الوقتي عن الحفر يجب على المقاول أن يمّد السلطة
المانحة ببرنامج يكون مطابقا للتراتيب |الفنيّة المعمول بها أو في صورة عدم
وجودها يكون مطابقا لأحدث القواعد المنشورة من طرف المعهد الأمريكي
للبترول.

إلا أنه إذا لم تبد السلطة المانحة ملاحظا تها خلال الإثنين و سبعين ساعة الموالية
لايداع برنامج التخلي عن الحفر من قبل المقاول يعتبر البرنامج مقبولا .

صفحة 2956 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 35 ء تقرير نهاية الحفر

يوّجه المقاول للسلطة المانحة في أجل أقصاه ثلاثة أشهر بعد نهاية كل عمليّة حفر »
تقريرا نهائيًا يسمّى " تقرير نهاية الحفر".

و يتضمن تقرير نهاية الحفر بالخصوص:

أ نسخة من مقطع الحفر المعني بأكمله يبيّن تكوين الطبقات التي وقع إختراقها
ويذكر الملاحظات و التدابير المتخذة أثناء الحفر و مقطع لأنابيب الحفر المستقرّة
بالبئرو التسجيلات الجيولوجية و نتائج تجارب الإنتاج.

ب --مذكرة تتضتمن المعلومات الجيوفيزيائية و الجيولوجيّة المرتبطة مباشرة بالحفر
المعني.

الفصل 36 : تجارب الحفر

1- إذا رأى المقاول أثناء عمليّة الحفر أنه من الضروري إجراء تجارب على طبقة
من طبقات الأرض يعتقد أتها قابلة لأن تكون مصدرا لإنتاج محروقات » يعلم
السلطة المانحة أربعة و عشرين( 24) ساعة على الأقلّ قبل القيام بهذا النوع من
التجارب .

2- وباستثناء الحالات المنصوص عليها بالفقرتين 3 و 5 من هذا الفصل تعود
المبادرة بالقيام بتجارب أو بإعادتها للمقاول .

3- و يجب على المقاول أثناء تنفيذ عملية حفر أن يقوم بتجارب على كل طبقة من
طبقات الأرض يعتقد أنها تحتوي على محروقات و ذلك بطلب من ممثل مخقص عن
السلطة المانحة و بشرط أن يقع إنجاز هذه التجارب دون المساس بالسير العادي
لأشغال المقاول.

4- و في حالة تنفيذ أو إعادة إحدى التجارب المنجزة بطلب من السلطة المانحة رغم
رأي المقاول المخالف و التي تلحق بالمقاول خسائر أو مصاريف تحمل هذه
المصاريف أو الخسائر على نفقة :

- المقاول إذا أدت التجارب إلى اكتشاف يمكن أن يكون قابلا للإستغلال»

- الستلطة المانحة إذا لم تؤدّي هذه التجارب إلى إكتشاف يمكن أن يكون قابلا
للإستغلال.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2957

5- عندما تؤدي عمليات حفر بئر تطوير إلى الإفتراض بصفة معقولة أنه يوجد
طبقة معدنيّة من المحروقات تكتسي قدرا كافيا من الأهميّة و لم يقع التعرّف عليها
بعدء وجب على المقاول أن يتكذ كل التدابير الفنيّة الكفيلة بإتمام إستكشاف هذه
الطبقة.

الفصل_ 37 ,ء التقرير و البرنامج السنوي

يجب على المقاول قبل غرة أفريل من كل سنة أن يقدتم تفريرا عاما عن أنشطته أثناء
السنة المنقضية طبقا لأحكام مجئة المحروقات .

و يبيّن هذا التقرير النتائج المتحصتل عليها أثناء السنة المعنيّة و كذلك مصاريف
البحث و الإستغلال التي أنفقها المقاول .

و يقع إعداد هذا التقرير حسب.الصيغ المتشاور بشأنها ممتبقا بين السلطة المانحة و
المقاول.

الفصل 38 : الإستغلال المنظم للحقل

يجب أن يقع كل استغلال لحقل بصفة عقلانية و أن يسيّر طبق القواعد الفنية المتبعة
و الطرق السليمة المعمول بها في الصناعة البترولية .

و يجب أن تضمن مباشرة لإستغلال أعلى مستوى من الإنتاج يمكن من الحصول
على أكثر ما يمكن من المحروقات.

يجب على المقاول أن يعلم السلطة المانحة 3 أشهر على الأقل قبل بداية الإستغلال
المنتظم للحقل بمثال بياني لطريقة الإستغلال يشير فيه وجوبا إلى المصب النهائي
لكل دفيق .

وفي الآبار المنتجة للمحروقات السائلة يجب أن يكون إنتاج الغاز محدودا قدر
الإمكان و في مستوى النسب التي تمكن من الحصول على أكثر ما يمكن من
السوائل. ويمنع بالآبار التي لا تنتج إلآ الغاز ترك الغاز يتسرّب خارج قنوات
الإستعمال.

يمكن للسستلطة المانحة أن تمنح استثناءات للقواعد المشار إليها أعلاه بطلب من
المقاول يكون مبررا قانونا و معللا.

ويجب إعلام المتلطة المانحة فورا بكلّ تغيير هام يقع إدخاله على ما تمّ إقراره بالمثال
البياني الأصلي .

صفحة 2958 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 39 ‎٠‏ مراقبة آبار الإنتاج

يجب أن تكون للمقاول في كل بئر أو مجموعة آبار منتجة آلات تمكن من متابعة
مقاييس الإنتاج بهذه الآبار و ذلك بصورة منتظمة واضحة لا لبس فيها و مطابقة
للأعراف المتبعة في صناعة النفط و الغاز.

و توضع كل الوثائق المتعلقة بهذه المراقبة على ذمّة السلطة المانحة و يوفر
المقاول نسخا منها للسلطة المانحة كلما طلبت منه ذلك .

الفصل 40 ‎٠‏ المحافظة على حقول المحروقات

ينجز المقاول الأشغال والتدابير والتجارب اللازمة التي تمكن من معرفة الحقل على
أحسن وجه ممكن.

ويمكن للسلطة المانحة أن تدعو المقاول إلى اللإلتزام بالقواعد. الفنيّة المتبعة وخاصّة
إلى اللإلتزام بتنظيم معدل إنتاج الآبار وبالتخفيض فيه عند الإقتضاء بحيث لا يدخل
أي اختلال على التطور العادي للحقل.

الفصل 41 ‎٠‏ تنسيق أشغال البحث و الإستغلال التي يقوم بها عدة مستغلين
مختلفين داخل نفس الحقل

إذا كان نفس الحقل يمثئد على محيطات عدة امتيازات استغلال مختلفة تم منحها

لمنتفعين مختلفين؛: يتعهتد المقاول بالقيام بأشغال البحث والإستغلال بجزء الحقل

التابع له وذلك وفق مخطط عام.

و يتمَ ضبط المخطط العام هذا حسب الشروط الآتي ذكرها :

1 - تدعو السلطة المانحة جميع أصحاب الرّخص المعنيين بنفس الحقل للتشاور قصد

ضبط مخطط موحد للبحث و الإستغلال ينطبق على كامل الحقل .

ويضبط هذا المخطط عند الإقتضاء الأسس التي يتم بمقتضاها توزيع المحروقات

المستخرجة بين أصحاب الرّتخص.

و يبيّن هذا المخطط عند اللزوم الصيغ التي يتم على أساسها تعيين "لجنة موحدة"
تكلف بتسيير عمليّات البحث و الإستغلال المشترك.

و يمكن للسلطة المانحة أن تعيّن ممثلا عنها في اجتماعات هذه اللجنة .

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2959

و إن لم يحصل اثفاق بالتراضي ب بين المعنيين بالأمر خلال التسعين يوما (90©
من كريخ الدحوة المنجهة إليهم مو طرف السلطة المانحة وجب على كل منهم أن
يقدم لها مخططه الشخصي للبحث و الإستغلال :
وتقترح السلطة المائحة على الوزير المكلف بالمحروقات أن يتخذ قرارا تحكيميًا فيما
يخص مخطط البحث والإستغلال الموحّد وأسس توزيع المحروقات وإحداث لجنة
موحدة عند الإقتضاء.

3- يجب أن يقترب القرار التحكيمي قدر الإمكان من مقترحات صاحب الرخصة
أو مجموعة من أصحاب الرخص الذين يمتلكون ثلاثة أرباع المصالح المعنيّة على
الأقلّ وذلك مع الأخذ بعين الإعتبار لإحتياطي المحروقات الموجودة على ألا ينجرت
عن هذا القرار ضرر جسيم لأحد أصحاب الرخص المعنيّين.

ويتمّ تقدير المصالح والإحتياطي الموجود على أساس المعطيات الثابتة الخاصة
بالحقل والمتوقرة عند التصريح بالقرار التحكيمي.

ويمكن بمبادرة من أحد الأطراف المعنيّة أو من الوزارة المكلفة بالمحروقات مراجعة
المخطط الموحّد وذلك إذا أدذّى التقتم الحاصل لاحقا في معرفة الحقل إلى إد
تعديل في التقديرات.المتعلقة بالمصالح المعنيّة والإحتياطي الموجود.

4- ويجب على المعنيّين بالأمر أن يمتثلوا للقرارات التحكيميّة الصادرة عن الوزير
المكلف بالمحروقات وذلك بمجرّد إيلاغهم بها.

الفصل 42 : الإلتزام بتوفير الوثائق بصفة عامّة

إضافة إلى الوثائق المذكورة بهذا العنوان » يجب على المقاول أن يمّد الستلطة المانحة
و بطلب منها بالمعلومات الإحصائية المتعتقة بإنتاج المحروقات المتأتية من عمليات
البحث و الإستغلال وبمعالجتها وعند الإقتضاء بتخزينها وحركة تداولها وكذلك
بجملة المعدّات والمواد الأوليّة وطلبات التزوّد بالمعّات وتوريدها والموارد البشريّة
وبنسخ من الوثائق كالخرائط والأمثلة والتسجيلات والقائمات والنسخ المأخوذة عن
السجلات أو التقارير والتي من شأنها أن تثبت صحة المعلومات المقمة.

الفصل 43 : وحدات القيس

يجب مد السلطة المانحة بالمعلومات و الأرقام والقائمات و الخرائط و الأمثلة البيانية
وفقا لوحدات قيس و مقاييس مصادق عليها من قبلها .

غير أنه يمكن للمقاول أن يستعمل داخل مصالحه أي نظام قيس آخر على أن يقدم
التحويلات التي تقابلها في النظام المتري.

صفحة 2960 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 44 ء الخرائط والأمثلة البيانية

1-يجب أن تقدم الخرائط و الأمثلة البيانية من قبل المقاول بالإعتماد على الخرائط أو
الأمثلة البيانية المعدة من قبل مصلحة رسم الخرائط التونسيّة أومن قبل مصالح أخرى
رسم الخرائط شريطة أن تكون مصادق عليها من طرف الستلطة المانحة.

و إذا تعدّر ذلك ‎٠»‏ يمكن أن يتمَ إعداد هذه الخرائط والأمثلة البيانقة من قبل المقاول
وعلى نفقته حسب المقاييس وأنسب الأساليب التي تتلائم والغرض المطلوب وذلك
بعد التشاور مع السلطة المانحة ومصلحة رسم الخرائط.

ويتمٌ في جميع الحالات ربطها بشبكات التتليث والتسوية العامة للبلاد التونسيّة.

2- و يتم التشاور بين المتلطة المائحة و المقاول حول تحديد الشروط التي سيقوم
بموجبها المقاول بتنفيذ أشغال رسم الأمثلة البيانيّة ورسم الخرائط و التصوير الجوّي
والتجسيم الفوتوغرافي والتي تكون لازمة لحاجيات البحث والإستغلال.

و إذا كلف المقاول متعاقدين آخرين غير مصلحة رسم الخرائط التونسيّة بالقيام
بالأشغال المذكورة ؛ فإته يلزم بمهمّة التنسيق مع مصلحة رسم الخرائط التونسيّة
بحيث يتم تبليغ الرسوم المنجزة إليها لتمكينها من استعمالها.

ويم المقاول مصلحة رسم الخرائط التونسيّة بنسختين من الصور الجويّة التي تمَّ
التقاطها من قبله أو لحسابه.

3- و تلتزم السلطة المانحة في حدود القيود والإرتفاقات التي تفرضها متطلبات

الدفاع الوطني بمنح المقاول كل التراخيص المتعلقة بحق المرور والتحليق والتقاط
الصور الجويّة اللازمة لتمكينه من القيام بأشغال رسم الخرائط المذكورة.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2961

العنوان السادس

إنقضاء إمتياز الإستغلال و رجوع منشآت المقاول
الى السلطة المانحة

الفصل 45 انقضاء إمتياز الإستغلال بحلول الأجل

1- مع مراعاة أحكام الفصل 61 من مجلة المحروقات يتم عند إنقضاء إمتياز
الإستغلال بحلول أجله إرجاع العقارات المعرفة بالفصل 53 -1 من مجئة
المحروقات إلى السلطة المانحة بدون مقابل و في الحالة التي توجد عليها. و ينطبق
هذا الحكم بالخصوص على العقارات والحقوق على العقارات التالية :

أ- الأراضي التي تم شراؤها أو كراؤها من قبل صاحب الرخصة *

ب - الخقوق المتعلقة بالكراء أو بالإشغال التي يمتلكها صاحب الرخصة*

و.يجب أن تتضمّن عقود التسويغ و العقود المتعلقة بكراء أو بإشغال الأراضي بندا
يمنح صراحة للسلطة المانحة الحقّ في الحلول محل صاحب الرخصة.

و تخضع عقود التزويد بالطاقة أو بالماء أو عقود النقل الخاصة و المتعلقة
بالمحروقات السائبة لنفس الأحكام.

وايتم بحضور الطرفين ضبط الحالة التي يوجد عليها المكان و جرد العقارات
المذكورة بهذا الفصل و ذلك خلال السئة أشهر التي تسبق إنقضاء إمتياز الإستغلال.

-الآبار و منشآات التنقيب عن الماء و البناءات الصناعية »

د - الطرقات و المداخل و قنوات التزويد بالماء بما فيها منشآت إلتقاط الماء وضحه

و خطوط نقل الطاقة بما فيها مراكز تحويلها و قطعها و قيسها ووسائل الإتصال
اللأسلكي الراجعة للملك الخاص لصاحب الرخصة »

ه - البناءات الراجعة للملك الخاص لصاحب الرخصة و ذلك سواء كانت معدّة
للإستعمال كمكاتب أو مخازن و المنازل المعدّة لسكنى الأعوان العاملين بالمستكل
وتوابعه والحقوق المتعلقة بالكراء أو بالإشغال التي قد يمتلكها صاحب الرخصة في
بناءات على ملك الغير يستعملها للأغراض المذكورة أعلاه:

و - خطوم السكلق الحديدية الخاصة بصاحب الرخصة و التي تربط بين حضائره
و أو تصلها بالشبكة العمومية.

غير أنه يتم إرجاع المنشآت المذكورة بالأصناف المبيتة حصرا بالقائمة أعلاه إلى
السلطة المانحة إذا كان من غير الممكن الإستغناء عنها في سير إمتياز الإستغلال
دون سواه حتى و إن كانت هذه المنشآت موجودة خارج محيط إمتياز الإستغلال.

صفحة 2962 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

2 إذا كانت المنشآت الواجب إرجاعها للسلطة المانحة حسب الشروط المبينة بهذا
الفصل ضروريّة أو صالحة كليّا أو جزئيًا لإستغلال امتيازات أو رخص صاحب
الرخصة الأخرى السارية المفعول فيجبء باتفاق الطرفين»ء ضبط الشروط التي
سيقع بمقتضاها إستعمال هذه المنشات بصفة مشتركة و في حدود إحتياجات كل من
صاحب الرخصة والسلطة المائحة و ذلك قبل إرجاعها إلى السلطة المائحة .
وبالمثتل» تنطبق نفس الأحكام على صنف منشآت صاحب الرخصة التي لا ترجع
للساطة المانحة عند انقضاء الإمتياز و التي لا يمكن استغناء السلطة المانحة عن
استعمالها ف في السير العادي لإمتياز الإستغلال الذي : تم إرجاعه إليها

الفصل 46 ‎٠‏ الحق في شراء المنشآت

1- يمكن للسلطة المانحة عند إنقضاء امتياز الإستغلال بحلول الأجل أن تشتري
لحسابها أو عند الإقتضاء لحساب صاحب إمتياز إستغلال أو رخصة بحث تعينه»
بعض أو كل الأملاك المذكورة فيما يلي غير تلك المشار إليها بالفصل 45 أعلاه
التي تكون ضرورية لمواصلة إستغلال المحروقات المستخرجة و تصريفها:

أ - المواد القابلة للإستهلاك و المنقولات و العقارات الراجعة لصاحب
الرخصة؛»

ب - المنشآت و الأدوات المعدّة للإستغلال و لشحن المحروقات الخامة وخزنها.

و يبلغ وجوبا إلى صاحب الرخصة قرار السلطة المانحة الذي يضبط قائمة المنشآات
المذكورة أعلاه و التي تعتزم السلطة المانحة ممارسة الحق في شرائها و ذلك خلال
سئة أشهر قبل إنقضاء امتياز الإستغلال المعني .

2-يكون ثمن الشراء موافقا للقيمة المحاسبية الصافية لتلك الأملاك.

و يدفع هذا الثمن وجوبا إلى صاحب الرخصة خلال الشهرين المواليين لإنقضاء
إمتياز الإستغلال و إلا وجب دفع خطايا تأخير تضبط حسب النسب القانونية و دون
وا في صورة ممارسة الحق : في الشراء يمكن للسلطة المانحة أن تطالب صاحب
الرخصة بأن يضع على ذمثها لبقا للأحكام المنصوص عليها بالفقرة 2 من الفصل
45 أعلاه المنشآات المعنيّة و ذلك سواء كان ذلك لحسابها الخاص أو لحساب صاحب
الرخصة أو صاحب الإمتياز الجديد الذي تعيته.

3- غير أته لا يمكن أن تشترى الأملاك المشار إليها بالفقرة 1 من هذا الفصل إذا
كانت ضرورية كليًا أو جزئيًا » لتمكين صاحب الر خصة من مواصلة الإستغلال في
أحد إمتيازاته التي لم تنقض مدتها بعد.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2963

الفصل 47 ‎٠‏ انقضاء إمتياز الإستغلال بالتخلي

يجب على المقاول إذا أراد ممارسة حقه في التخلي عن إحدى إمتيازات الإستغلال
كليّا أو جزئيا أن يعلم السلطة المانحة بقراره إثنا عشر شهرا على أقصى تقدير قبل
تاريخ التخلي.

و تثم تسوية حقوق كل من الستلطة المانحة وصاحب الرخصة والمقاول طبقا لأحكام
مجثة المحروقات و الفصلين 45 و 46 من كرّاس الشروط هذا .

و في صورة التخلي الجزئي عن إمتياز الإستغلال» يتواصل العمل بأحكام مجلة
المحروقات و كراس الشروط هذا بالنسبة إلى بقيّة امتياز الإستغلال.

الفصل 48 الإلتزام بصيانة المنشآت
يلتزم المقاول حتى نهاية إمتياز الإستغلال بصيانة البناءات و المنشآث بمختلف

أنواعها و المنشآت النفطية وتوابعها القانونية وخاصة بالقيام بأشغال صيانة الآبار
الموجودة و التجهيزات المعدّة للضخ و المراقبة بها.

الفصل 49 ‎٠‏ العقوبات المنطبقة عند التأخير في تسليم المنشآت

في الحالات المذكورة بالفصل 45 أعلاه » يخول كل تأخير ناتج عن تقصير من
صاحب الرخصة في تسليم كل أو بعض المنشآت الراجعة للسلطة المائحة الحق في
مطالبة صاحب الرخصة بدفع غرامة تساري واحد بالمائة (/19) من قيمة المنشات

التي لم يقع تسليمها عن كل شهر تأخير » و ذلك بعد إنذار لم تثم الإستجابة إليه خلال
مدة شهر.

الفصل 50 , إنقضاء إمتياز الإستغلال بسقوط الحق

إذا حصلت حالة من حالات سقوط الحق المذكور ة بالفصل 57 من مجلة
المحروقات» ينذر الوزير المكلف بالمحروقات المقاول بوجوب تسوية وضعيته في
أجل لا يتجاوز سئة أشهر.

و إذا لم يقم المقاول المعني بالأمر بتسوية وضعيته خلال الأجل المحدد أو لم يقدم
تبريرا مقبولا يتم عندئذ التصريح بسقوط حقه.

و فى هذه الحالة » يعود الإمتياز و العقارات و المنقولات التابعة له و المشار إليها
بالفصل 53 من مجئة المحروقات إلى الستلطة المانحة بدون مقابل.

صفحة 2964 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 57 ‎٠‏ مسؤولية المقاول إزاء الغير

يجب على المقاول » عند انقضاء الإمتياز بحلول الأجل أو في حالة التخلي أو سقوط
الحق » أن يبرم عقد تأمين يشمل خلال مدّة 10 سنوات الأخطار الناتجة عن نشاطه
و التي يمكن أن تظهر بعد إرجاع الإمتياز إلى السلطة المائحة .

العنوان السابع
أحكام إقتصادية

الفصل 52 ‎٠‏ إحتياطي المحروقات لتلبية حاجيات الإقتصاد التونسي

1- يمارس حقّ الأولويّة في شراء جزء من إنتاج المحروقات السائلة المستخرجة من
قبل صاحب الرخصة من إمتيازات الإستغلال التابعة له بتونس قصد تلبية حاجيات
الإستهلاك الداخلي التونسي و ذلك طبقا لأحكام مجئة المحروقات و للأحكام التالية :

أ- لا يكون لإلتزام صاحب الرخصة بتخصيص جزء من الإنتاج لتلبية حاجيات
الإستهلاك الداخلي التونسي أيّة علاقة بالأتاوة النسبية على الإنتاج المنصوص عليها
بالفصل 1 من مجلة المحروقات»

ب - إذا كان صاحب الرخصة ينتج عدّة نوعيات من النفط الخام فإنَ حقّ الشراء
يشمل كل واحدة من هذه النوعيات دون أن يتجاوز بالنسبة لكل واحدة منها الحد
الأقصى المذكور بمجئة المحروقات عدا حالة الموافقة الصريحة من صاحب
الرخصة؛»

2- يمكن أن يتم التسليم على شكل منتوجات نهائية إذا إختار صاحب الرخصة ذلك .
و في صورة تسليم المنتوجات في شكلها النهائي بعد تكريرها في تونس فإنَ التسليم
للسلطة المانحة يتم عند خروجها من معمل التكرير.

و يكم تحديد نوعية و نسب المنتوجات المكررة التي سيتم تسليمها على ضوء النتائج
التي يبينها تحليل المحروقات الخامة الراجعة لصاحب الرخصة كما لو تمّت
معالجتها في معمل تكرير تونسي أو عند الإقتضاء في معمل تكرير يوجد بالساحل
الأوروبي .

و يتم ضبط الأسعار بالرجوع إلى أسعار المنتوجات من نفس النوع التي يتم توريدها
إلى تونس في الظروف العادية يحذف منها مبلغ يحتسب بطريقة تؤدي إلى الحمصول
على تخفيض ب #10من قيمة النفط الخام الذي تمّ إستعماله لإستخراجها و يثم ضبط
هذه القيمة طبقا لأحكام مجئة المحروقات.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2965

إلآ أن هذا التخفيض لا ينطبق على المنتوجات المخصّصة للتصدير. و تلتزم الستلطة
المانحة بمنح كل التسهيلات حتى تمكن صاحب الرخصة من إحداث معمل لتكرير
النفط يكون منتوجه مخصتصا للتصدير و/أو معمل لتسييل الغاز الطبيعي و/أو معامل
كيمياء النفط تعالج المحروقات أو مشتقاتها.

الفصل 53 : سعر بيع المحروقات

بالنسبة للمحروقات السائلة يلتزم صاحب الرخصة والمقاول بتحديد سعر للبيع عند
التصدير يجب ألا يقل عن " سعر البيع العادي " المعرف به فيما يلي و الذي يمكتهما
في نفس الوقت من أسواق لترويج كامل إنتاجهما.

و يكون بالنسبة للمحروقات السائلة " سعر البيع العادي" على معنى كرّاس الشروط
هذا السعر الذي يؤدي بالأسواق التي تمثل السوق العادية لترويج المنتوجات التونسيّة
و مع إعتبار العناصر الأخرى التي يجب إحتسابها كالتأمين و الشحن إلى سعر مشابه
لسعر المحروقات السائلة من نفس الجودة القادمة من مصادر أخرى و ألتي تساهم
في التزويد العادي لنفس الأسواق.

و يكون سعر البيع العادي السعر الذي يتحصل عليه صاحب الرخصة والمقاول في
عقودهما المتعلقة ببيع الغاز .

و تكون أسعار الصرف الواجب إعتمادها لتحديد "سعر البيع العادي" أسعار
الصرف المعمول بها في المعاملات التجارية العاديّة باستثناء :

- بيوعات البائع المباشرة أو غير المباشرة عن طريق الوسطاء لفائدة إحدى
شركاته الفرعيّة»

.المبادلات والمعاملات بالمقايضة أو التي يترتب عنها فرض قيود و البيوعات
الإجباريّة و بصفة عامة كل بيوعات للمحروقات يكون سببها كليّا أو جزئيًا
اعتبارات أخرى غير تلك التي يتم إعتمادها عادة في عمليّات البيع»

- البيوعات الناتجة عن إتفاقات بين الحكومات أو بين الحكومات و الشركات
العمومية.

صفحة 2966 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

العنوان الثامن

أحكام مختلفة

الفصل 54 + أعوان المقاول
يجب على المقاول أن يفتتل للتشريع و التراتيب الجاري بها العمل في تونس في
ميدان الشغل و الحيطة الإجتماعية .

و يجب على المقاول أن يلجأ عند تشغيل اليد العاملة المختصتة أو غير المختصة
الممكن إنتدابها من تونس إلى مكاتب التشغيل.

و يلزم بقبول الترشحات المناسبة التي تعرضها عليه هذه المكاتب.

و تعرض على مصادقة السلطة المانحة نسبة التونسيين في العدد الجملي لأعوان
المقاول علما و أنه يئم تحديد هذه النسبة مع أخذ طبيعة الأشغال التي ينجزها المقاول
زمن الإنتداب و أحكام الفصل 62 من مجلة المحروقات بعين الإعتبار.

الفصل 55 : الدفاع الوطني و أمن التراب الوطني

يجب على المقاول أن يمتثل للتدابير التي تتخذها السلط المدنية أو العسكرية لأسباب
تتعلق بالدفاع الوطني أو بأمن تراب الجمهورية التونسيّة.

و يمكن لهذه التدابير أن يكون من نتائجها تعليق تطبيق بعض فصول كراس الشروط
هذا والإتفاقيّة الملحق بها.

غير أته يتواصل العمل بالإمتيازات القارة التي يمنحها كرّاس الشروط هذا والإتفاقية
الملحق بها للمقاول و لا يثم تعديلها من حيث الأصل.

ولا يمكن للمقاول أن يرفع دعاوى أخرى في التعويض ترتبط بالتدابير المشار إليها
أعلاه عدا الدعاوى الممكن لكل منشأة تونسيّة تكون عرضة لتدابير مماثلة رفعها
طبقا للتشريع الجاري به العمل .

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2967

الفصل 56 ‎٠‏ حالة القوة القاهرة

لا يعتبر المقاول مخالفا للإلتزامات المترتبة عن كراس الشروط هذا إذا أثبت
الإخلال بالإلتزامات المذكورة ناتج عن حالة قوة قاهرة و ذلك طبقا للفصل 1.62
من مجلة المحروقات.

و يعتبر كحالة قوّة قاهرة كل حادث خارجي يتصف في الآن نفسه بكونه غير متوقع

و من غير الممكن درؤه و يمنع الطرف الذي أصابه من تنفيذ كل أو بعض
الإلتزامات المحمولة على كاهله بمقتضى الإتفاقية و كرّاس الشروط من ذلك مثلا :

1 - كل الكوارث الطبيعية بما فيها الفيضانات أو الحرائق أو العواصف أو
الإنفجارات أو الصواعق أو الإنزلاقات الأرضية أو الزلازل التي تكون حدتها غير
عادية بالنسبة للبلاد»

2- الحروب أو الثورات أو الإنتفاضات أو المظاهرات أو الحصارات »

3- الإضرابات عدا التي يقوم بها أعوان المقاول»

4- القيود التي تفرضها الحكومات.

و لا تخول التأخيرات الناتجة عن حالة القوّة القاهرة أي حقّ للمقاول في الحصول
على تعويض. غير أتها تمكته من الحقّ في التمديد في صلوحية رخصة البحث

أوامتيازنات الإستغلال التي حدثت بها هذه التأخيرات و ذلك لفترة تساوي مدّة ة التأخير
الحاصل.

الفصل57_ء تبليغ الوثائق لغرض المراقبة
يجب على المقاول أن يضع على ذمة السلطة المانحة كل الوثائق اللآزمة لتمكين

الدولة من إجراء مراقبتها حول الإلتزامات التي تعهد بها المقاول في كراس الشروط
هذا والإتفاقية الملحق بها .

صفحة 2968 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

الفصل 58_: نسخ الوثائق

يجب على المقاول خلال شهر واحد على أقصى تقدير من إمضاء الإتفاقية تسليم
الوزارة المكلفة بالمحروقات خمسين (50) نسخة من الإتفاقية المذكورة
و كراس الشروط و الوثائق الملحقة به كما وقع تسجيلها.

ويكون الشأن كذلك بالنسبة للنصوص المعدلة و المكملة المتعلقة بالإثفافيّة و كرّاس
الشروط هذا و التي تصدر لاحقا .

تونس في م
في خمسة نسخ أصلية
الدولة التونسيّة
المؤسسة التونسية للأنشطة البترولية المقول
عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2969
1

الملحق "ب"

إجراءات الصرف

تخضع عمليّات الصرف المتعلقة بأنشطة البحث عن المحروقات وإنتاجها التي تقوم
بها 00 المسمّاة فيما يلي " الشركة أو الشركات " إلى التشريع الخاص بنظام
الصرف والأحكام المنصوص عليها بمجلة المحروقات و الأحكام التالية :

أ الشركات غير المقيمة :

1- يرخص للشركة أو الشركات دفع كل مصاريف البحث والإستغلال بالعملة
نبية مباشرة بما يتوقر لديها من عملة خارج البلاد التونسيّة مع مراعاة الأحكام

- تلتزم الشركة (أو لشركات ) يدقع كل المصاريف بالدينار التونسي
للمؤستسات المقيمة بالبلاد التونسيّة

- يجوز للشركة أو الشركات خلاص المؤسسات الأجنبية غير المقيمة
بالبلاد التونسية المتخصّصة في البحث عن المحروقات وإستغلالها بالعملة
الأجنييّة لمجابهة المصاريف المنجرة عن العقود المبرمة في إطار هذه
الا أفيّه . وفي صورة ما إذا وقع خلاص هذه المؤسّسات بالكامل بالخارج؛
تلتزم الشركة أو الشركات بتحويل المبالغ الضروريّة لمصاريفها المحليّة
إلى البلاد التونسيّة.

2- تلتزم الشركة ( أو الشركات ) بتحويل العملة الأجنبيّة اللازمة لمجابهة مصاريفها
بالدينار أتناء مراحل البحث و التطويرإلى البلاد التونسيّة.

3- يجب على الشركة ( أو الشركات ) طبق الفصل 44 من مجلة التامين الصادرة

بمقتضى القانون عدد 24 لسنة 1992 المؤرخ في 9 مارس 1992 أن تبرم في
تونس عقود تأمين متعلقة بنشاطها بالبلاد التونسيّة.

صفحة 2970 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

و يجوز لها القيام بكل حريّة بقبض حصتها من دفوعات شركات التامين المتحصّل
عليها بمناسبة تعويض الحوادث والتصرّف فيها وتحويلها بالعملة الأجنبيّة و ذلك مع
مراعاة الشروط التالية :

- إذا وقع إصلاح المنشآت المتضررة أو تعويضها تدفع مبالغ المصاريف
بهذا العنوان بالعملة الأجنبية و/ أو بالتينار التونسي طبقا للمصاريف
الحقيقية المدفوعة,

- إذا لم يقع إصلاح المنشآت المتضررة أو تعويضها تدفع التعويضات بنفس
العملة التي وقع استعمالها عند التمويل الأصلي و حسب نفس الأقساط »

- تدقع بالدينار التونسي غرامات التأمين المتحصل عليها مقابل الدفوعات
أو الإستثمارات المنجزة بالدينار التونسي ويمكن تخصيص محصول هذه
الغرامات لتغطية المصاريف المحليّة.

4- و فيما يتعلق بالمرتب المدفوع للأشخاص من ذوي الجنسية الأجنبية الذين يقع
تشغيلهم من طرف صاحب الرّخصة ( أو أصحاب الرّخص) بتونس يصرف جزء
معقول منه في تونس بالدينار التونسي بينما يمكن دفع الباقي خارج البلاد التونسيّة
بالعملة الأجنبيّة و يضاف إليه أعباء الإمتبازات الإجتماعية المدفوعة من طرف
هؤلاء الأشخاص بالتول التي يوجد بها مقر سكناهم.

أمّا الأجانب الذين يعملون مع المتعاقدين و شبه المتعاقدين مع صاحب الرخصة (أو
أصحاب الرتخص الشركاء) لمدة لا تتجاوز الستة )6( أشهر فيمكن أن تدفع مرثباتهم
خارج البلاد التونسية بالعملة الأجنبية و ذلك في صورة تحمّل تحمّل المشغل لمصاريف
إقامتهم بالبلاد التونسية.

و إذا ما زادت هذه المدّة عن السستة (6) أشهر فإنهم يعاملون بنفس المعاملة التي
يستفيد. منها مستخدمو صاحب الرخصة وذلك طبقا لما جاء بالفترة السابقة.

مع العلم أنّ كل مستخدمي صاحب الرتخصة الشريك الأجانب (أد أصحاب الرخصة
الشركاة) أو مستخدمي المتعاقدين أو شبه المتعاقدين معه (أو معهم) يخضعون
للضريبة على المداخيل بتونس طبقا للقوانين المعمول يها.

5- لا يمكن للشركة( أو الشركات) أن يلتجئ (أويلتجؤوا) إلى أيّ شكل من أشكال
التمويل من البنوك المقيمة بتونسء ما عدا حالات الحسابات المكشوفة قصيرة المدى
التي تحصل يسبب التأخيرات في عمليّة التحويل إلى الدينار التونسي للعملات
الأجنبيّة المتفرة لديه بتونس.

عدد 66 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 صفحة 2971

6- يمكن للشركة (أو الشركات) أن تطلب في أوّل الأمر تحويل باقي حساباتها
بالدينار إذا كانت دائنة وإذا لم يتم التحويل في الشهر الموالي لتقديم المطلب و ذلك
بسبب صدور راي مخالف و معلل من البنك المركزي التونسي بشان جزء ما من
لحساب الدائن بالدينار للشركة (أو الشركات) يكون المبلغ الذي لا يمكن تحويله
أوخصم أقساط منه عند إجراء التحويلات اللاحقة هو المبلغ المتنازع في شأنه فقط.

و يعرض موضوع المبلغ المتنازع في شأنه خلال الشهر الموالي لصدور الرأي
المعلل عن البنك. المركزي التونسي ‎٠‏ على لجنة مصالحة تتكون من ثلاثة (3)
أعضاء » يمثل فيها الأول البنك المركزي التونسي والثاني الشركة (أو الشركات)
ويقع تعيين الثالث من قبل الطرفين و يجب أن يكون من جنسيّة مختلفة عن جنسيّة
لعضوين الآخرين.

و يلزم قرار اللجنة الأطراف و يجب أن يقع الإعلام به في غضون الأربعة (4)
أشهر التي تلي صدور الرأي المعلل عن البنك المركزي التونسي.

وا تبقى هذه الأحكام سارية المفعول طيلة مدّة صلوحية هذه الإتفافية ومدّة كل
الملاحق والعقود التي قد تضاف إليها لاحقا.

ب - الشركات المقيمة :

تلتزم كل شركة مقيمة التي هي طرف أو ستكون طرفا في هذه الإتفافية و ملحقاتهاء
بإحترام التراتيب التونسية الخاصتة بنظام الصرف كما يتم تعديلها وفق الأحكام
التالية:

- يرخص للشركة بفتح حسابات مهنيّة بالعملة الأجنبيّة عن طريق الوسطاء
المرخص لهم ويقع تزويد هذه الحسابات إلى غاية 9/0100 بواسطة مداخليها
من العملة الأجنبيّة ويتمَ التصرف فيها طبقا لنظام الصرف المعمول به »

- يمكن للشركة أن تعهد. لوسيط أو وسطاء مرخص لهم بالقيام بكلّ حريّة
بعمليّات التحويل المتعلقة بخلاص مصاريفها الجارية التي دفعتها بالعملة
بعنوان تزويدها بالمواد والخدمات في إطار أنشطة البحث والإستغلال التي
يقوم بها وكذلك لتوزيع الحصص الرّاجعة للشركاء غير المقيمين. ويتعيّن
على الوسيط المرخص له أن يرسل للبنك المركزي التونسي بطاقة إعلام

صفحة 2972 الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001 عدد 66

عدد 66

- يمكن للشركة أن تقوم بكل حريّة باقتناء تذاكر السفر الخالصة محليًا
بالدينار التونسي لدى وكالات الأسفار المنتصبة بالبلاد التونسيّة على
شرط تقديم الوثائق اللازمة لذلك وذلك لفائدة أعوانها غير المقيمين
الملحقين أو الذين هم في مأموريّة بالبلاد التونسيّة بعنوان المساعدة الفنيّة
الأجنبيّة في إطار تنفيذ هذه الإتفاقيّة».
يمكن للشركة أن تنجز عمليّات التوريد عندما تكون مفروضة قبل وصول
البضاعة إلى البلاد التونسيّة بتقديم فاتورة نموذجيّة للوسيط المرخص له.
ويجب تقديم فاتورة نهائيّة مؤثتر عليها من قبل المصالح الديوانيّة إلى
الوسيط المرخص له لتصفية الملف »

يمكن للمتعاقدين معهم غير المقيمين القيام بكلّ حريّة بتحويل المبالغ التي
اقتصدوها من جراياتهم وذلك بإيداع عقود شغلهم لدى وسيط واحد
مرخص له الذي يلتزم نتيجة لذلك بتوجيه إستمارة للإعلام إلى البنك
المركزي التونسي مدعمة بالوثائق الضروريّة عند إنجاز كل عمليّة

الملحق '"ج"
التعريف وخارطة الرخصة

(إحداثيات زوايا الرخصة ونسخة من الخارطة)

الرائد الرسمي للجمهورية التونسية ‏ 17 أوت 2001

صفحة 2973

